 

 

Exhibit 10.13

75 HAYDEN AVENUE
LEXINGTON, MASSACHUSETTS 02421

LEASE SUMMARY SHEET

 

Execution Date:

January 7, 2020

Tenant:

FREQUENCY THERAPEUTICS, INC.,

a Delaware corporation

 

Tenant’s Mailing Address Prior to Occupancy:

19 Presidential Way

Woburn, Massachusetts 01801

Attn: Richard Mitrano

Landlord:

HCP/KING 75 HAYDEN LLC,
a Delaware limited liability company

Building:

75 Hayden Avenue, Lexington, Massachusetts 02421.  The Building is currently
under construction and shall consist of four (4) stories and contain
approximately 214,440 rentable square feet.  The land (the “Land”) on which the
Building is located is described as “Building 75” on Exhibit 2A attached hereto
and made a part hereof.

Campus:

All of the land described on Exhibit 2B (including the Land described above,
which Land is a portion of the land described on Exhibit 2B) together with the
Building described above, the buildings now known as and numbered 45 Hayden
Avenue, 55 Hayden Avenue and 65 Hayden Avenue (“Building 65”), and any other
building and/or improvements constructed on the Land.  The Campus includes an
existing nine-story garage with 1,091 spaces (the “Garage”) which is used in
common by the tenants of the Campus.

Premises:

Areas on the first (1st) floor, the third (3rd) floor, the Penthouse and the
roof of the Building, containing approximately 61,307 rentable square feet in
the aggregate.  The Premises consist of:

Prime Premises, which will be located on the entire third (3rd) floor;  

PH System Premises, which will be located on the first (1st) floor. The PH
System Premises are located in a common room (the “PH System Room”) which
contains the PH systems of other tenants;

Storage Premises, which will be located on the first (1st) floor.  The Storage
Premises will be a caged area located in a common room (the “Storage Room”)
which contains storage areas of other tenants; and

1

 

--------------------------------------------------------------------------------

 

 

Penthouse Equipment Premises, which will be located on the Penthouse floor.  The
Penthouse Equipment Premises are located in a common room (the “Penthouse
Equipment Room”) which contains equipment of other tenants.

Generator Area, as defined in Section 1.3(c), which will be located on the roof.

The term “Premises” shall mean the Prime Premises, PH System Premises, Storage
Premises, Penthouse Equipment Premises and Generator Area, as applicable.  The
Premises are shown on the Lease Plans attached hereto as Exhibit 1A, Exhibit 1B,
Exhibit 1C, and Exhibit 1D and made a part hereof (the “Lease Plans”).

Landlord and Tenant stipulate and agree that the Rentable Square Footage of the
Building and the Rentable Square Footage of the Premises are correct and shall
not be remeasured.

Property:

The Building, the Garage, the Land, and other improvements located on, and to be
constructed on, the Land.

Parking Areas:

The parking structures (surface lots and parking decks, including the Garage
adjacent to the Building) located on the Campus that Landlord provides for
parking by all tenants of space on the Property.  The parties acknowledge that
the parking garage serving 65 Hayden Avenue is not included in the Parking
Areas.

Term Commencement Date:


The earlier of (i) the date that Tenant first commences to use the Premises, or
any portion thereof, for any Permitted Use or (ii) the Substantial Completion,
as hereinafter defined, of Landlord’s Work, as hereinafter defined.  The parties
estimate that that the Term Commencement Date will occur on or about December 1,
2020 (“Estimated Term Commencement Date”).  The installation of Tenant’s
furniture and fixtures in the Premises shall not be deemed to be “use of the
Premises for any Permitted Use” for the purposes of the definition of Term
Commencement Date.

Rent Commencement Date:

 

The date that is five (5) months after the Term Commencement Date.

Expiration Date:

Ten (10) years after the Rent Commencement Date, except that if the Rent
Commencement Date does not occur on the first day of a calendar month, then the
Expiration Date shall be the last day of the calendar month in which the date
ten (10) years after the Rent Commencement Date occurs.

2

 



--------------------------------------------------------------------------------

 

Extension Term(s):

Subject to Section 1.2 below, two (2) extension term(s) of five (5) years each.

Landlord’s Contribution:

Up to $11,954,865.00 (comprised of the TI Allowance of up to $11,035,260.00 and
the Additional TI Allowance, if so elected by Tenant, of up to $919,605.00), all
subject to Article 4 below and Exhibit 4 attached hereto.

Permitted Uses:

Subject to Legal Requirements, Tenant shall have the right to use the following
portions of the Premises only for the following uses:

Prime Premises: General office, research, development, warehouse and laboratory
use, and other ancillary uses (including, but not limited to, the Approved
Vivarium Uses) related to the foregoing.  “Approved Vivarium Uses” shall mean
small rodents and guinea pigs, subject to Section 4.6 of this Lease;

PH System Premises: Operation and maintenance of Tenant’s Acid Neutralization
Tank;

Storage Premises: Subject to Section 17.1 hereof, storage of Tenant’s Hazardous
Materials, waste and other materials used or generated by Tenant in the
Premises;

Penthouse Equipment Premises: Installation, operation and maintenance of
Tenant’s Penthouse Equipment; and

Generator Area: Installation and operation of Tenant’s Generator.

Base Rent:

RENT YEAR

ANNUAL BASE RENT

MONTHLY PAYMENT

 

  Rent Year 1

  Rent Year 2

  Rent Year 3

  Rent Year 4

  Rent Year 5

  Rent Year 6

  Rent Year 7

  Rent Year 8

  Rent Year 9

  Rent Year 10

$4,076,915.50

$4,199,529.50

$4,325,821.92

$4,455,792.76

$4,589,442.02

$4,727,382.77

$4,869,001.94

$5,014,912.60

$5,165,114.75

$5,320,221.46

$339,742.96

$349,960.79

$360,485.16

$371,316.06

$382,453.50

$393,948.56

$405,750.16

$417,909.38

$430,426.23

$443,351.79

Rent Year:

Rent Year 1 shall be the twelve-(12)-month period commencing as of the Rent
Commencement Date, except that if the Rent

3

 



--------------------------------------------------------------------------------

 

 

Commencement Date occurs on other than the first day of a calendar month, then
Rent Year 1 shall commence as of the Rent Commencement Date and shall end on the
last day of the calendar year in which the first anniversary of the Rent
Commencement Date occurs.  Each Rent Year after Rent Year 1 shall be the
twelve-(12)-month period immediately following the preceding Rent Year.

Operating Costs and Taxes:


See Sections 5.2 and 5.3.

Tenant’s Share:

A fraction, the numerator of which is the number of rentable square feet in the
Premises and the denominator of which is the number of rentable square feet in
the Building.  As of the Execution Date, Tenant’s Share with respect to the
Premises is 28.59%.

Security Deposit/ Letter of Credit:


$1,698,714.80.

Guarantor:

None.

 

EXHIBIT 1A

LEASE PLAN - PRIME PREMISES

EXHIBIT 1B

LEASE PLAN - PH SYSTEM PREMISES

EXHIBIT 1C

LEASE PLAN - STORAGE PREMISES

EXHIBIT 1D

LEASE PLAN – PENTHOUSE EQUIPMENT PREMISES AND GENERATOR AREA

EXHIBIT 1E

LEASE PLAN – NITROGEN TANK AREA

EXHIBIT 2A

EXHIBIT 2B

LEGAL DESCRIPTION – LAND

LEGAL DESCRIPTION

EXHIBIT 3

PARKING AREAS

EXHIBIT 4

WORK LETTER

EXHIBIT 4-1

BASE BUILDING PLANS

EXHIBIT 4-2

TENANT/LANDLORD RESPONSIBILITY MATRIX

EXHIBIT 5

BASE BUILDING CAPACITIES

EXHIBIT 5-1

FLOOR LOAD CAPACITIES

EXHIBIT 6

FORM OF LETTER OF CREDIT

EXHIBIT 7

LANDLORD’S SERVICES

EXHIBIT 8

[INTENTIONALLY OMITTED]

EXHIBIT 9

RULES AND REGULATIONS

EXHIBIT 9-1

BUILDING RULES AND REGULATIONS

EXHIBIT 9-2

CONSTRUCTION RULES AND REGULATIONS

EXHIBIT 10

EXHIBIT 11

TENANT WORK INSURANCE SCHEDULE

[INTENTIONALLY OMITTED]

EXHIBIT 12

PLAN—LOADING DOCKS, RECEPTION AREA, AND FREIGHT ELEVATORS

 

 

 

4

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

1.

LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

1

 

1.1

Lease Grant

1

 

1.2

Extension Terms

1

 

1.3

Appurtenant Rights

2

 

1.4

Tenant’s Access

6

 

1.5

No recording // Notice of Lease

7

 

1.6

Exclusions

7

 

1.7

Acid Neutralization Tank

7

 

1.8

Nitrogen Tank

8

2.

RIGHTS RESERVED TO LANDLORD

10

 

2.1

Additions and Alterations

10

 

2.2

Additions to the Property

10

 

2.3

Name and Address of Building

11

 

2.4

Landlord’s Access

11

 

2.5

Pipes, Ducts and Conduits

12

 

2.6

Minimize Interference

13

3.

CONDITION OF PREMISES; CONSTRUCTION.

13

 

3.1

Condition of Premises

13

 

3.2

Landlord’s Work

13

 

3.3

Tenant’s Remedies in the Event of Delays in Term Commencement Date.

14

4.

USE OF PREMISES

15

 

4.1

Permitted Uses

15

 

4.2

Prohibited Uses

15

 

4.3

Transportation of Animals

16

 

4.4

MWRA Permit

16

 

4.5

Parking and Traffic Demand Management Plan

17

 

4.6

Vivarium

17

5.

RENT; ADDITIONAL RENT

17

 

5.1

Base Rent; Additional Rent.

17

 

5.2

Operating Costs

18

 

5.3

Taxes

22

 

5.4

Late Payments

23

 

5.5

No Offset; Independent Covenants; Waiver

24

 

5.6

Survival

25

6.

INTENTIONALLY OMITTED.

25

7.

LETTER OF CREDIT

25

 

7.1

Amount

25

 

7.2

Application of Proceeds of Letter of Credit

26

i

 

--------------------------------------------------------------------------------

 

 

7.3

Transfer of Letter of Credit

26

 

7.4

Cash Proceeds of Letter of Credit

26

 

7.5

Return of Security Deposit or Letter of Credit

27

8.

INTENTIONALLY OMITTED.

27

9.

UTILITIES, LANDLORD’S SERVICES

27

 

9.1

Electricity

27

 

9.2

Water

27

 

9.3

Gas

27

 

9.4

Other Utilities

28

 

9.5

Interruption or Curtailment of Utilities

28

 

9.6

Landlord’s Services

28

10.

MAINTENANCE AND REPAIRS

29

 

10.1

Maintenance and Repairs by Tenant

29

 

10.2

Maintenance and Repairs by Landlord

29

 

10.3

Accidents to Sanitary and Other Systems

29

 

10.4

Floor Load--Heavy Equipment

29

 

10.5

Premises Cleaning

30

 

10.6

Pest Control

30

 

10.7

Service Interruptions

30

11.

ALTERATIONS AND IMPROVEMENTS BY TENANT

31

 

(a)

Landlord’s Consent Required

31

 

(c)

After-Hours

33

 

(d)

Harmonious Relations

33

 

(e)

Liens

33

 

(f)

General Requirements

33

12.

SIGNAGE

33

 

12.1

Restrictions

33

 

12.2

Exterior Signage

34

 

12.3

Building Directory

35

13.

ASSIGNMENT, MORTGAGING AND SUBLETTING

35

 

13.1

Landlord’s Consent Required

35

 

13.2

Landlord’s Recapture Right

35

 

13.3

Standard of Consent to Transfer

36

 

13.4

Listing Confers no Rights

36

 

13.5

Profits In Connection with Transfers

36

 

13.6

Prohibited Transfers

37

 

13.7

Exceptions to Requirement for Consent

37

14.

INSURANCE; INDEMNIFICATION; EXCULPATION

38

 

14.1

Tenant’s Insurance

38

 

14.2

Indemnification

39

 

14.3

Property of Tenant

40

ii

 



--------------------------------------------------------------------------------

 

 

14.4

Limitation of Landlord’s Liability for Damage or Injury

40

 

14.5

Waiver of Subrogation; Mutual Release

40

 

14.6

Tenant’s Acts--Effect on Insurance

41

 

14.7

Landlord’s Insurance

41

15.

CASUALTY; TAKING

41

 

15.1

Damage

41

 

15.2

Termination Rights

42

 

15.3

Rent Abatement

43

 

15.4

Taking for Temporary Use

44

 

15.5

Disposition of Awards

44

16.

ESTOPPEL CERTIFICATE.

44

17.

HAZARDOUS MATERIALS

44

 

17.1

Prohibition

44

 

17.2

Environmental Laws

45

 

17.3

Hazardous Material Defined

46

 

17.4

Chemical Safety Program

46

 

17.5

Testing

46

 

17.6

Indemnity; Remediation

47

 

17.7

Disclosures

48

 

17.8

Removal

48

18.

RULES AND REGULATIONS.

50

 

18.1

Rules and Regulations

50

 

18.2

Energy Conservation

50

 

18.3

Recycling

50

19.

LAWS AND PERMITS.

50

 

19.1

Legal Requirements

50

20.

DEFAULT

51

 

20.1

Events of Default

51

 

20.2

Remedies

53

 

20.3

Damages - Termination

53

 

20.4

Landlord’s Self-Help; Fees and Expenses

54

 

20.5

Waiver of Redemption, Statutory Notice and Grace Periods

54

 

20.6

Landlord’s Remedies Not Exclusive

55

 

20.7

No Waiver

55

 

20.8

Restrictions on Tenant’s Rights

55

 

20.9

Landlord Default

55

21.

SURRENDER; ABANDONED PROPERTY; HOLD-OVER

55

 

21.1

Surrender

55

 

21.2

Abandoned Property

57

 

21.3

Holdover

57

 

21.4

Warranties

58

iii

 



--------------------------------------------------------------------------------

 

22.

MORTGAGEE RIGHTS

58

 

22.1

Subordination

58

 

22.2

Notices

58

 

22.3

Mortgagee Consent

58

 

22.4

Mortgagee Liability

59

23.

QUIET ENJOYMENT.

59

24.

NOTICES.

59

25.

MISCELLANEOUS

60

 

25.1

Separability

60

 

25.2

Captions

60

 

25.3

Broker

60

 

25.4

Entire Agreement

60

 

25.5

Governing Law

61

 

25.6

Representation of Authority

61

 

25.7

Expenses Incurred by Landlord Upon Tenant Requests

61

 

25.8

Survival

61

 

25.9

Limitation of Liability

61

 

25.10

Binding Effect

62

 

25.11

Landlord Obligations upon Transfer

62

 

25.12

No Grant of Interest

62

 

25.13

Financial Information

62

 

25.14

OFAC Certificate and Indemnity

63

 

25.15

Confidentiality

63

 

25.16

Force Majeure

63

 

 

 

 

iv

 



--------------------------------------------------------------------------------

 

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant.

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

1.

LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

1.1Lease Grant.  Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises upon and subject to terms and conditions of this Lease,
for a term of years commencing on the Term Commencement Date and, unless earlier
terminated or extended pursuant to the terms hereof, ending on the Expiration
Date (the “Initial Term”; the Initial Term and any duly exercised Extension
Terms are hereinafter collectively referred to as the “Term”).

1.2Extension Terms.  

(a)Provided that the following conditions, which may be waived by Landlord in
its sole discretion, are satisfied (i) Tenant has not assigned its interest in
this Lease nor sublet more than fifty percent (50%) of the Premises to anyone
other than an Affiliated Entity (hereinafter defined) and/or a Successor
(hereinafter defined); and (ii) no uncured Event of Default exists (1) as of the
date of the Extension Notice (hereinafter defined), and (2) at the commencement
of the applicable Extension Term (hereinafter defined), Tenant shall have the
option to extend the Term for two (2) additional term(s) of five (5) year(s)
each (each, an “Extension Term”), commencing as of the expiration of the Initial
Term, or the prior Extension Term, as the case may be.  Tenant must exercise
such option to extend, if at all, by giving Landlord written notice (the
“Extension Notice”) on or before the date that is twelve (12) months prior to
the expiration of the then-current Term of this Lease, time being of the
essence.  Upon the timely giving of such notice, the Term shall be deemed
extended upon all of the terms and conditions of this Lease, except that Base
Rent during each Extension Term shall be calculated in accordance with this
Section 1.2, Landlord shall have no obligation to construct or renovate the
Premises and Tenant shall have one (1) fewer option to extend the Term.  If
Tenant fails to give timely notice, as aforesaid, Tenant shall have no further
right to extend the Term.  Notwithstanding the fact that Tenant’s proper and
timely exercise of such option to extend the Term shall be self-executing, the
parties shall promptly execute a lease amendment reflecting such Extension Term
after Tenant exercises such option.  The execution of such lease amendment shall
not be deemed to waive any of the conditions to Tenant’s exercise of its rights
under this Section 1.2.

(b)The Base Rent during each Extension Term (the “Extension Term Base Rent”)
shall be determined in accordance with the process described
hereafter.  Extension Term Base Rent shall be the fair market rental value of
the Premises then demised to Tenant as of the commencement of the applicable
Extension Term as determined in accordance with the process described below, for
renewals of first class office/research/laboratory building/campus in the
Lexington/Route 128/Route 2 corridor real estate market (the “Market Area”) of
equivalent quality, size, utility and location, with the length of the Extension
Term, the credit standing of

1

 

--------------------------------------------------------------------------------

 

Tenant, any economic concessions (including, without limitation, tenant
improvement allowances and free rent) then being provided by landlords to
tenants, and all other relevant factors to be taken into account.  Within thirty
(30) days after receipt of the Extension Notice, Landlord shall deliver to
Tenant written notice of its determination of the Extension Term Base Rent for
the applicable Extension Term.  Tenant shall, within thirty (30) days after
receipt of such notice, notify Landlord in writing whether Tenant accepts or
rejects Landlord’s determination of the Extension Term Base Rent (“Tenant’s
Response Notice”).  If Tenant fails timely to deliver Tenant’s Response Notice,
Landlord’s determination of the Extension Term Base Rent shall be binding on
Tenant.

(c)If and only if Tenant’s Response Notice is timely delivered to Landlord and
indicates both that Tenant rejects Landlord’s determination of the Extension
Term Base Rent and desires to submit the matter to arbitration, then the
Extension Term Base Rent shall be determined in accordance with the procedure
set forth in this Section 1.2(c).  In such event, within ten (10) days after
receipt by Landlord of Tenant’s Response Notice indicating Tenant’s desire to
submit the determination of the Extension Term Base Rent to arbitration, Tenant
and Landlord shall each notify the other, in writing, of their respective
selections of an appraiser (respectively, “Landlord’s Appraiser” and “Tenant’s
Appraiser”).  Landlord’s Appraiser and Tenant’s Appraiser shall then jointly
select a third appraiser (the “Third Appraiser”) within ten (10) days of their
appointment.  All of the appraisers selected shall be individuals with at least
five (5) consecutive years’ commercial appraisal experience for office and
laboratory space in the area in which the Premises are located, shall be members
of the Appraisal Institute (M.A.I.), and, in the case of the Third Appraiser,
shall not have acted in any capacity for either Landlord or Tenant within five
(5) years of his or her selection.  The three appraisers shall determine the
Extension Term Base Rent in accordance with the requirements and criteria set
forth in Section 1.2(b) above, employing the method commonly known as Baseball
Arbitration, whereby Landlord’s Appraiser and Tenant’s Appraiser each sets forth
its determination of the Extension Term Base Rent as defined above, and the
Third Appraiser must select one or the other (it being understood that the Third
Appraiser shall be expressly prohibited from selecting a compromise figure).
Landlord’s Appraiser and Tenant’s Appraiser shall deliver their determinations
of the Extension Term Base Rent to the Third Appraiser within five (5) days of
the appointment of the Third Appraiser and the Third Appraiser shall render his
or her decision within ten (10) days after receipt of both of the other two
determinations of the Extension Term Base Rent.  The Third Appraiser’s decision
shall be binding on both Landlord and Tenant.  Each party shall bear the cost of
its own appraiser and the cost of the Third Appraiser shall be paid by the party
whose determination is not selected.

1.3Appurtenant Rights.

(a)Common Areas.  Subject to the terms of this Lease and the Rules and
Regulations (hereinafter defined), Tenant shall have, as appurtenant to the
Premises, rights to use in common with others entitled thereto, the following
areas (such areas are hereinafter referred to as the “Common Areas”): (i) the
common loading docks, hallways, lobby, and elevator of the Building serving the
Premises, (ii) the common lavatories located on the floor(s) on which the
Premises are located, (iii) common walkways and driveways necessary for access
to the Building, (iv) the Parking Areas, and (v) other areas and facilities
located in the Building, on the Land, or elsewhere on the Campus designated by
Landlord from time to time for the common use of tenants of the Building and
other entitled thereto; and no other appurtenant rights or easements.  “Rules
and Regulations” shall be defined as the rules and regulations promulgated by
Landlord pursuant

2

 



--------------------------------------------------------------------------------

 

to, and subject to, the provisions of Section 18.1 of the Lease.  The two (2)
loading docks, receiving area, and freight elevators shown on Exhibit 12,
attached hereto and incorporated herein, are available for the use of the
tenants in the Building and are part of the Common Areas.

(b)Parking.  During the Term, Landlord shall, subject to the terms hereof, make
available up to one hundred fifty-three (153) parking spaces for Tenant’s use
free of charge (except that the costs of maintenance and repair of the parking
areas shall, subject to the provisions of Section 5.2, be included in Operating
Costs) in the Parking Areas serving the Building as shown on Exhibit 3. The
number of parking spaces in the parking areas reserved for Tenant, as modified
pursuant to this Lease or as otherwise permitted by Landlord, are hereinafter
referred to as the “Parking Spaces.”  Tenant shall have no right to hypothecate
or encumber the Parking Spaces, and shall not sublet, assign, or otherwise
transfer the Parking Spaces other than to employees of Tenant occupying the
Premises or to a Successor (hereinafter defined), an Affiliated Entity
(hereinafter defined), or a transferee pursuant to an approved Transfer under
Section 13 of this Lease.  Subject to Landlord’s right to reserve parking for
other tenants of the Building, said Parking Spaces will be on an unassigned,
non-reserved basis, and shall be subject to such Rules and Regulations, as may
be in effect for the use of the parking areas from time to time.  Reserved and
handicap parking spaces must be honored.  Notwithstanding anything to the
contrary contained herein, Landlord shall have the right, upon at least three
(3) months’ prior written notice to Tenant, to temporarily (i.e., for a period
of time not to exceed twelve (12) months and not more than one time every three
year period, other than for reasons of Force Majeure) relocate all or any
portion of the Parking Spaces in to other portions of the Property and/or
parking areas owned, controlled or leased by Landlord and located on the Campus
or on Hayden Avenue in Lexington.  In the event that Landlord relocates Parking
Spaces on Hayden Avenue but outside the Campus, Landlord shall provide
reasonable shuttle service between the Building and such relocated parking area
during the period of any such relocation.  To the extent possible given any
existing rights of other tenants under their respective leases, any such
relocation of the Parking Spaces shall be done on an equitable basis as between
Tenant and those other tenants with rights to park in the Parking Areas.  In
addition, Landlord may, at its election, implement valet parking in order to
accommodate the parking needs of the Property from time to time.

(c)Generator Area.  Landlord shall demise and lease the Generator Area, as
hereinafter defined, to Tenant, and Tenant shall hire and take the Generator
Area from Landlord for the Lease Term. The “Generator Area” shall be defined as
the area on the roof of the Building shown on Exhibit 1D attached
hereto.  Tenant shall have the right to use the Generator Area solely for the
purpose of using Tenant’s own emergency generator (“Tenant’s Generator”) in
accordance with the provisions of this Section 1.3(c). Landlord shall install
Tenant’s Generator as a part of Landlord’s Work. Tenant’s Generator and the
Generator Area are deemed to be the “Generator Premises”.  Said demise of
Tenant’s Generator Area shall be upon all of the same terms and conditions of
the Lease, except as set forth herein.  Tenant shall not operate Tenant’s
Generator until Landlord has obtained copies of all required governmental
permits, licenses, and authorizations necessary for the installation and
operation of Tenant’s Generator.  In addition, Tenant shall comply with all
reasonable construction rules and regulations promulgated by Landlord in the
maintenance and operation of Tenant’s Generator.  Tenant shall be permitted to
use Tenant’s Generator Area solely for the maintenance and operation of Tenant’s
Generator, and Tenant’s Generator and Generator Area are solely for the benefit
of Tenant.  All electricity generated by Tenant’s Generator may only be consumed
by Tenant in the Premises.

3

 



--------------------------------------------------------------------------------

 

(i)Tenant shall have no obligation to pay Base Rent in respect of Tenant’s
Generator Area.

 

(ii)Landlord shall have no obligation to provide any services to Tenant’s
Generator Area other than electricity which will be measured by a submeter in
accordance with Section 9.1.

 

(iii)Tenant shall have no right to make any changes, alterations, additions,
decorations or other improvements (collectively “Installations”) to Tenant’s
Generator Area without Landlord’s prior written consent, which consent Landlord
may withhold in its sole but bona fide business judgment.

 

(iv)Tenant shall have no right to sublet Tenant’s Generator Area or to assign
its interest hereunder, other than to an Affiliated Entity or Successor as
defined in Section 13.7 of this Lease.

 

(v)In addition to and without limiting Tenant’s obligations under the Lease,
Tenant shall comply with all applicable environmental and fire prevention laws,
ordinances and regulations in Tenant’s use of Tenant’s Generator Area.

 

(vi)In addition to and without limiting Tenant’s obligations under the Lease,
Tenant covenants and agrees that Tenant’s use of Tenant’s Generator and
Installations shall not adversely affect the insurance coverage for the
Building.  If for any reason, the use of Tenant’s Generator and/or the
installation or use of the Installations shall result in an increase in the
amount of the premiums for such coverage, then Tenant shall be liable for the
full amount of any such increase.

 

(vii)Tenant shall, at Tenant’s sole cost and expense, repair and maintain
Tenant’s Generator and Installations.

 

(viii)In addition to and without limiting the insurance provisions of the Lease,
Tenant shall procure, keep in force and pay for Commercial General Liability
Insurance in respect of Tenant’s Generator Area satisfying the requirements of
Section 14.1 of the Lease.

 

(ix)To the maximum extent permitted by Legal Requirements, Tenant’s Generator
and all installations in Tenant’s Generator Area shall be at the sole risk of
Tenant.

 

(x)In addition to and without limiting the indemnification provisions set forth
in the Lease, Tenant shall, to the maximum extent permitted by law and subject
to Section 14.5, indemnify, defend, and hold Landlord harmless from any and all
claims, losses, demands, actions, or causes of actions suffered by any person,
firm, corporation, or other entity arising from Tenant’s use of Tenant’s
Generator Area, except to the extent caused by the negligent acts, negligent
omissions or willful misconduct of Landlord or any Landlord Parties.

 

(d)Penthouse Equipment Premises.  Landlord shall, as part of Landlord’s Work,
install certain equipment within a portion of the Penthouse of the Building
designated by

4

 



--------------------------------------------------------------------------------

 

Landlord (the “Penthouse Equipment Premises”), as shown on Exhibit 1D (any
equipment installed within the Penthouse Equipment Premises, as the same may be
modified, altered or replaced during the Term, is collectively referred to
herein as “Tenant’s Penthouse Equipment”), for Tenant’s exclusive use during the
Term in accordance with the provisions of this Lease, including, without
limitation, Section 11 hereof. Tenant shall have the right, throughout the Term
of the Lease, as the same may be extended, to use Tenant’s Penthouse Equipment
in accordance with Legal Requirements. Tenant shall not operate Tenant’s
Penthouse Equipment until Landlord has obtained copies of all required
governmental permits, licenses, and authorizations necessary for the
installation and operation thereof.  In addition, following the delivery of
Tenant’s Penthouse Equipment by Landlord in good working order and repair,
Tenant shall comply with all reasonable construction rules and regulations
promulgated by Landlord pursuant to Section 18.1.  Tenant shall be responsible
for the cost of repairing and maintaining Tenant’s Penthouse Equipment and the
cost of repairing any damage to the Building, or the cost of any necessary
improvements to the Building, caused by or as a result of the installation,
replacement and/or removal of Tenant’s Penthouse Equipment.  Except for
Landlord’s Warranty, as set forth in Section 14 of Exhibit 4, Landlord makes no
warranties or representations to Tenant as to the suitability of the Penthouse
Equipment Premises for the installation and operation of Tenant’s Penthouse
Equipment.  In the event that at any time during the Term, Landlord determines,
in its reasonable business judgment, that the operation and/or periodic testing
of Tenant’s Penthouse Equipment materially interferes with the operation of the
Building or the business operations of any of the occupants of the Building,
then Tenant shall, upon written notice from Landlord, cause all further testing
of Tenant’s Penthouse Equipment to occur after normal business hours
(hereinafter defined).

(e)Cafeteria.  During the Term, Tenant, its employees, contractors, and visitors
shall have the right to use the Cafeterias, as hereinafter defined, in common
with others entitled thereto. Notwithstanding anything to the contrary contained
herein, during the Term, as the same may be extended hereby, Landlord shall be
obligated to operate one Cafeteria (as hereinafter defined), and Tenant shall be
entitled to use the same in accordance with this Section 1.3(e).  The
“Cafeterias”, as the same may be relocated as hereinafter set forth, shall be
defined as food services facilities which provide food to tenants and occupants
of the Campus.  As of the Execution Date: (i) one (1) Cafeteria is located in
Building 55 (the “Building 55 Cafeteria”), and (ii) the normal operating hours
of the Building 55 Cafeteria are from 7:30 a.m. to 1:30 p.m., Monday through
Friday, excepting holidays. As of the Term Commencement Date, one (1) additional
Cafeteria will be located in the Building.  Tenant hereby acknowledges that the
Cafeterias may be relocated, from time to time, to other buildings located on
the Campus.  A third party provider is currently contemplated to operate the
Cafeterias.  Any amounts paid by Landlord on account of the operation of the
Cafeterias in excess of the net revenues derived from the operation of the
Cafeterias shall be included in Operating Costs, as shall all of Landlord’s
costs of cleaning, maintaining, and repairing the Cafeterias.  Card readers
shall, at no cost to Tenant, be installed and maintained at appropriate access
points to the Cafeterias and identification cards shall be issued to authorized
users.

(f)Fitness Center.  During the Term, Tenant, its employees and visitors shall
have the right to use the Fitness Center, as hereinafter defined, in common with
others entitled thereto.  The “Fitness Center”, as the same may be relocated as
hereinafter set forth, shall be a work-out facility for the use of tenants and
occupants of the Campus.  As of the Execution Date, the Fitness Center is
located in Building 65.  Tenant acknowledges that the Fitness Center may be

5

 



--------------------------------------------------------------------------------

 

relocated, from time to time, to other buildings located on the Campus.  Card
readers shall, at no cost to Tenant, be installed and maintained at appropriate
access points to the Fitness Center and identification cards shall be issued to
authorized users.  Users of the fitness center shall be required to execute such
liability waivers as Landlord shall reasonably require.  Any amounts paid by
Landlord on account of the operation of the Fitness Center in excess of any net
revenues derived from the operation of the Fitness Center shall be included in
Operating Costs, as shall all of Landlord’s costs of cleaning, maintaining, and
repairing the Fitness Center.

1.4Tenant’s Access.  

(a)From and after the Term Commencement Date and until the end of the Term,
Tenant shall, except in an emergency, and subject to Landlord’s reasonable
Building security requirements, causes beyond Landlord’s reasonable control,
Legal Requirements, the Rules and Regulations, the terms of this Lease, Force
Majeure (hereinafter defined) and matters of record, have access to the Premises
twenty-four (24) hours a day, seven (7) days a week.

(b)Tenant and its employees shall have access to the Building after normal
business hours by means of a card reader access system.  In addition to the
foregoing, Tenant shall have the right, subject to Tenant’s obtaining Landlord’s
prior written approval of Tenant’s plans and specifications therefor (which
approval shall not be unreasonably withheld, delayed or conditioned), to install
a security system within the Premises (“Tenant’s Security System
Work”).  Tenant’s Security System Work shall be performed in accordance with
this Lease, including, without limitation, Section 11 hereof.  Tenant shall
provide Landlord and the cleaning personnel with access cards permitting normal
entry to Tenant’s Premises.  In addition to the foregoing, such security system
shall be designed with a master key override using the Building master key, so
that Landlord shall have access to the Premises in an emergency, but Landlord
shall only use such master key access in an emergency.  Additionally, Tenant
shall ensure that such system shall comply with all applicable laws, rules and
regulations, including all fire safety laws, and in no event shall Landlord be
liable for, and Tenant shall defend, indemnify, and hold harmless Landlord and
its representatives and agents from and against, any claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses arising
from such system or the malfunctioning thereof in accordance with Tenant’s
indemnity obligations set forth in Section 14.2.

(c)Subject to Section 11, Tenant shall have the right to access the Premises, at
Tenant’s sole risk, prior to the Estimated Term Commencement Date for purposes
reasonably related to the installation of Tenant’s cabling and wiring, provided
such access does not materially interfere with the preparation for or
performance of the Landlord Work or the Tenant Improvement Work (as said terms
are defined in Exhibit 4).  Tenant shall, prior to the first entry to the
Premises pursuant to this Section 1.4(c), provide Landlord with certificates of
insurance evidencing that the insurance required in Section 14 hereof is in full
force and effect and covering any person or entity entering the
Building.  Tenant shall defend, indemnify and hold the Landlord Parties
(hereinafter defined) harmless from and against any and all Claims (hereinafter
defined) for injury to persons or property resulting from or relating to
Tenant’s access to and use of the Premises prior to the Term Commencement Date
as provided under this Section 1.4(c).  Tenant shall coordinate any access to
the Premises prior to the Term Commencement Date with Landlord’s property
manager.

6

 



--------------------------------------------------------------------------------

 

1.5No recording // Notice of Lease.  Neither party shall record this
Lease.  Tenant shall not record a memorandum of this Lease and/or a notice of
this Lease.  Notwithstanding the foregoing, if the Initial Term plus any
Extension Term(s) exceed in the aggregate seven (7) years, Landlord agrees to
join in the execution, in recordable form, of a statutory notice of lease and/or
written declaration in which shall be stated the Term Commencement Date, the
Rent Commencement Date, the number and length of the Extension Term(s) and the
Expiration Date, which notice of lease may be recorded by Tenant with the
Middlesex South Registry of Deeds and/or filed with the Middlesex South Registry
District of the Land Court, as appropriate (alternatively and collectively, the
“Registry”) at Tenant’s sole cost and expense.  If a notice of lease was
previously recorded with the Registry, upon the expiration or earlier
termination of this Lease, Landlord shall deliver to Tenant a notice of
termination of Lease and Tenant shall promptly execute, acknowledge, and deliver
the same (together with any other instrument(s) that may be necessary in order
to record and/or file same with the Registry) to Landlord for Landlord’s
execution and recordation with the Registry, which obligation shall survive the
expiration or earlier termination of the Lease.

1.6Exclusions.  The following are expressly excluded from the Premises and
reserved to Landlord:  all the perimeter walls of the Premises (except the inner
surfaces thereof), the Common Areas, and any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, wires and appurtenant
fixtures, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use of all of the foregoing, except as expressly permitted
pursuant to Section 1.3(a) above.

1.7Acid Neutralization Tank.  

(a)Landlord shall, as part of Landlord’s Work, install a separate acid
neutralization tank (“Tenant’s Acid Neutralization Tank”) within the PH System
Room for Tenant’s exclusive use in accordance with the provisions of this Lease,
including, without limitation, Section 11 hereof.  Tenant shall have the right,
throughout the Term of the Lease, as the same may be extended, to use Tenant’s
Acid Neutralization Tank in accordance with Legal Requirements.  Tenant shall
obtain, and maintain, all governmental permits and approvals necessary for the
operation and maintenance of Tenant’s Acid Neutralization Tank.  Following the
installation and commissioning of Tenant’s Acid Neutralization Tank by Landlord
as part of Landlord’s Work, and except for Landlord’s Warranty, as set forth in
Section 14 of Exhibit 4, Tenant shall be responsible for all costs, charges and
expenses incurred from time to time in connection with or arising out of the
operation, use, maintenance and repair of Tenant’s Acid Neutralization Tank,
including all clean-up costs relating to Tenant’s Acid Neutralization Tank
(collectively, “Tank Costs”), except, subject to Section 14.5, to the extent
such costs are caused by the negligence or willful misconduct of any of the
Landlord Parties.  

(b)Following the delivery of Tenant’s Acid Neutralization Tank by Landlord in
good working order and repair, Tenant shall be responsible for assuring that the
maintenance and operation of Tenant’s Acid Neutralization Tank shall in no way
damage any portion of the Building or Property.  To the maximum extent permitted
by Legal Requirements, Tenant’s Acid Neutralization Tank and all appurtenances
thereto shall be at the sole risk of Tenant, and Landlord shall have no
liability to Tenant if Tenant’s Acid Neutralization Tank or any appurtenant
installations are damaged for any reason following the delivery of Tenant’s Acid
Neutralization

7

 



--------------------------------------------------------------------------------

 

Tank by Landlord in good working order and repair.  Except for Landlord’s or any
Landlord Parties’ negligence or willful misconduct, Tenant agrees to be
responsible for any damage caused to the Building or Property in connection with
the maintenance and operation of Tenant’s Acid Neutralization Tank.  Tenant’s
responsibility with respect to Tenant’s Acid Neutralization Tank includes costs
actually incurred by Landlord: (1) in connection with any investigation required
by any Governmental Authority of site conditions to the extent resulting from
the breach by Tenant of its obligations with respect to the Acid Neutralization
Tank, (2) in connection with any investigation required by Landlord pursuant to
which it is determined that Tenant has breach its obligations with respect to
Tenant’s Acid Neutralization Tank, and (3) any clean-up, remediation, and/or
removal of any Hazardous Materials and/or restoration of the Property required
by any Governmental Authority caused by Tenant’s improper use of Tenant’s Acid
Neutralization Tank.  

(c)Tenant shall be responsible for the operation, cleanliness and maintenance of
Tenant’s Acid Neutralization Tank and the appurtenances.  Such maintenance and
operation shall be performed in a manner to avoid any unreasonable interference
with any other tenants or Landlord.  Except for Landlord’s Warranty, as set
forth in Section 14 of Exhibit 4, Landlord makes no warranties or
representations to Tenant as to the suitability of Tenant’s Acid Neutralization
Tank Premises for the installation and operation of Tenant’s Acid Neutralization
Tank.  Tenant shall have no right to make any changes, alterations, additions,
decorations or other improvements to Tenant’s Acid Neutralization Tank Premises
without Landlord’s prior written consent which shall not be unreasonably
withheld, conditioned or delayed.  Tenant agrees to maintain Tenant’s Acid
Neutralization Tank in good condition and repair, reasonable wear and tear
excepted.

(d)Landlord shall have no obligation to provide any services, including, without
limitation, electric current, to Tenant’s Acid Neutralization Tank.

(e)Tenant shall have no right to remove Tenant’s Acid Neutralization Tank unless
Tenant replaces it with an equivalent Acid Neutralization Tank approved by
Landlord. Tenant shall, upon the expiration or earlier termination of the Lease,
deliver Tenant’s Acid Neutralization Tank in good working condition, subject to
reasonable wear and tear, provided, however, that the Acid Neutralization Tank
shall be decommissioned.  Tenant’s Surrender Plan, as required pursuant to
Section 21.2, shall include the decommissioning of Tenant’s Acid Neutralization
Tank.

1.8Nitrogen Tank.  

(a)Subject to Landlord’s review and approval of Tenant’s plans therefor, Tenant
shall have the right, as appurtenant to the Premises, to install a nitrogen tank
(the “Nitrogen Tank”) on a portion of the common pad area at the exterior of the
Building (the “Nitrogen Tank Area”) as shown on Exhibit 1(E) attached
hereto.  The Nitrogen Tank, together with any associated piping and
infrastructure, shall be installed by Tenant in accordance with plans and
specifications therefor that have been approved in advance, in writing, by
Landlord and otherwise in accordance with the provisions of this Lease,
including, without limitation, Section 11 hereof. All required tank clearances
for the Nitrogen Tank shall be provided for by Tenant within the Nitrogen Tank
Area.  Tenant shall be solely responsible for obtaining all necessary
governmental and regulatory approvals and for the cost of installing, operating,
maintaining and removing the Nitrogen Tank.  Landlord shall reasonably cooperate
with Tenant with respect to obtaining such approvals.  Tenant

8

 



--------------------------------------------------------------------------------

 

shall not install or operate the Nitrogen Tank until Tenant has obtained and
submitted to Landlord copies of all required governmental permits, licenses and
authorizations necessary for the installation and operation of the Nitrogen
Tank.  In addition to, and without limiting Tenant’s obligations under the
Lease, Tenant shall comply with all applicable environmental and fire prevention
laws pertaining to the Nitrogen Tank.  Tenant shall also be responsible for the
cost of all utilities consumed in the operation of the Nitrogen Tank.  

(b)Tenant shall be responsible for assuring that the installation, maintenance,
operation and removal of the Nitrogen Tank shall in no way damage any portion of
the Building or Property.  To the maximum extent permitted by Legal
Requirements, the Nitrogen Tank and all appurtenances thereto shall be at the
sole risk of Tenant, and Landlord shall have no liability to Tenant if the
Nitrogen Tank or any appurtenant installations are damaged for any
reason.  Except for Landlord’s or any Landlord Parties’ negligence or willful
misconduct, Tenant agrees to be responsible for any damage caused to the
Building or Property in connection with the installation, maintenance, operation
or removal of the Nitrogen Tank.  Tenant’s Responsibility with respect to
Tenant’s Nitrogen Tank includes costs actually incurred by Landlord: (1) in
connection with any investigation required by any Governmental Authority of site
conditions to the extent resulting from the breach by Tenant of its obligations
with respect to the Nitrogen Tank, (2) in connection with any investigation
required by Landlord pursuant to which it is determined that Tenant has breach
its obligations with respect to Tenant’s Nitrogen Tank, and (3) any clean-up,
remediation, and/or removal of any Hazardous Materials and/or restoration of the
Property required by any Governmental Authority caused by Tenant’s improper use
of Tenant’s Nitrogen.  In addition to, and without limiting Tenant’s obligations
under the Lease, Tenant covenants and agrees that the installation and use of
the Nitrogen Tank and appurtenances shall not adversely affect the insurance
coverage for the Building.  If for any reason, the installation or use of the
Nitrogen Tank and/or the appurtenances shall result in an increase in the amount
of the premiums for such coverage, then Tenant shall be liable for the full
amount of any such increase.

(c)Tenant shall be responsible for the installation, operation, cleanliness,
maintenance and removal of the Nitrogen Tank and the appurtenances, all of which
shall remain the personal property of Tenant, and shall be removed by Tenant at
its own expense at the expiration or earlier termination of the Lease.  Tenant
shall repair any damage caused by such removal, including the patching of any
holes to match, as closely as possible, the color surrounding the area where the
Nitrogen Tank and appurtenances were attached.  Such maintenance and operation
shall be performed in a manner to avoid any unreasonable interference with any
other tenants or Landlord.  Tenant shall take the Nitrogen Tank Area “as is” in
the condition in which the Nitrogen Tank Area is in as of the Term Commencement
Date, without any obligation on the part of Landlord to prepare or construct the
Nitrogen Tank Area for Tenant’s use or occupancy.  Without limiting the
foregoing, Landlord makes no warranties or representations to Tenant as to the
suitability of the Nitrogen Tank Area for the installation and operation of the
Nitrogen Tank.  Tenant shall have no right to make any changes, alterations,
additions, decorations or other improvements to the Nitrogen Tank Area without
Landlord’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed.  Tenant agrees to maintain the Nitrogen Tank in good
condition and repair.  

(d)Tenant shall have access to the Nitrogen Tank and the Nitrogen Tank Premises,
and the surrounding area for the purpose of installing, repairing, maintaining
and

9

 



--------------------------------------------------------------------------------

 

removing said Nitrogen Tank.  Landlord shall have no obligation to provide any
services, including, without limitation, electric current, to the Nitrogen Tank.

2.

RIGHTS RESERVED TO LANDLORD

2.1Additions and Alterations.  Landlord reserves the right, at any time and from
time to time, to make such changes, alterations, additions, improvements,
repairs or replacements in or to the Property (including the Premises but, with
respect to the Premises, only for purposes of repairs, maintenance, replacements
and the exercise of any other rights expressly reserved to Landlord herein) and
the fixtures and equipment therein, as well as in or to the street entrances
and/or the Common Areas, as it may deem necessary or desirable, provided,
however, that there be no material obstruction of permanent access to, or
material interference with the use and enjoyment of, the Premises by Tenant.
Subject to the foregoing, Landlord expressly reserves the right to temporarily
close all, or any portion, of the Common Areas for the purpose of making repairs
or changes thereto, provided that Landlord shall use commercially reasonable
efforts to complete the work in a timely manner, subject to causes beyond
Landlord’s reasonable control.

2.2Additions to the Property.  

(a)Landlord may at any time or from time to time (i) construct additional
building(s) and improvements and related site improvements (collectively,
“Future Development”) in all or any part of the Property and/or (ii) change the
location or arrangement of any improvement outside the Building in or on the
Property or all or any part of the Common Areas, or add or deduct any land to or
from the Property; provided that there shall be no material increase in Tenant’s
obligations or material interference with Tenant’s rights under this Lease in
connection with the exercise of the foregoing reserved rights.

(b)In case any excavation shall be made for building or improvements or for any
other purpose upon the land adjacent to or near the Premises, Tenant will afford
without charge to Landlord, or the person or persons, firms or corporations
causing or making such excavation, license to enter upon the Premises for the
purpose of doing such work as Landlord or such person or persons, firms or
corporation shall deem to be necessary to preserve the walls or structures of
the Building from injury, and to protect the Building by proper securing of
foundations.

(c)Tenant acknowledges and agrees that this Lease is subject and subordinate to
(i) The Hayden Science Center Condominium (the “Condominium”), which was
established by Master Deed dated December 1, 2017, recorded in Book 70325, Page
108, in the Middlesex South District Registry of Deeds and filed as Document No.
195793 in the Middlesex South Registry District of the Land Court, (ii) the
Condominium Floor Plans and Site Plans dated December 1, 2017, and filed with
the Middlesex Registry of Deeds, Southern District, as Plan No. 1090, Pages 1
through 13, and (iii) the Declaration of Trust of The Hayden Science Center
Condominium Trust dated December 1, 2017, recorded in Book 70325, Page 148, in
the Middlesex South District Registry of Deeds and filed as Document No. 195794
in the Middlesex South Registry District of the Land Court (the Master Deed,
Declaration of Trust, and the Plans are being referred to herein as the
“Condominium Documents”).  Tenant acknowledges and confirms that, as of the date
hereof, the Building is not yet a Unit of the Condominium, provided, however,
Landlord may amend the Master Deed to submit the Building to the provisions of
Chapter 183A

10

 



--------------------------------------------------------------------------------

 

of the Massachusetts General Laws and to include the Building as a Unit of the
Condominium.  Tenant further agrees that the Condominium Documents, as so
amended, may be further amended and that this Lease shall remain subject to and
subordinate to the Condominium Documents, as so amended, so long as such
amendments do not: not: (x) materially adversely affect Tenant’s rights under
this Lease, or (y) materially increase Tenant’s obligations under this
Lease.  Landlord agrees to provide Tenant with copies of any such amendments at
least ten (10) business days prior to recording same.  

(d)Landlord and Tenant each hereby acknowledges and agrees that, in connection
with any Future Development, (i) Landlord shall have the right to enter into,
and subject the Property to the terms and conditions of, a commercially
reasonable reciprocal easement agreement with any one or more of the neighboring
property owners in order to create a commercial campus-like setting (“REA”);
(ii) upon Landlord’s request in connection with the recording of the REA, Tenant
shall execute a commercially reasonable instrument in recordable form making
this Lease subject and subordinate to the REA; (iii) Landlord shall have the
right to subdivide the Property so long as Tenant continues to have all of the
rights and obligations contained in this Lease (e.g., the appurtenant right to
use all Common Areas); and (iv) Tenant shall execute such reasonable documents
(which may be in recordable form) evidencing the foregoing promptly upon
Landlord’s request, so long as such agreements do not (x) materially adversely
affect Tenant’s rights under this Lease or (y) materially increase Tenant’s
obligations under this Lease.  Landlord agrees to provide Tenant with copies of
any such agreements at least ten (10) business days prior to recording same.

2.3Name and Address of Building.  Landlord reserves the right at any time and
from time to time to change the name or address of the Building and/or the
Property, provided Landlord gives Tenant at least three (3) months’ prior
written notice thereof.

2.4Landlord’s Access.  

(a)Subject to the terms hereof, Tenant shall (a) upon reasonable advance notice
(not less than forty-eight (48) hours), which may be by email at
rmitrano@frequencytx.com or some other email address as may be provided in
writing by Tenant to Landlord (except that no notice shall be required in
emergency situations), permit Landlord and any holder of a Mortgage (hereinafter
defined) (each such holder, a “Mortgagee”), and the agents, representatives,
employees and contractors of each of them, to have reasonable access to the
Premises at all reasonable hours for the purposes of inspection, making repairs,
replacements or improvements in or to the Premises or the Building or equipment
therein (including, without limitation, sanitary, electrical, heating, air
conditioning or other systems), complying with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions and orders and
requirements of all public authorities (collectively, “Legal Requirements”), or
exercising any right reserved to Landlord under this Lease (including without
limitation the right to take upon or through, or to keep and store within the
Premises all necessary materials, tools and equipment); (b) permit Landlord and
its agents and employees, at reasonable times, upon reasonable advance notice,
to show the Premises during normal business hours (i.e. Monday – Friday 7 A.M. -
6 P.M., Saturday 7 A.M. – 12 P.M., excluding holidays) to any prospective
Mortgagee or purchaser of the Building and/or the Property or of the interest of
Landlord therein, and, during the last twelve (12) months of the Term or at any
time after the occurrence of an Event of Default, prospective tenants; and (c)

11

 



--------------------------------------------------------------------------------

 

upon reasonable prior written notice from Landlord, permit Landlord and its
agents, at Landlord’s sole cost and expense, to perform environmental audits,
environmental site investigations and environmental site assessments (“Site
Assessments”) in, on, under and at the Premises and the Land, it being
understood that Landlord shall repair any damage arising as a result of the Site
Assessments, and such Site Assessments may include both above and below the
ground testing and such other tests as may be necessary or appropriate to
conduct the Site Assessments.  In addition, to the extent that it is necessary
to enter the Premises in order to access any area that serves any portion of the
Building outside the Premises, then Tenant shall, upon as much advance notice as
is practical under the circumstances, and in any event at least twenty-four (24)
hours’ prior written notice (except that no notice shall be required in
emergency situations), permit contractors engaged by other occupants of the
Building to pass through the Premises in order to access such areas but only if
accompanied by a representative of Landlord.  Notwithstanding anything to the
contrary contained herein, Tenant shall be entitled to have a representative
present for any access by Landlord or any Landlord Parties in exercising its
rights under this Section 2.4.

(b)Secure Area within the Premises.  Notwithstanding the foregoing, Tenant, at
its own expense may, as hereinafter set forth, designate one or more areas of
the Premises to be “Secure Areas” (i.e., portions of the Premises to which
Landlord shall not have a right of entry or access for any reason whatsoever
(except as otherwise provided below).  Tenant may, from time to time, exercise
its right to create Secure Areas by delivering to Landlord, for Landlord’s
written approval, a plan showing the location of any such Secure
Areas.  Landlord agrees that it will not unreasonably withhold, condition or
delay such consent.  If Landlord must gain access to a Secure Areas in a
non-emergency situation, Landlord shall contact Tenant, and Landlord and Tenant
shall arrange a mutually agreed upon time for Landlord to have such
access.  Landlord shall be accompanied by an employee of Tenant or a party
designated by Tenant (the “Escort”).  Tenant shall make an Escort available to
Landlord during business hours.  At all times, Landlord shall comply with all
reasonable security measures of the Tenant pertaining to the Secure Areas.  If
an emergency representing an imminent risk of injury to persons or material
property damage in the Building or the Premises, including, without limitation,
a suspected fire or flood, requires Landlord to gain access to the Secure Areas,
Landlord may enter the Secure Areas without an Escort.  If practicable under the
circumstances, Landlord shall immediately notify (which may be oral
notification) and request that Tenant make an Escort available to Landlord if
time permits, and if Tenant shall not make an Escort available to accompany
Landlord, then Tenant hereby authorizes Landlord to enter the Secure Areas
forcibly or with a master key, and to enter without an Escort.  In any such
event, except (subject to Section 14.5 of this Lease) to the extent resulting
from Landlord’s negligence or willful misconduct, Landlord shall have no
liability whatsoever to Tenant, and Tenant shall pay all reasonable expenses
incurred by Landlord in repairing or reconstructing any entrance, corridor, door
or other portions of the Premises damaged as a result of a forcible entry by
Landlord.  Landlord shall have no obligation to provide either janitorial
service or cleaning in the Secure Areas unless Tenant shall make arrangements to
have an Escort in the Secure Areas at the time such service or cleaning is
provided to the remainder of the Premises.

2.5Pipes, Ducts and Conduits.  Tenant shall permit Landlord to erect, use,
maintain and relocate pipes, ducts and conduits in and through the Premises,
provided the same do not reduce the rentable square footage of the Premises,
other than in a de minimis amount, or adversely affect the appearance of the
Premises.  In exercising its rights under this Section 2.5, Landlord

12

 



--------------------------------------------------------------------------------

 

shall make commercially reasonable efforts to locate any pipes, ducts, and
conduits behind walls and above ceilings so as to minimize interference with the
Premises.

2.6Minimize Interference.  Except in the event of an emergency, Landlord shall
use commercially reasonable efforts to minimize any interference with Tenant’s
business operations and use and occupancy of the Premises in connection with the
exercise any of the foregoing rights under this Section 2.

3.

CONDITION OF PREMISES; CONSTRUCTION.

3.1Condition of Premises.  Tenant acknowledges and agrees that, except as
expressly provided in this Lease, Tenant is leasing the Premises in their “AS
IS,” “WHERE IS” condition and with all faults on the Execution Date, without
representations or warranties, express or implied, in fact or by law, of any
kind, and without recourse to Landlord, except that:  (i) Landlord represents to
Tenant that, as of the Term Commencement Date, the Building shall have the
systems and capacities set forth on Exhibit 5 and (ii) Landlord shall perform
Landlord’s Work in accordance with the provisions of this Section 3 and Exhibit
4.  Tenant shall not exceed its allotted base building capacities defined on
Exhibit 5 attached hereto.

3.2Landlord’s Work.

(a)Subject to Force Majeure, as defined in Section 25.16 and any Tenant Delay,
as hereinafter defined, Landlord shall perform Landlord’s Work in order to
prepare the Premises for Tenant’s use and occupancy in accordance with Exhibit 4
attached hereto.  Landlord shall use diligent efforts to achieve Substantial
Completion of Landlord’s Work by the Estimated Term Commencement Date.  Landlord
shall advise Tenant periodically of the progress of Landlord’s Work.  However,
except to the extent that such failure constitutes a delay in the occurrence of
the Term Commencement Date (as provided in the definition of the Term
Commencement Date), and, except for Tenant’s remedies set forth in Section 3.3
hereof: (i) Tenant’s sole remedies shall be a delay in the Term Commencement
Date, (ii) Tenant shall have no claim or rights against Landlord, and Landlord
shall have no liability or obligation to Tenant in the event of delay in
Landlord’s Work, and (iii) no delay in Landlord’s Work shall have any effect on
the parties rights or obligations under this Lease.  

(b)Definitions.

(i)“Tenant Delay” shall mean any delay in the performance of Landlord’s Work
arising from: (i) long lead time items selected by Tenant, (ii) the default,
negligence or willful misconduct of Tenant or any other Tenant Party, or (iii)
any Changes (as defined in Exhibit 4 attached hereto).  Notwithstanding the
foregoing, except where a Tenant Delay arises from Tenant’s failure timely to
act within on or before a date or time period expressly set forth in the Lease
(in which event no Tenant Delay Notice shall be required): (x) in no event shall
any act or omission be deemed to be a Tenant Delay until and unless Landlord has
given Tenant written notice (the “Tenant Delay Notice”) advising Tenant (a) that
a Tenant Delay is occurring, and (b) of the basis on which Landlord has
determined that a Tenant Delay is occurring, and (y) no period of time prior to
the time that Tenant receives a Tenant Delay Notice shall be included in the
period of time charged to Tenant pursuant to such Tenant Delay Notice. Tenant
shall pay for

13

 



--------------------------------------------------------------------------------

 

any increase in the cost to Landlord in the performance of Landlord’s Work
arising from any Tenant Delay within thirty (30) days of billing by Landlord.

(ii)“Substantially Complete” or “Substantial Completion,” when referring to
Landlord’s Work shall mean that:  (1) Landlord’s Work is completed, other than
minor work which does not materially affect Tenant’s use of, or access to, the
Premises, (2) the Premises and those portions of the Common Areas of the
Building which affect Tenant’s occupancy are in conformance with all applicable
building codes, permits, laws and regulations, including without limitation,
ADA, (3) all structural elements and subsystems of the Building, including but
not limited to HVAC, mechanical, electrical, lighting, plumbing, and life safety
systems, will be in good working condition and repair, (4) Landlord has
delivered to Tenant a certificate of substantial completion from Landlord’s
architect stating that Landlord’s Work is substantially complete, and (5) such
evidence (the “Town Approval”) as is customarily provided by the Town of
Lexington to evidence its acceptance of Landlord’s Work and Tenant’s right to
lawfully occupy the Premises (e.g., sign-offs on the Building permit by all
applicable Town of Lexington departments or a certificate of occupancy, which
may be a temporary certificate of occupancy) has been provided by the Town of
Lexington.  No costs incurred by Landlord in completing the Landlord’s Work or
satisfying the definition of Substantial Completion shall be included in
Operating Costs.  Notwithstanding anything to the contrary herein contained, in
the event that Landlord’s Work is delayed by reason of any Tenant Delay, then
Landlord shall be deemed to have achieved Substantial Completion of Landlord’s
Work on the date that Landlord would have achieved Substantial Completion of
Landlord’s Work, but for such Tenant Delay.  

(iii)Punchlist.  Promptly following Substantial Completion of Landlord’s Work,
Landlord shall provide Tenant with a punchlist prepared by Landlord’s architect
(the “Punchlist”) incorporating those items jointly identified by Landlord and
Tenant during their joint inspection of Landlord’s Work, of outstanding items
(the “Punchlist Items”).  Promptly after Substantial Completion of Landlord’s
Work, Landlord and Tenant shall jointly inspect the Premises.  Subject to Force
Majeure (as defined in Section 25.16) and Tenant Delays, Landlord shall complete
all Punchlist Items within thirty (30) days of the date of the Punchlist (other
than seasonal items, such as landscaping, requiring a longer period), provided
that Tenant reasonably cooperates in connection with the completion of such
Punchlist Items.  

3.3Tenant’s Remedies in the Event of Delays in Term Commencement Date.   This
Section 3.3 sets forth Tenant’s sole remedies, both at law and in equity, in the
event of any delay in Landlord’s Work or the Term Commencement Date:

(a)Rent Credit.  If the Term Commencement Date has not occurred on or before the
Outside Rent Credit Date (defined below), then, as Tenant’s sole remedy, based
upon any delay in the Term Commencement Date, Tenant shall be entitled to a rent
credit against Tenant’s obligation to pay Base Rent equal to one (1) day for
each day between the Outside Rent Credit Date and the Commencement Date.  The
“Outside Rent Credit Date” shall mean the date that is thirty (30) days after
the Estimated Term Commencement Date, provided, however, that the Outside Rent
Credit Date shall be extended by the lesser of: (x) ninety (90) days, or (y) the
length of any delays in Landlord’s Work arising from delay by Force Majeure (as
defined in Section 25.16) occurring prior to the Outside Rent Credit Date.  

14

 



--------------------------------------------------------------------------------

 

(b)Termination Right.  If the Term Commencement Date has not occurred on or
before the Outside Termination Date, as hereinafter defined, then Tenant shall
have the right to terminate the Lease, which shall be exercisable by a written
thirty (30) day termination notice given on or after the Outside Termination
Date but before the date that the Term Commencement Date occurs.  If the Term
Commencement Date occurs on or before the thirtieth (30th) day after Landlord
receives such termination notice, Tenant's termination notice shall be deemed to
be void and of no force or effect.  If the Term Commencement Date does not occur
on or before such thirtieth (30th) day, this Lease shall terminate and shall be
of no further force or effect, and, except for provisions of the lease which are
intended to survive termination of the Lease (e.g., indemnification provisions),
neither party shall have any further obligation to the other party.   For the
purposes hereof, the “Outside Termination Date” shall be defined as four (4)
months after the Estimated Term Commencement Date, provided however, that the
Outside Termination Date shall be extended by the lesser of: (x) ninety (90)
days, or (y) the length of any delays in Landlord’s Work arising from delay by
Force Majeure (as defined in Section 25.16).

4.

USE OF PREMISES

4.1Permitted Uses.  During the Term, Tenant shall use the Premises only for the
Permitted Uses and for no other purposes.  Service and utility areas (whether or
not a part of the Premises) shall be used only for the particular purpose for
which they are designed.  Tenant shall keep the Premises equipped with
appropriate safety appliances to the extent required by applicable laws or
insurance requirements.  Landlord shall cooperate with Tenant, in such manner as
Tenant may reasonably request, in assisting Tenant to obtain any governmental
permits or approvals necessary to enable Tenant to use the Premises for any of
the Permitted Uses, provided that Landlord shall not be obligated to incur any
out-of-pocket costs or expenses or incur any liability in connection with any
such request.

4.2Prohibited Uses.

(a)Notwithstanding any other provision of this Lease, Tenant shall not use the
Premises or the Building, or any part thereof, or suffer or permit the use or
occupancy of the Premises or the Building or any part thereof by any of the
Tenant Parties (i) in a manner which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or otherwise
applicable to or binding upon the Premises; (ii) for any unlawful purposes or in
any unlawful manner; (iii) which, in the reasonable judgment of Landlord (taking
into account the use of the Building as a combination laboratory, research and
development and office building and the Permitted Uses) shall (a) impair,
interfere with or otherwise diminish the quality of any of the Building services
or the proper and economic heating, cleaning, ventilating, air conditioning or
other servicing of the Building or Premises, or the use or occupancy of any of
the Common Areas; (b) occasion impairment, interference or injury in any
material respect (and Tenant shall not install or use any electrical or other
equipment of any kind, which, in the reasonable judgment of Landlord, will cause
any such impairment, interference, or injury), or cause any injury or damage to
any occupants of the Premises or other tenants or occupants of the Building or
their property; or (c) cause harmful air emissions, laboratory odors or noises
or any unusual or other objectionable odors, noises or emissions to emanate from
the Premises; (iv) in a manner which is inconsistent with the operation and/or
maintenance of the Building as a first-class combination office, research,
development and laboratory facility; or (v) in a manner which shall increase
such insurance rates

15

 



--------------------------------------------------------------------------------

 

on the Building or on property located therein over that applicable when Tenant
first took occupancy of the Premises hereunder, unless Tenant otherwise agrees
in writing to be responsible for the increased cost of such insurance
rates.  Notwithstanding the foregoing, Landlord agrees that Tenant’s use of the
Premises for the Permitted Use (as opposed to the particular manner of Tenant’s
use of the Premises) shall not, in and of itself, be deemed to breach the
provisions of this Section 4.2.

(b)With respect to the use and occupancy of the Premises and the Common Areas,
Tenant will not:  (i) place or maintain any signage (except as set forth in
Section 12.2 below), trash, refuse or other articles in any vestibule or entry
of the Premises, on the footwalks or corridors adjacent thereto or elsewhere on
the exterior of the Premises, nor obstruct any driveway, corridor, footwalk,
parking area, mall or any other Common Areas; (ii) permit undue accumulations of
or burn garbage, trash, rubbish or other refuse within or without the Premises;
(iii) permit the parking of vehicles so as to interfere with (x) the ability of
others, entitled thereto, to park in the common parking areas, or (y) the use of
any driveway, corridor, footwalk, parking area, or other Common Areas; (iv)
receive or ship articles of any kind outside of those areas reasonably
designated by Landlord; (v) conduct or permit to be conducted any auction, going
out of business sale, bankruptcy sale (unless directed by court order), or other
similar type sale in or connected with the Premises; (vi) use the name of
Landlord, or any of Landlord’s affiliates in any publicity, promotion, trailer,
press release, advertising, printed, or display materials without Landlord’s
prior written consent; or (vii) except in connection with Alterations
(hereinafter defined) approved by Landlord, cause or permit any hole to be
drilled or made in any part of the Building.

4.3Transportation of Animals.  No animals, animal waste, food or supplies
relating to the animals maintained from time to time in the animal storage areas
of the Premises shall be transported within the Building except as provided in
this Section 4.3.   All deliveries of animals or animal food or supplies to
Tenant at the Building shall be made prior to 11:00 a.m.  No transportation of
animals, animal waste, food or supplies within the Building shall occur between
the hours of 11:00 a.m. and 1:00 p.m.  At all times that animals are transported
within the Common Areas, they shall be transported in an appropriate cage or
other container.  At no time shall any animals, animal waste, food or supplies
relating to the animals be brought into, transported through, or delivered to
the lobby of the Building or be transported within the Building in elevators
other than the freight elevator.

4.4MWRA Permit.  Tenant shall establish and maintain with respect to its use of
wastewater facilities exclusively serving the Leased Premises, an MWRA waste
water discharge program administered by a licensed, qualified individual (which
individual may be (i) a third party contractor/consultant approved by Landlord,
which approval shall not be unreasonably withheld, or (ii) an employee of Tenant
or Tenant’s affiliate) in accordance with the requirements of the Massachusetts
Water Resources Authority (“MWRA”) and any other applicable governmental
authority.  Tenant shall be solely responsible for all costs incurred in
connection with such MWRA waste water discharge, and Tenant shall provide
Landlord with such documentation as Landlord may reasonably require evidencing
Tenant’s compliance with the requirements of (a) the MWRA and any other
applicable governmental authority with respect to such chemical safety program
and (b) this Section.  Tenant shall obtain and maintain during the Term (i) any
permit required by the MWRA (“MWRA Permit”) and (ii) a wastewater treatment
operator license from the

16

 



--------------------------------------------------------------------------------

 

Commonwealth of Massachusetts with respect to Tenant’s use of any acid
neutralization tank exclusively serving the Leased Premises in the
Building.  Tenant shall not introduce anything into the acid neutralization tank
serving the Premises, if any (x) in violation of the terms of the MWRA Permit,
(y) in violation of Legal Requirements or (z) that would interfere with the
proper functioning of any such acid neutralization tank.

4.5Parking and Traffic Demand Management Plan.  The Property is subject to a
Parking and Traffic Demand Management Plan with the Town of Lexington, for
Expanded Multi-Tenant Life Science Center, for 45, 55, 65, and 75 Hayden Avenue,
Lexington, Massachusetts, updated December 6, 2017 (the “Initial PTDM”).  Tenant
agrees, at its sole expense, to comply with the requirements of the Initial
PTDM, only insofar as they apply to the Premises and/or Tenant’s use and
occupancy thereof.  In the event that the Initial PTDM is ever modified,
supplemented, amended or replaced (“PTDM Modifications”), Tenant agrees, at its
sole expense, to comply with the requirements of the PTDM Modifications, only
insofar as they apply to the Premises and/or Tenant’s use and occupancy
thereof.  

4.6Vivarium.  Tenant shall be responsible, at its sole expense, for the
operations of its vivarium in accordance with all Legal Requirements and with
best industry practices.  Without limiting the general application of the
foregoing, Tenant shall separately dispose of all waste products from the
operation of Tenant’s vivarium, including, without limitation, dead animals,
strictly in accordance with Legal Requirements.  Landlord shall have the right,
from time to time by written notice to Tenant, to promulgate reasonable rules
and regulations with respect to the operation of Tenant’s vivarium so as to
minimize any adverse effects that such operation may have on other occupants of
the Building, including without limitation, regulations as to noise
mitigation.  Notwithstanding any other provision of this Lease, provided that
(a) there is no Event of Default of Tenant and (b) the Lease is in full force
and effect, in the event Tenant desires to expand the Approved Vivarium Uses to
include cats (the “Additional Vivarium Use”), Tenant shall make such request in
writing to Landlord for Landlord’s approval therefor, which approval shall not
be unreasonably withheld, conditioned or delayed, subject to (x) this Section
4.6, (y) Tenant’s obtaining Landlord’s prior written approval of Tenant’s plans
and specifications for the Additional Vivarium Use in accordance with Section 11
below, and (z) such additional rules and regulations as Landlord may reasonably
determine in connection with the operation of the Additional Vivarium Use in the
Building.

5.

RENT; ADDITIONAL RENT

5.1Base Rent; Additional Rent. Commencing as of the Rent Commencement Date and
continuing thereafter throughout the remainder of the Term, Tenant shall pay
Base Rent to Landlord in equal monthly installments, in advance and without
demand on the first day of each month for and with respect to such month. Unless
otherwise expressly provided herein, the payment of Base Rent, Additional Rent
and other charges reserved and covenanted to be paid under this Lease with
respect to the Premises (collectively, “Rent”) shall commence on the Rent
Commencement Date, and shall be prorated for any partial months.  Rent shall be
payable to Landlord or, if Landlord shall so direct in writing, to Landlord’s
agent or nominee, in lawful money of the United States which shall be legal
tender for payment of all debts and dues, public and private, at the time of
payment.  

17

 



--------------------------------------------------------------------------------

 

5.2Operating Costs.

(a)“Operating Costs” shall mean all costs incurred and expenditures of whatever
nature made by Landlord in the operation, management, repair, replacement,
maintenance and insurance (including, without limitation, environmental
liability insurance and property insurance on Landlord-supplied leasehold
improvements for tenants, but not property insurance on tenants’ equipment) of
the Property or allocated to the Property, including without limitation all
costs of labor (wages, salaries, fringe benefits, etc.) up to and including the
Director of Property Management, however denominated, any costs for utilities
supplied to exterior areas and the Common Areas, and any costs for repair and
replacements, cleaning and maintenance of exterior areas and the Common Areas,
related equipment, facilities and appurtenances and HVAC equipment, security
services, a management fee in the amount of four percent (4%) of gross Building
revenues (increased, if applicable, in accordance with Section 5.2(g)), the
costs (“Management Office Costs”), including, without limitation, a commercially
reasonable rental factor, of Landlord’s management office for the Property,
which management office may be located outside the Property and which may serve
other properties in addition to the Property (in which event such costs shall be
equitably allocated among the properties served by such office), the cost of
operating any amenities in the Property available to all tenants of the Property
and any subsidy provided by Landlord for or with respect to any such amenity,
and the Annual Charge-Off (as hereinafter defined) with respect to a Permitted
Capital Expenditure (as hereinafter defined).  For costs and expenditures made
by Landlord in connection with the operation, management, repair, replacement,
maintenance and insurance of the Building as a whole, Landlord shall make a
reasonable allocation thereof between the retail and non-retail portions of the
Building, if applicable.  The allocation of Operating Costs relating to the
Common Areas of the Campus shall be made in accordance with the Condominium
Documents.  Operating Costs shall not include Excluded Costs (hereinafter
defined).

(b)Capital Expenditures. Permitted Capital Expenditures (as hereinafter defined)
shall only be included in Operating Costs for each fiscal year during the Term
to the extent of the Annual Charge-Off, as hereinafter defined, for such fiscal
year with respect to such capital expenditure.  Operating Costs shall not
include any Annual Charge-Off with respect to Excluded Costs, as hereinafter
defined.  For the purposes hereof:

(i)“Annual Charge-Off” means the annual amount of principal and interest
payments which would be required to repay a loan in equal monthly installments
over the Useful Life, as defined below, of the capital item in question on a
direct reduction basis at an annual interest rate equal to the Capital Interest
Rate, as defined below, where the initial principal balance is the cost of the
capital item in question.

(ii)“Useful Life” shall be reasonably determined by Landlord in accordance with
generally accepted accounting principles in effect at the time of acquisition of
the capital item.

(iii)“Capital Interest Rate” shall be defined as an annual rate of either one
percentage point over the AA bond rate (Standard & Poor’s corporate composite
or, if unavailable, its equivalent) as reported in the financial press at the
time the capital expenditure is

18

 



--------------------------------------------------------------------------------

 

made or, if the capital item is acquired through third-party financing, then the
actual (including fluctuating) rate paid by Landlord in financing the
acquisition of such capital item.

(c)“Excluded Costs” shall be defined as (i) any fixed or percentage ground rent
payable to any ground lessor, or any mortgage charges (including interest,
principal, points and fees) and any debt service costs (provided however, that
the provisions of this clause (i) shall not be deemed to exclude mortgage
charges and debt service costs incurred with respect to Permitted Capital
Expenditures, as hereinafter defined, from Operating Costs); (ii) brokerage
commissions, marketing costs, concessions and leasehold improvement costs
incurred in connection with the leasing of any rentable space at the Building or
Campus including, without limitation, finders’ fees, attorneys’ fees and
expenses, entertainment costs and travel expenses; (iii) salaries and bonuses
and benefits of officers, executives of Landlord and administrative employees
above the grade of Director of Property Management; (iv) the cost of work done
by Landlord for a particular tenant or any special work or service performed for
any tenant (including Tenant) billable to such tenant or any costs in connection
with services or benefits that are provided to or for the particular benefit of
other tenants but not offered to Tenant; (v) the cost of items which, by
generally accepted accounting principles, would be capitalized on the books of
Landlord or are otherwise not properly chargeable against income, except to the
extent such capital item is (A) required by any Legal Requirements following the
Execution Date of this Lease, or (B) reasonably projected to reduce Operating
Costs (collectively, “Permitted Capital Expenditures”); (vi) the costs of
Landlord’s Work and any contributions made by Landlord to any tenant of the
Property in connection with the build-out of its premises; (vii) franchise or
income taxes imposed on Landlord; (viii) costs paid directly by individual
tenants to suppliers, including tenant electricity, telephone and other utility
costs; (ix) increases in premiums for insurance when such increase is caused by
the use of the Building by Landlord or any other tenant of the Building; (x)
depreciation of the Building or Campus or any part thereof; (xi) costs relating
to maintaining Landlord’s existence as a corporation, partnership or other
entity; (xii) advertising and other fees and costs incurred in procuring
tenants; (xiii) the cost of any items for which Landlord is reimbursed by
insurance, condemnation awards, refund, rebate or otherwise, and expenses for
repairs or maintenance covered by warranties, guaranties and service contracts;
(xiv) attorneys’ fees incurred in connection with lease negotiations, disputes
with individual tenants and/or for the existence, maintenance or non-Building or
Campus related operations of the legal entity or entities of which Landlord is
comprised or the development of additional space at the Building or Campus; (xv)
the cost of any items for which Landlord may be reimbursed by condemnation
awards, refund, rebate or otherwise; (xvi) costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Building
management, or between Landlord and other tenants or occupants, (xvii) Taxes;
(xviii) the cost of any repairs or restoration required because of fire, other
casualty or taking, provided, however, that Operating Costs may include costs of
repairs which are not covered because the cost of such repairs is within a
commercially reasonable deductible carried under Landlord’s casualty insurance
policy (Tenant hereby agreeing that, as of the Execution Date, $25,000.00 is a
commercially reasonable deductible, (xix) management and administrative fees,
other than as provided in Section 5.2(a) above; (xx) the cost of remediating
Hazardous Materials from the Building or the Campus other than Included
Hazardous Materials, as hereinafter defined; “Included Hazardous Materials”
shall be defined as all Hazardous Materials, other than:  (A) any material or
substance located in the Building or the Property on the Execution Date which,
as of the Execution Date, is not considered under then existing Legal
Requirements, to be Hazardous Material, but which is subsequently determined to
be a Hazardous

19

 



--------------------------------------------------------------------------------

 

Material by reason of a Legal Requirement which first becomes effective after
the Execution Date of this Lease, and (B) any material or substance that is
introduced to the Building or the Property after the Execution Date which, when
introduced to the Building or the Property, is not then (i.e., at the time of
introduction to the Building or the Property) considered, as a matter of any
Legal Requirement, to be a Hazardous Material, but which is subsequently
determined to be a Hazardous Material by reason of Legal Requirements which
first becomes effective after the date of introduction of such material or
substance to the Building or Property; (xxi) any cost covered by a warranty,
guaranty and service contract that Landlord is required to obtain in connection
with the Building or the Land; (xxii) any amounts paid to a person, firm,
corporation or other entity under common ownership and control with Landlord
that is in excess of a commercially reasonable amount paid on a market rate
basis (other than management fees); (xxiii) the cost of acquiring sculptures,
paintings, and other objects of art; (xxiv) depreciation of the Building or
Campus or any part thereof (provided however, that the provisions of this clause
(xxv) shall not be deemed to exclude depreciation incurred with respect to
Permitted Capital Expenditures from Operating Costs; (xxvi) any compensation
paid to personnel in retail concessions operated by Landlord and any subsidies
or concessions to third parties operating retail concessions at the Building or
the Campus, provided that the provisions of this clause (xxvii) shall not be
deemed to exclude from Operating Costs such compensation, subsidies or
concessions incurred by Landlord with respect the Cafeteria and the Fitness
Center; (xxviii) replacement or contingency reserves; (xxix) Landlord’s general
overhead, provided however, that the provisions of this clause (xxx) shall not
be deemed to exclude an equitable allocation of Management Office Costs, as set
forth in Section 5.2(a) above; and (xxxi) any costs incurred with respect to the
retail portions of the Building, provided that the provisions of this clause
(xxxii) shall not be deemed to exclude from Operating Costs incurred by Landlord
with respect the Cafeteria and the Fitness Center.  Notwithstanding anything to
the contrary contained herein, the properly passed through cost of any Permitted
Capital Expenditures shall be amortized over the useful life of such capital
item.

(d)Payment of Operating Costs.  Commencing as of the Term Commencement Date and
continuing thereafter throughout the remainder of the Term of the Lease, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Share of Operating
Costs.  Landlord may make a good faith estimate of Tenant’s Share of Operating
Costs for any fiscal year or part thereof during the Term, and Tenant shall pay
to Landlord, on the Term Commencement Date and on the first (1st) day of each
calendar month thereafter, an amount equal to Tenant’s Share of Operating Costs
for such fiscal year and/or part thereof divided by the number of months
therein.  Landlord may estimate and re-estimate Tenant’s Share of Operating
Costs and deliver a copy of the estimate or re-estimate to Tenant.  Thereafter,
the monthly installments of Tenant’s Share of Operating Costs shall be
appropriately adjusted in accordance with the estimations so that, by the end of
the fiscal year in question, Tenant shall have paid all of Tenant’s Share of
Operating Costs as estimated by Landlord.  Any amounts paid based on such an
estimate shall be subject to adjustment as herein provided when actual Operating
Costs are available for each fiscal year.  As of the Execution Date, the
Property’s fiscal year is January 1 – December 31.

(e)Annual Reconciliation.  Landlord shall, within one hundred twenty (120) days
after the end of each fiscal year, deliver to Tenant a reasonably detailed
statement of the actual amount of Operating Costs for such fiscal year (“Year
End Statement”).  Failure of Landlord to provide the Year End Statement within
the time prescribed shall not relieve Tenant from its obligations hereunder;
provided, however, Landlord shall be obligated to bill any

20

 



--------------------------------------------------------------------------------

 

Operating Costs on or before the date (“Outside Billing Date”) which is two (2)
years after the end of the fiscal year in which the expenditure is made.  If the
total of such monthly remittances on account of any fiscal year is greater than
Tenant’s Share of Operating Costs actually incurred for such fiscal year, then,
provided no Event of Default has occurred, Tenant may credit the difference
against the next installment of Additional Rent on account of Operating Costs
due hereunder, except that if such difference is determined after the end of the
Term, Landlord shall refund such difference to Tenant within thirty (30) days
after such determination to the extent that such difference exceeds any amounts
then due from Tenant to Landlord.  If the total of such remittances is less than
Tenant’s Share of Operating Costs actually incurred for such fiscal year, Tenant
shall pay the difference to Landlord, as Additional Rent hereunder, within
thirty (30) days of Tenant’s receipt of an invoice therefor.  Landlord’s
estimate of Operating Costs for the next fiscal year shall be based upon the
Operating Costs actually incurred for the prior fiscal year as reflected in the
Year-End Statement plus a reasonable adjustment based upon estimated increases
in Operating Costs.  The provisions of this Section 5.2(e) shall survive the
expiration or earlier termination of this Lease.

(f)Part Years.  If the Term Commencement Date or the Expiration Date occurs in
the middle of a calendar year, Tenant shall be liable for only that portion of
the Operating Costs with respect to such calendar year within the Term from and
after the Term Commencement Date on pro-rated basis.  

(g)Gross-Up.  If, during any calendar year, less than 95% of the Building is
occupied by tenants or if Landlord was not supplying all tenants with the
services being supplied to Tenant hereunder, actual Operating Costs incurred
shall be reasonably extrapolated by Landlord on an item-by-item basis to the
reasonable Operating Costs that would have been incurred if the Building was 95%
occupied and such services were being supplied to all tenants, and such
extrapolated Operating Costs shall, for all purposes hereof, be deemed to be the
Operating Costs for such fiscal year.  This “gross up” treatment shall be
applied only with respect to variable Operating Costs arising from services
provided to Common Areas or to space in the Building being occupied by tenants
(which services are not provided to vacant space or may be provided only to some
tenants) in order to allocate equitably such variable Operating Costs to the
tenants receiving the benefits thereof.

(h)Audit Right.  Provided there is no Event of Default nor any event which, with
the passage of time and/or the giving of notice would constitute an Event of
Default, Tenant may, upon at least sixty (60) days’ prior written notice,
inspect or audit Landlord’s records relating to Operating Costs for any periods
of time within the previous fiscal year before the audit or
inspection.  However, no audit or inspection shall extend to periods of time
before the Rent Commencement Date.  If Tenant fails to object to the calculation
of Tenant’s Share of Operating Costs on the Year-End Statement within ninety
(90) days after such statement has been delivered to Tenant and/or fails to
complete any such audit or inspection within one-hundred twenty (120) days after
receipt of the Year End Statement, then Tenant shall be deemed to have waived
its right to object to the calculation of Tenant’s Share of Operating Costs for
the year in question and the calculation thereof as set forth on such statement
shall be final.  Tenant’s audit or inspection shall be conducted only at
Landlord’s offices or the offices of Landlord’s property manager during business
hours reasonably designated by Landlord.  Tenant shall pay the cost of such
audit or inspection.  Tenant may not conduct an inspection or have an audit
performed more than once

21

 



--------------------------------------------------------------------------------

 

during any fiscal year.  If, after such inspection or audit has been performed,
it is finally determined or mutually agreed that there has been an underpayment
by Tenant, then Tenant shall pay to Landlord, as Additional Rent hereunder, any
underpayment of any such costs, as the case may be, within thirty (30) days
after receipt of an invoice therefor.  In the event the Landlord disagrees in
good faith with the results of the audit, Landlord shall notify Tenant within
fifteen (15) days of the audit, and Landlord and Tenant shall mutually select a
neutral third party to evaluate the charges for Tenant’s Share of Operating
Costs, and the results of such third party’s evaluation shall bind Landlord and
Tenant and shall be final. Costs charged by any such third party shall be shared
equally by Landlord and Tenant. If, after such inspection or audit has been
performed, it is finally determined or mutually agreed that that there has been
overpayment by Tenant, then Landlord shall credit such overpayment against the
next installment(s) of Base Rent thereafter payable by Tenant, except that if
such overpayment is determined after the termination or expiration of the Term,
Landlord shall promptly refund to Tenant the amount of such overpayment less any
amounts then due from Tenant to Landlord.  Tenant shall maintain the results of
any such audit or inspection confidential and shall not be permitted to use any
third party to perform such audit or inspection, other than an independent firm
of certified public accountants (A) reasonably acceptable to Landlord, (B) which
is not compensated on a contingency fee basis or in any other manner which is
dependent upon the results of such audit or inspection, and (C) which executes
Landlord’s standard confidentiality agreement whereby it shall agree to maintain
the results of such audit or inspection confidential.  The provisions of this
Section 5.2(h) shall survive the expiration or earlier termination of this
Lease.

5.3Taxes.

(a)“Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Unit of the Condominium in which the Building and
the Land are located (the “Unit”) and upon any personal property of Landlord
used in the operation thereof, or on Landlord’s interest therein or such
personal property; charges, fees and assessments for transit, housing, police,
fire or other services or purported benefits to the Building and the Land
(including without limitation any community preservation assessments); service
or user payments in lieu of taxes; and any and all other taxes, levies,
betterments, assessments and charges arising from the ownership, leasing,
operation, use or occupancy of the Building and the Land or based upon rentals
derived therefrom, which are or shall be imposed by federal, state, county,
municipal or other governmental authorities.  Taxes shall not include any
inheritance, estate, succession, gift, franchise, rental, income or profit tax,
capital stock tax, capital levy or excise, or any income taxes arising out of or
related to the ownership and operation of the Unit, provided, however, that any
of the same and any other tax, excise, fee, levy, charge or assessment, however
described, that may in the future be levied or assessed as a substitute for or
an addition to, in whole or in part, any tax, levy or assessment which would
otherwise constitute Taxes, whether or not now customary or in the contemplation
of the parties on the Execution Date of this Lease, shall constitute Taxes, but
only to the extent calculated as if the Unit were the only real estate owned by
Landlord. “Taxes” shall also include reasonable expenses (including without
limitation legal and consultant fees) of tax abatement or other proceedings
contesting assessments or levies.

Prior to the fiscal year in which the Unit has been created and assessed (the
“Applicable Fiscal Year”), Landlord shall allocate Taxes which are incurred with
respect to the Common Areas of the Campus on a reasonable basis.  From and after
substantial completion of any occupiable

22

 



--------------------------------------------------------------------------------

 

improvements constructed as part of a Future Development, if such improvements
are not separately assessed, Landlord shall reasonably allocate Taxes between
the Building and such improvements and the land area associated with the
same.  From and after the Applicable Fiscal Year, such allocation shall be
effected based upon the Taxes payable by Landlord with respect to the unit in
the Condominium in which the Property is located.

(b)“Tax Period” shall be any fiscal/tax period in respect of which Taxes are due
and payable to the appropriate governmental taxing authority (i.e., as mandated
by the governmental taxing authority), any portion of which period occurs during
the Term of this Lease.

(c)Payment of Taxes.  Commencing as of the Term Commencement Date and continuing
thereafter throughout the remainder of the Term of the Lease, Tenant shall pay
to Landlord, as Additional Rent, Tenant’s Share of Taxes.  Landlord may make a
good faith estimate of the Taxes to be due by Tenant for any Tax Period or part
thereof during the Term, and Tenant shall pay to Landlord, on the Term
Commencement Date and on the first (1st) day of each calendar month thereafter,
an amount equal to Tenant’s Share of Taxes for such Tax Period or part thereof
divided by the number of months therein. Landlord may estimate and re-estimate
Tenant’s Share of Taxes and deliver a copy of the estimate or re-estimate to
Tenant.  Thereafter, the monthly installments of Tenant’s Share of Taxes shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the Tax Period in question, Tenant shall have paid all of Tenant’s Share of
Taxes as estimated by Landlord.  Any amounts paid based on such an estimate
shall be subject to adjustment as herein provided when actual Taxes are
available for each Tax Period.  If the total of such monthly remittances is
greater than Tenant’s Share of Taxes actually due for such Tax Period, then,
provided no Event of Default has occurred, Tenant may credit the difference
against the next installment of Additional Rent on account of Taxes due
hereunder, except that if such difference is determined after the end of the
Term, Landlord shall refund such difference to Tenant within thirty (30) days
after such determination to the extent that such difference exceeds any amounts
then due from Tenant to Landlord.  If the total of such remittances is less than
Tenant’s Share of Taxes actually due for such Tax Period, Tenant shall pay the
difference to Landlord, as Additional Rent hereunder, within thirty (30) days of
Tenant’s receipt of an invoice therefor.  Landlord’s estimate for the next Tax
Period shall be based upon actual Taxes for the prior Tax Period plus a
reasonable adjustment based upon estimated increases in Taxes.  The provisions
of this Section 5.3(c) shall survive the expiration or earlier termination of
this Lease.

(d)Effect of Abatements.  Appropriate credit against Taxes shall be given for
any refund obtained by reason of a reduction in any Taxes by the assessors or
the administrative, judicial or other governmental agency responsible therefor
after deduction of Landlord’s expenditures for reasonable legal fees and for
other reasonable expenses incurred in obtaining the Tax refund.

(e)Part Years. If the Term Commencement Date or the Expiration Date occurs in
the middle of a Tax Period, Tenant shall be liable for only that portion of the
Taxes, as the case may be, with respect to such Tax Period within the Term from
and after the Term Commencement Date.  

5.4Late Payments.

23

 



--------------------------------------------------------------------------------

 

(a)Any payment of Rent due hereunder not paid when due shall bear interest for
each month or fraction thereof from the due date until paid in full at the
annual rate of eighteen percent (18%), or at any applicable lesser maximum
legally permissible rate for debts of this nature (the “Default Rate”).

(b)Additionally, if Tenant fails to make any payment within five (5) business
days after the due date therefor, Landlord may charge Tenant a fee, which shall
constitute liquidated damages, equal to three percent (3%) of any such late
payment; provided, however, Landlord shall waive the late fee once in any
twelve-(12)-month period in the event Tenant shall pay such late payment within
five (5) business days following Landlord’s written notice to Tenant of the
occurrence of such late payment.

(c)For each Tenant payment check to Landlord that is returned by a bank for any
reason, Tenant shall pay a returned check charge equal to the amount as shall be
customarily charged by Landlord’s bank at the time.

(d)Money paid by Tenant to Landlord shall be applied to Tenant’s account in the
following order: first, to any unpaid Additional Rent, including without
limitation late charges, returned check charges, legal fees and/or court costs
chargeable to Tenant hereunder; and then to unpaid Base Rent.

(e)The parties agree that the late charge referenced in Section 5.4(b)
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and the payment of late charges and
interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments.  Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

(f)If Tenant during any six (6) month period shall be more than five (5) days
delinquent in the payment of any installment of Rent on three (3) or more
occasions, then, notwithstanding anything herein to the contrary, Landlord may,
by written notice to Tenant, elect to require Tenant to pay all Base Rent and
Additional Rent on account of Operating Costs and Taxes quarterly in
advance.  Such right shall be in addition to and not in lieu of any other right
or remedy available to Landlord hereunder or at law on account of Tenant’s
default hereunder.

5.5No Offset; Independent Covenants; Waiver.  Rent shall be paid without notice
or demand, and without setoff, counterclaim, defense, abatement, suspension,
deferment, reduction or deduction, except as expressly provided herein.  TENANT
WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION, DEFERMENT, REDUCTION OR
DEDUCTION OF OR FROM RENT, AND (II) TO QUIT, TERMINATE OR SURRENDER THIS LEASE
OR THE PREMISES OR ANY PART THEREOF, EXCEPT AS EXPRESSLY PROVIDED
HEREIN.  TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF TENANT
HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT

24

 



--------------------------------------------------------------------------------

 

SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT
HEREUNDER SHALL CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM
THE SAME SHALL HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS
LEASE.  LANDLORD AND TENANT EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT
NATURE OF THE OBLIGATIONS OF TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND
ACCEPTED COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO
THIS LEASE, AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE AND INFORMED
NEGOTIATION DURING WHICH BOTH LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL
SKILLED IN NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT
THE ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL
KNOWLEDGE OF THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708
(2002).  SUCH ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL
INDUCEMENT TO LANDLORD ENTERING INTO THIS LEASE.  

5.6Survival.  Any obligations under this Section 5 which shall not have been
paid at the expiration or earlier termination of the Term shall survive such
expiration or earlier termination and shall be paid when and as the amount of
same shall be determined and be due.

6.

INTENTIONALLY OMITTED.

7.

LETTER OF CREDIT

7.1Amount.  Contemporaneously with the execution of this Lease, Tenant shall
deliver to Landlord either (i) cash in the amount of $1,698,714.80 (the “Cash
Security Deposit”), which shall be held by Landlord in accordance with Section
7.5 below, or (ii) an irrevocable letter of credit (the “Letter of Credit”) that
shall (a) be in the initial amount of $1,698,714.80; (b) be issued on the form
attached hereto as Exhibit 6 or other form reasonably approved by Landlord; (c)
name Landlord as its beneficiary; (d) be drawn on an FDIC insured financial
institution reasonably satisfactory to Landlord (“Approved Issuer”) that both
(x) has an office in the greater Boston metropolitan area that will accept
presentation of, and pay against, or allow for facsimile presentment for the
payment of the Letter of Credit and (y) satisfies both the Minimum Rating Agency
Threshold and the Minimum Capital Threshold (as those terms are defined
below).  The “Minimum Rating Agency Threshold” shall mean that the issuing bank
has outstanding unsecured, uninsured and unguaranteed senior long-term
indebtedness that is then rated (without regard to qualification of such rating
by symbols such as “+” or “-” or numerical notation) “Baa” or better by Moody’s
Investors Service, Inc. and/or “BBB” or better by Standard & Poor’s Rating
Services, or a comparable rating by a comparable national rating agency
designated by Landlord in its discretion.  The “Minimum Capital Threshold” shall
mean that the issuing bank has combined capital, surplus and undivided profits
of not less than $10,000,000,000.  Notwithstanding the foregoing, Landlord
hereby agrees that, as of the Execution Date, First Republic Bank is an Approved
Issuer.  The Letter of Credit (and any renewals or replacements thereof) shall
be for a term of not less than one (1) year.  If the issuer of the Letter of
Credit gives notice of its election not to renew such Letter of Credit for any
additional period, Tenant shall be

25

 



--------------------------------------------------------------------------------

 

required to deliver a substitute Letter of Credit satisfying the conditions
hereof at least thirty (30) days prior to the expiration of the term of such
Letter of Credit.  If the issuer of the Letter of Credit fails to satisfy either
or both of the Minimum Rating Agency Threshold or the Minimum Capital Threshold,
Tenant shall be required to deliver a substitute letter of credit from another
issuer reasonably satisfactory to the Landlord and that satisfies both the
Minimum Rating Agency Threshold and the Minimum Capital Threshold not later than
ten (10) business days after Landlord notifies Tenant of such failure.  Tenant
agrees that it shall from time to time, as necessary, whether as a result of a
draw on the Letter of Credit by Landlord pursuant to the terms hereof or as a
result of the expiration of the Letter of Credit then in effect, renew or
replace the original and any subsequent Letter of Credit so that a Letter of
Credit, in the amount required hereunder, is in effect until a date which is at
least sixty (60) days after the Expiration Date.  If Tenant fails to furnish
such renewal or replacement at least sixty (60) days prior to the stated
expiration date of the Letter of Credit then held by Landlord, Landlord may draw
upon such Letter of Credit and hold the proceeds thereof (and such proceeds need
not be segregated) as a Security Deposit pursuant to the terms of this Article
7.  Any renewal or replacement of the original or any subsequent Letter of
Credit shall meet the requirements for the original Letter of Credit as set
forth above, except that such replacement or renewal shall be issued by an
Approved Issuer.

7.2Application of Proceeds of Letter of Credit.  Upon an Event of Default, or if
any proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors (and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days) or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding, Landlord at
its sole option may draw down all or a part of the Letter of Credit.  The
balance of any Letter of Credit cash proceeds shall be held in accordance with
Section 7.5 below.  Should the entire Letter of Credit, or any portion thereof,
be drawn down by Landlord, Tenant shall, upon the written demand of Landlord,
deliver a replacement Letter of Credit in the amount drawn, and Tenant’s failure
to do so within ten (10) business days after receipt of such written demand
shall constitute an additional Event of Default hereunder.  The application of
all or any part of the cash proceeds of the Letter of Credit to any obligation
or default of Tenant under this Lease shall not deprive Landlord of any other
rights or remedies Landlord may have nor shall such application by Landlord
constitute a waiver by Landlord.

7.3Transfer of Letter of Credit.  In the event that Landlord transfers its
interest in the Premises, Tenant shall upon notice from and at no cost to
Landlord, deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit naming Landlord’s successor as the beneficiary
thereof. If Tenant fails to deliver such amendment or replacement within ten
(10) days after written notice from Landlord, Landlord shall have the right to
draw down the entire amount of the Letter of Credit and hold the proceeds
thereof in accordance with Section 7.5 below.

7.4Cash Proceeds of Letter of Credit.  Landlord shall hold the Cash Security
Deposit and/or the balance of proceeds remaining after a draw on the Letter of
Credit (each hereinafter referred to as the “Security Deposit”) as security for
Tenant’s performance of all its Lease obligations.  After an Event of Default,
Landlord may apply the Security Deposit, or any part thereof, to Landlord’s
damages without prejudice to any other Landlord remedy.  Landlord has no
obligation to pay interest on the Security Deposit and may co-mingle the
Security Deposit with

26

 



--------------------------------------------------------------------------------

 

Landlord’s funds.  If Landlord conveys its interest under this Lease, the
Security Deposit, or any part not applied previously, may be turned over to the
grantee in which case Tenant shall look solely to the grantee for the proper
application and return of the Security Deposit.

7.5Return of Security Deposit or Letter of Credit.  Should Tenant comply with
all of such terms, covenants and conditions and promptly pay all sums payable by
Tenant to Landlord hereunder, the Security Deposit and/or Letter of Credit or
the remaining proceeds therefrom, as applicable, shall (less any portion thereof
which may have been utilized by Landlord to cure any default or applied to any
actual damage suffered by Landlord) be returned to Tenant within forty-five (45)
days after the latest to occur of:  (i) the end of the Term, (ii) the delivery
by Tenant to Landlord of the Premises free and clear of all parties claiming
under Tenant and in compliance with Section 21 of the Lease, and (iii) the
delivery to Landlord of an acceptable Surrender Report, as defined in Section 21
of the Lease, unless an Event of Default (or a default that with notice and the
passage of time would constitute an Event of Default) exists at the end of the
Term, in which event, the forty-five-(45)-day period shall commence on the date
that Tenant cures such Event of Default or default.

8.

INTENTIONALLY OMITTED.  

9.

UTILITIES, LANDLORD’S SERVICES

9.1Electricity.  Landlord shall contract with the utility provider for electric
service to the Property, including the Premises.  Commencing on the Term
Commencement Date, Tenant shall pay all charges for electricity furnished to the
Premises and any equipment exclusively serving the Premises, as Additional Rent,
as measured by a submeter, with such metering equipment to be installed as part
of Landlord’s Work.  At Tenant’s request, Landlord shall provide Tenant with
reasonable back-up documentation regarding the total charges and the method of
allocating the charges to Tenant.  Tenant shall, at Tenant’s sole cost and
expense, maintain and keep in good order, condition and repair the metering
equipment used to measure electricity furnished to the Premises and any
equipment exclusively serving the same.  

9.2Water.  Landlord shall contract with the utility provider for water service
to the Property, including the Premises.  Except as otherwise provided below,
the cost of providing water service to the Premises and all other portions of
the Building (including, without limitation, the premises of other tenants or
occupants of the Building) shall be included in Operating
Costs.  Notwithstanding the foregoing, if Landlord determines that Tenant is
using water in excess of its proportionate share (by floor area) of the total
water usage in the Building, Landlord may elect, at Tenant’s expense, to furnish
and install in a location in or near the Premises metering equipment to measure
water furnished to the Premises and any equipment exclusively serving the
same.  In such event, Tenant shall, within thirty (30) days after Landlord’s
written demand therefor from time to time, pay to Landlord, as Additional Rent,
the full amount of any water service charges attributable to such meter.

9.3Gas.  Landlord shall contract with the utility provider for gas service to
the Property, including the Premises.  The cost of gas used to serve base
building plumbing, mechanical and electrical systems shall be included in the
costs reimbursed by Tenant pursuant to Section 9.6 below.  If Tenant requires
gas service for the operation of Tenant’s laboratory

27

 



--------------------------------------------------------------------------------

 

equipment in the Premises, Tenant shall pay all charges for gas furnished to the
Premises and/or any equipment exclusively serving the Premises as Additional
Rent, based, at Landlord’s election, (i) on Landlord’s reasonable estimate of
such gas usage or (ii) on metering or submetering equipment installed by
Landlord at Tenant’s expense.  

9.4Other Utilities.  Subject to Landlord’s reasonable rules and regulations
governing the same, Tenant shall obtain and pay, as and when due, for all other
utilities and services consumed in and/or furnished to the Premises, together
with all taxes, penalties, surcharges and maintenance charges pertaining
thereto.  

9.5Interruption or Curtailment of Utilities.  When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, Landlord reserves the right, upon as much prior notice to Tenant as is
practicable under the circumstances and no less than forty-eight (48) hours’
notice except in the event of an emergency, to interrupt, curtail, or stop (i)
the furnishing of hot and/or cold water, and (ii) the operation of the plumbing
and electric systems.  Landlord shall exercise reasonable diligence to eliminate
the cause of any such interruption, curtailment, stoppage or suspension, but,
except as set forth in Section 10.7, there shall be no diminution or abatement
of Rent or other compensation due from Landlord to Tenant hereunder, nor shall
this Lease be affected or any of Tenant’s obligations hereunder reduced, and
Landlord shall have no responsibility or liability for any such interruption,
curtailment, stoppage, or suspension of services or systems.  

9.6Landlord’s Services.  Subject to reimbursement pursuant to Section 5.2 above,
Landlord shall provide the services described in Exhibit 7 attached hereto and
made a part hereof (“Landlord’s Services”).  Except for the cost of providing
and maintaining supplemental HVAC equipment exclusively serving the Premises
(which shall be Tenant’s responsibility), all costs incurred in connection with
the provision of Landlord’s Services shall be included in Operating Costs to the
extent allowable pursuant to Section 5.2.

9.7HVAC Services.  The cost of utilities serving the Building common penthouse
HVAC equipment, which provides heated, chilled, and fresh air to the Premises as
defined in Exhibit 4-1 (“HVAC Services”) shall be included in Operating Costs
pursuant to Section 5.2 hereof. Tenant shall pay such costs monthly, together
with monthly installments of Base Rent, on an estimated basis in amounts from
time to time reasonably determined by Landlord. After the close of each fiscal
year, Landlord shall determine the actual amount of such costs for such year and
deliver to Tenant a reasonably detailed statement thereof, together with a
statement of the amounts paid by Tenant on an estimated basis toward such costs
as aforesaid. If such statement indicates that the estimated amounts paid by
Tenant are less than Tenant’s allocable share of the actual amount of such costs
for such fiscal year, then Tenant shall pay the amount of such shortfall to
Landlord within thirty (30) days after delivery of such statement. If such
statement indicates that Tenant’s estimated payments for such year exceed the
actual amount of such costs for such year, then Landlord shall credit the excess
against the next due installment(s) of Additional Rent payable under this
Section 9.7.

28

 



--------------------------------------------------------------------------------

 

10.

MAINTENANCE AND REPAIRS

10.1Maintenance and Repairs by Tenant.  Tenant shall keep neat and clean and
free of insects, rodents, vermin and other pests (except as otherwise allowable
pursuant to Section 4.6) and in good repair, order and condition (reasonable
wear and tear and damage by Casualty excepted):  the Premises, including without
limitation the entire interior of the Premises, all electronic, phone and data
cabling and related equipment (other than building service equipment) that is
installed by or for the exclusive benefit of the Tenant (whether located in the
Premises or other portions of the Building), all fixtures, equipment and
specialty lighting therein, any supplemental HVAC and humidification equipment
exclusively serving the Premises, electrical equipment wiring, doors,
non-structural walls, interior windows (for the avoidance of doubt, exterior
windows and related assemblies shall be the responsibility of Landlord in
accordance with Section 10.2 hereof) and floor coverings, and all laboratory
specific systems and equipment that exclusively serve the Premises, including,
without limitation, equipment critical to laboratory operations.  Without
limiting the foregoing, Tenant agrees that it shall maintain in the same repair,
order, and condition as on the Term Commencement Date (reasonable wear and tear
and damage by Casualty excepted) any equipment installed in the Premises or
Building by or on behalf of Tenant (including as part of the Tenant Improvement
Work) .  

10.2Maintenance and Repairs by Landlord.  Except as otherwise provided in
Section 15, and subject to Tenant’s obligations in Section 10.1 above, Landlord
shall maintain and keep in good working order the Building foundation, the roof,
Building structure, exterior windows and related assemblies, the common
mechanical systems serving the Building, the common Building HVAC system, the
structural floor slabs and columns, and the common plumbing system serving the
Building in good repair, order and condition.  In addition, Landlord shall
operate and maintain the Common Areas in substantially the same manner as
comparable combination office and laboratory facilities in the vicinity of the
Premises.  All costs incurred by Landlord under this Section 10.2 shall be
included in Operating Costs, subject to, and in accordance with Section 5.2.

10.3Accidents to Sanitary and Other Systems.  Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises.  Except as otherwise provided in Section 15, and subject to
Tenant’s obligations in Section 10.1 above, such damage or defective condition
shall be remedied by Landlord with reasonable diligence, but, subject to Section
14.5 below, if such damage or defective condition was caused by any of the
Tenant Parties, the cost to remedy the same shall be paid by Tenant.

10.4Floor Load--Heavy Equipment.  Tenant shall not place a load upon any floor
of the Premises exceeding the floor load per square foot of area which such
floor was designed to carry and which is allowed by Legal Requirements.  The
floor load capacity of the Premises is (i) 50 lbs. per square foot live load in
the areas shown on Exhibit 5-1 attached hereto and (ii) 100 lbs. per square foot
live load in the remainder of the Premises.  Landlord reserves the right to
prescribe the weight and position of all safes, heavy machinery, heavy
equipment, freight, bulky matter or fixtures (collectively, “Heavy Equipment”),
in a commercially reasonable manner, which shall be placed so as to distribute
the weight.  Heavy Equipment shall be placed and maintained by Tenant at
Tenant’s expense in settings sufficient in Landlord’s reasonable judgment to
absorb and

29

 



--------------------------------------------------------------------------------

 

prevent vibration, noise and annoyance. Tenant shall not move any Heavy
Equipment into or out of the Building without giving Landlord prior written
notice thereof and observing all of Landlord’s Rules and Regulations with
respect to the same.  If such Heavy Equipment requires special handling, Tenant
agrees to employ only persons holding a Master Rigger’s License to do said work,
and that all work in connection therewith shall comply with Legal
Requirements.  Any such moving shall be at the sole risk and hazard of Tenant
and Tenant will defend, indemnify and save Landlord and Landlord’s agents
(including without limitation its property manager), contractors and employees
(collectively with Landlord, the “Landlord Parties”) harmless from and against
any and all claims, damages, losses, penalties, costs, expenses and fees
(including without limitation reasonable legal fees) (collectively, “Claims”)
resulting directly or indirectly from such moving, except, subject to Section
14.5 hereof, to the extent caused by the negligence or willful misconduct of any
Landlord Parties.  Proper placement of all Heavy Equipment in the Premises shall
be Tenant’s responsibility.

10.5Premises Cleaning.  Tenant shall be responsible, at its sole cost and
expense, for janitorial and trash removal services and other biohazard disposal
services for the Premises, including the laboratory areas thereof.  Such
services shall be performed by licensed (where required by law or governmental
regulation), insured and qualified contractors approved in advance, in writing,
by Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned) and on a sufficient basis to ensure that the Premises are at all
times kept neat and clean.  Landlord shall provide a dumpster and/or compactor
at the Building loading dock for Tenant’s disposal of non-hazardous and
non-controlled substances. All costs incurred by Landlord in connection with
such dumpster and/or compactor shall be included in Operating Costs as provided
in Section 5.2.

10.6Pest Control.  Tenant, at Tenant’s sole cost and expense, shall cause the
Premises to be exterminated on a monthly basis to Landlord’s reasonable
satisfaction and shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord, and to be treated against
infestation by insects, rodents and other vermin and pests whenever there is
evidence of any infestation.  Tenant shall not permit any person to enter the
Premises for the purpose of providing such extermination services, unless such
persons have been approved by Landlord.  If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.

10.7Service Interruptions.

(a)Abatement of Rent.  In the event that: (i) there shall be an interruption,
curtailment or suspension of any service or failure to perform any obligation
required to be provided or performed by Landlord pursuant to Sections 9 and/or
10 (and no reasonably equivalent alternative service or supply is provided by
Landlord) that shall materially interfere with Tenant’s use and enjoyment of the
Premises, or any portion thereof (any such event, a “Service Interruption”), and
(ii) such Service Interruption shall continue for five (5) consecutive business
days following receipt by Landlord of written notice (the “Service Interruption
Notice”) from Tenant describing such Service Interruption (“Abatement Service
Interruption Cure Period”), and (iii) such Service Interruption shall not have
been caused by an act or omission of Tenant or Tenant’s agents, employees,
contractors or invitees (an event that satisfies the foregoing conditions

30

 



--------------------------------------------------------------------------------

 

(i)-(iii) being referred to hereinafter as a “Material Service Interruption”)
then, Tenant, subject to the next following sentence, shall be entitled to an
equitable abatement of Base Rent, Operating Costs and Taxes based on the nature
and duration of the Material Service Interruption and the area of the Premises
affected, for any and all days following the Material Service Interruption Cure
Period that both (x) the Material Service Interruption is continuing and (y)
Tenant does not use such affected areas of the Premises for any of the Permitted
Uses.  Any efforts by Tenant to respond or react to any Material Service
Interruption, including, without limitation, any activities by Tenant to remove
its personal property from the affected areas of the Premises, shall not
constitute a use that precludes abatement pursuant to this Section 10.7(a).  The
Abatement Service Interruption Cure Period shall be extended by reason of any
delays in Landlord’s ability to cure the Service Interruption in question caused
by Force Majeure, provided however, that in no event shall the Abatement Service
Interruption Cure Period with respect to any Service Interruption be longer than
ten (10) consecutive business days after Landlord receives the applicable
Service Interruption Notice.

(b)Tenant’s Termination Right.  In the event that: (i) a Service Interruption
occurs, and (ii) such Service Interruption continues for a period of ninety (90)
consecutive days after Landlord receives a Service Interruption Notice with
respect to such Service Interruption (“Termination Service Interruption Cure
Period”), and (iii) such Service Interruption shall not have been caused by an
act or omission of Tenant or Tenant’s agents, employees, contractors or
invitees, and (iv) for so long as Tenant ceases to use the affected portion of
the Premises during such Service Interruption, then Tenant shall have the right
to terminate this Lease by giving a written termination notice to Landlord after
the expiration of the Termination Service Interruption Cure Period.  If such
Service Interruption is cured within ten (10) days (“Post-Termination Notice
Cure Period”) after Landlord receives such termination notice, then Tenant shall
have no right to terminate this Lease based upon such Service Interruption and
Tenant’s termination notice shall be of no force or effect.  The Termination
Service Interruption Cure Period and the Post-Termination Notice Cure Period
shall each be extended by reason of any delays in Landlord’s ability to cure the
Service Interruption in question caused by Force Majeure, provided however, that
in no event shall the aggregate extension of the Termination Service
Interruption Cure Period and the Post-Termination Notice Cure Period by reason
of Force Majeure exceed sixty (60) days.

(c)The provisions of this Section 10.7 shall not apply in the event of a Service
Interruption caused by Casualty or Taking (see Section 15 hereof).

(d)The provisions of this Section 10.7 set forth Tenant’s sole rights and
remedies, both in law and in equity, in the event of any Service Interruption.

11.

ALTERATIONS AND IMPROVEMENTS BY TENANT

(a)Landlord’s Consent Required.  Tenant shall not make any alterations,
decorations, installations, removals, additions or improvements (collectively,
“Alterations”) in or to the Premises without Landlord’s prior written approval
of the contractor(s), written plans and specifications and a time schedule
therefor.  Landlord reserves the right to require that Tenant use Landlord’s
preferred vendor(s) for any Alterations that involve roof penetrations, alarm
tie-ins, sprinklers, fire alarm and other life safety equipment.  Tenant shall
not make any amendments or additions to plans and specifications approved by
Landlord without Landlord’s prior written

31

 



--------------------------------------------------------------------------------

 

consent.  Landlord’s approval of non-structural Alterations shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
Landlord may withhold its consent in its sole discretion (a) to any Alteration
to or affecting the fixed lab benches, fume hoods, roof and/or building systems,
(b) with respect to matters of aesthetics relating to Alterations to or
affecting the exterior of the Building, and (c) to any Alteration affecting the
Building structure.  Tenant shall be responsible for all elements of the design
of Tenant’s plans (including, without limitation, compliance with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14) days
in advance of any proposed construction, with plans, specifications, bid
proposals, certified stamped engineering drawings and calculations by Tenant’s
engineer of record or architect of record (including connections to the
Building’s structural system, the Building’s mechanical, electrical and plumbing
systems, modifications to the Building’s envelope, non-structural penetrations
in slabs or walls, and modifications or tie-ins to life safety systems), work
contracts, requests for laydown areas and such other information concerning the
nature and cost of the Alterations as Landlord may reasonably request.  Landlord
shall have no liability or responsibility for any claim, injury or damage
alleged to have been caused by the particular materials (whether building
standard or non-building standard), appliances or equipment selected by Tenant
in connection with any work performed by or on behalf of Tenant.  Except as
otherwise expressly set forth herein, all Alterations shall be done at Tenant’s
sole cost and expense and at such times and in such manner as Landlord may from
time to time reasonably designate.  If Tenant shall make any Alterations, then,
if Landlord, in Landlord’s reasonable judgment, determines that the Alterations
(i) adversely affect the general utility of the Building for use by prospective
tenants thereof, or (ii) require unusual expense to restore and/or redapt the
Premises to usual use as a biotechnology office and research and development
facility, Landlord may elect to require Tenant at the expiration or sooner
termination of the Term to restore the Premises to substantially the same
condition as existed immediately prior to the Alterations.  Landlord agrees that
it will make such election with respect to any Alteration at the time that
Landlord approves Tenant’s plans and specifications for an Alteration, if Tenant
gives written notice to Landlord requesting Landlord to make such election at
the time of such approval. Tenant shall provide Landlord with reproducible
record drawings (in CAD format) of all Alterations within sixty (60) days after
completion thereof.

(b)Alterations Permitted without Landlord’s Consent.  Notwithstanding anything
to the contrary herein contained, Tenant shall have the right without obtaining
the prior consent of Landlord, but upon prior notice to Landlord as provided
below, to make Alterations to the Premises where:  (i) the same are within the
interior of the Premises, and do not affect the exterior of the Building and do
not affect any of the Building’s systems or the ceiling of the Premises; (ii)
the same do not affect the roof or any structural element of the Building, or
the fire protection systems of the Building; (iii) the cost of any individual
Alteration shall not exceed $150,000.00 in cost; (iv) Tenant shall comply with
the provisions of this Lease, and if such work increases the cost of insurance
or taxes, Tenant shall pay for any such increase in cost; and (v) Tenant gives
Landlord at least five (5) business days’ prior notice describing such work in
reasonable detail, accompanied by copies of plans and specifications therefor
(to the extent plans and specifications are typically prepared in accordance
with such work (the “Permitted Alterations”).

32

 



--------------------------------------------------------------------------------

 

(c)After-Hours.  Landlord and Tenant recognize that to the extent Tenant elects
to perform some or all of the Alterations during times other than normal
construction hours (i.e., Monday-Friday, 7:00 a.m. to 3:00 p.m., excluding
holidays), Landlord may need to make arrangements to have supervisory personnel
on site.  Accordingly, Landlord and Tenant agree as follows:  Tenant shall give
Landlord at least two (2) business days’ prior written notice of any time
outside of normal construction hours when Tenant intends to perform any
Alterations (the “After-Hours Work”).  Tenant shall reimburse Landlord, within
thirty (30) days after written demand therefor, for the reasonable third party
out of pocket cost of Landlord’s supervisory personnel overseeing the
After-Hours Work.  In addition, if construction during normal construction hours
unreasonably disturbs other tenants of the Building, in Landlord’s reasonable
discretion, Landlord may require Tenant to stop the performance of Alterations
during normal construction hours and to perform the same after hours, subject to
the foregoing requirement to pay for the cost of Landlord’s supervisory
personnel.

(d)Harmonious Relations.  Tenant agrees that it will not, either directly or
indirectly, use any contractors and/or materials if their use will create any
difficulty, whether in the nature of a labor dispute or otherwise, with other
contractors and/or labor engaged by Tenant or Landlord or others in the
construction, maintenance and/or operation of the Building, the Property or any
part thereof.  In the event of any such difficulty, upon Landlord’s request,
Tenant shall cause all contractors, mechanics or laborers causing such
difficulty to leave the Property immediately.

(e)Liens.  No Alterations shall be undertaken by Tenant until: (i) Tenant has
made provision for written waiver of liens from all contractors for such
Alteration; and (ii) with respect to any Alteration, the cost of which exceeds
$500,000.00: (x) Tenant has provided Landlord with reasonable evidence that
there is sufficient funding to pay for such Alteration, and (y) Tenant has
required its general contractor to obtain appropriate surety payment and
performance bonds which shall name Landlord as an additional obligee and has
filed lien bond(s) (in jurisdictions where available) on behalf of such
contractors.  Any mechanic’s lien filed against the Premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) business days
thereafter, at Tenant’s expense by filing the bond required by law or
otherwise.    

(f)General Requirements.  Unless Landlord and Tenant otherwise agree in writing,
Tenant shall (a) procure or cause others to procure on its behalf all necessary
permits before undertaking any Alterations in the Premises (and provide copies
thereof to Landlord); (b) perform all of such Alterations in a good and
workmanlike manner, employing materials of good quality and in compliance with
Landlord’s construction rules and regulations, all insurance requirements of
this Lease, and Legal Requirements; and (c) defend, indemnify and hold the
Landlord Parties harmless from and against any and all Claims occasioned by or
growing out of such Alterations, except to the extent caused by the negligence
or willful misconduct of any Landlord Parties.  

12.

SIGNAGE

12.1Restrictions.  Tenant shall have the right, at Tenant’s expense, to install
Building standard signage identifying Tenant’s business at the entrance to the
Premises, which signage shall

33

 



--------------------------------------------------------------------------------

 

be subject to Landlord’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).  Subject to the foregoing, and
subject to Section 12.2 below, Tenant shall not, without first obtaining
Landlord’s written approval (which approval Landlord may withhold, in Landlord’s
sole discretion) place or suffer to be placed or maintained on the exterior of
the Premises, or any part of the interior visible from the exterior thereof, any
sign, banner, advertising matter or any other thing of any kind (including,
without limitation, any hand-lettered advertising), and shall not place or
maintain any decoration, letter or advertising matter on the glass of any window
or door of the Premises without first obtaining Landlord’s written approval. No
signs may be put on or in any window or elsewhere if visible from the exterior
of the Building.

12.2Exterior Signage.  

(a)Monument Signage.  Subject to the provisions of this Section 12.2(a), for so
long as:  (x) there is no Event of Default of Tenant and (y) the Lease is in
full force and effect (the “Monument Signage Condition”), then Tenant shall have
the right to require Landlord to list, at Landlord’s initial cost and expense,
Tenant’s name (“Tenant’s Monument Signage”) on each of the two (2) exterior
monument signs to be constructed by Landlord (as a part of Landlord’s Work) on
the Property.  Such monument signs shall each be a common monument (i.e. other
tenant(s) in the Building may have identification signage installed on such
monuments).  The right to the Tenant’s Monument Signage granted pursuant to this
Section 12.2(a) is personal to Tenant, and may not be exercised by any occupant,
subtenant, or other assignee of Tenant, other than an Affiliated Entity or
Successor (the parties hereby agreeing that Tenant shall be responsible for the
cost of any change in Tenant’s Monument Signage). The parties hereby agree that
the maintenance and removal of such Tenant’s Monument Signage (including,
without limitation, the repair and cleaning of the existing monument façade upon
removal of Tenant’s Monument Signage) shall be performed at Landlord’s sole cost
and expense, except that Tenant shall be responsible for the cost of any change
in Tenant’s Monument Signage during the initial Term of the lease.

(b)Exterior Signage.  Subject to the provisions of this Section 12.2(b), for so
long as:  (x) there is no Event of Default of Tenant, (y) the Lease is in full
force and effect, and (z) Landlord has permitted another existing tenant of the
Building to install one or more signs on the exterior façade of the Building
(the “Exterior Signage Condition”), Tenant shall be entitled to install signage
representing its proportionate share based on the rentable area of the Premises
on the exterior façade of the Building, at Tenant’s sole cost and expense
(“Tenant’s Exterior Signage”). Tenant’s Exterior Signage and the installation
thereof shall be (i) subject to the approval by Landlord of the plans and
specifications therefor, and (ii) subject to and in accordance with all
applicable Legal Requirements, including applicable zoning approvals.  The right
to the Tenant’s Exterior Signage granted pursuant to this Section 12.2(b) is
personal to Tenant, and may not be exercised by any occupant, subtenant, or
other assignee of Tenant, other than an Affiliated Entity or Successor (the
parties hereby agreeing that Tenant shall be responsible for the cost of any
change in Tenant’s Exterior Signage). The parties hereby agree that the
maintenance and removal of such Tenant’s Exterior Signage (including, without
limitation, the repair and cleaning of the existing Building façade upon removal
of Tenant’s Exterior Signage) shall be performed by Landlord on behalf of
Tenant, at Tenant’s sole cost and expense, and will be paid for by Tenant to
Landlord based on the cost incurred by Landlord for such maintenance and
removal, all due and payable within thirty (30) days after receipt of billing by
Landlord.

34

 



--------------------------------------------------------------------------------

 

12.3Building Directory.

Landlord shall list Tenant within the directory in the Building lobby.  The
initial listing shall be at Landlord’s cost and expense, and any changes to such
directory listing shall be at Tenant’s cost and expense.  Tenant shall have the
right, at Landlord’s cost for such initial signage, to install a Building
standard Tenant identification sign at the entrance to the Premises.

13.

ASSIGNMENT, MORTGAGING AND SUBLETTING

13.1Landlord’s Consent Required.  Tenant shall not mortgage or encumber this
Lease or in whole or in part whether at one time or at intervals, operation of
law or otherwise.  Except as expressly otherwise set forth herein, Tenant shall
not, without Landlord’s prior written consent, assign, sublet, license or
transfer this Lease or the Premises in whole or in part whether by changes in
the ownership or control of Tenant, or any direct or indirect owner of Tenant,
whether at one time or at intervals, by sale or transfer of stock, partnership
or beneficial interests, operation of law or otherwise, or permit the occupancy
of all or any portion of the Premises by any person or entity other than
Tenant’s employees (each of the foregoing, a “Transfer”); provided, however, the
provisions of this Article 13 shall not apply to (i) the transfer of ownership
interests in Tenant if and so long as Tenant is a publicly traded on a
nationally recognized stock exchange, (ii) the transfer of ownership interests
among the members of Tenant existing as of the Effective Date provided that such
transfer of ownership interests does not result in a change in Control of
Tenant, (iii) the transfer of ownership interests to institutional or individual
investors (including venture capital funding and corporate partners) which
regularly invest in private biotechnology companies provided that such transfer
of ownership interests does not result in a change in Control of Tenant, or (iv)
a public offering of the stock of Tenant on a national securities exchange.  Any
purported Transfer made without Landlord’s consent, if required hereunder, shall
be void and confer no rights upon any third person, provided that if there is a
Transfer, Landlord may collect rent from the transferee without waiving the
prohibition against Transfers, accepting the transferee, or releasing Tenant
from full performance under this Lease.  In the event of any Transfer in
violation of this Section 13, Landlord shall have the right to terminate this
Lease upon thirty (30) days’ written notice to Tenant given within sixty (60)
days after receipt of written notice from Tenant to Landlord of any Transfer, or
within one (1) year after Landlord first learns of the Transfer if no notice is
given. No Transfer shall relieve Tenant of its primary obligation as
party-Tenant hereunder, nor shall it reduce or increase Landlord’s obligations
under this Lease.  For purposes of this Section, “Control” shall mean the
ownership, directly or indirectly, of 50% (or more than 50%) of the voting
stock, partnership interests, membership interests, or beneficial ownership
interest in such entity, and the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, partnership, limited liability company, or entity.

13.2Landlord’s Recapture Right. Subject to the provisions of this Section 13.2,
Tenant shall, prior to offering or advertising the Premises or any portion
thereof for a Transfer (other than to a Permitted Transferee, as defined in
Section 13.7), give a written notice (the “Recapture Notice”) to Landlord which:
(i) states that Tenant desires to make a Transfer, (ii) identifies the affected
portion of the Premises (the “Recapture Premises”),  (iii) identifies the period
of time (the “Recapture Period”) during which Tenant proposes to sublet the
Recapture Premises, or indicates that Tenant proposes to assign its interest in
this Lease, and (iv) offers to

35

 



--------------------------------------------------------------------------------

 

Landlord to terminate this Lease with respect to the Recapture Premises (in the
case of a proposed assignment of Tenant's interest in this Lease or a subletting
for the remainder of the term of this Lease) or to suspend the Term for the
Recapture Period (i.e. the Term with respect to the Recapture Premises shall be
terminated during the Recapture Period and Tenant's rental obligations shall be
proportionately reduced).  Landlord shall have fifteen (15) business days within
which to respond to the Recapture Notice by either accepting or rejecting the
Recapture Offer.  Tenant shall not be required to give Landlord a Recapture
Notice (and Landlord shall not have a right to recapture) with respect to Early
Minor Subleases, as hereinafter defined.  An “Early Minor Sublease” shall be
defined as any proposed sublease: (i) the term of which would commence as of a
date (“Sublease Commencement Date”) which is prior to the third anniversary of
the Term Commencement Date, and (ii) the rentable area which would be subleased
under such sublease when added to the rentable area of all other subleases in
effect as of the Sublease Commencement Date will not exceed fifty percent (50%)
of the rentable area of the Premises then demised to Tenant.

13.3Standard of Consent to Transfer.  If Landlord does not timely give written
notice to Tenant accepting a Recapture Offer or declines to accept the same,
then Landlord agrees that, subject to the provisions of this Section 13,
Landlord shall not unreasonably withhold, condition or delay its consent to a
Transfer on the terms contained in the Recapture Notice to an entity which will
use the Premises for any of the Permitted Uses.  In any event, Landlord shall
respond to Tenant’s request for its consent to a Transfer within fifteen (15)
business days after Tenant gives Landlord a written request for such consent and
provides to Landlord all information and documentation relating to such proposed
Transfer as Landlord may reasonably request.  Without limiting the reasonable
reasons why Landlord may withhold its consent to a proposed Transfer, it shall
be reasonable for Landlord to withhold its consent to a proposed Transfer if, in
Landlord's reasonable opinion: (a) the Proposed Transferee does not have a
tangible net worth and other financial indicators sufficient to meet the
Transferee’s obligations under the Transfer instrument in question; (b) the
Proposed Transferee has a business reputation that is not compatible with the
operation of a first-class combination laboratory, research, development and
office building; or (c) the intended use of such entity violates any restrictive
use provisions then in effect with respect to space in the Building.

13.4Listing Confers no Rights.  The listing of any name other than that of
Tenant, whether on the doors of the Premises or on the Building directory, or
otherwise, shall not operate to vest in any such other person, firm or
corporation any right or interest in this Lease or in the Premises or be deemed
to effect or evidence any consent of Landlord, it being expressly understood
that any such listing is a privilege extended by Landlord revocable at will by
written notice to Tenant.

13.5Profits In Connection with Transfers.  Tenant shall, within thirty (30) days
of receipt thereof, pay to Landlord fifty percent (50%) of any rent, sum or
other consideration to be paid or given in connection with any Transfer (other
than a Permitted Transfer), either initially or over time, after deducting
reasonable actual out-of-pocket legal, and brokerage expenses incurred by Tenant
and unamortized improvements paid for by Tenant in connection therewith and any
rental concessions, in excess of Rent hereunder as if such amount were
originally called for by the terms of this Lease as Additional Rent.

36

 



--------------------------------------------------------------------------------

 

13.6Prohibited Transfers.  Notwithstanding any contrary provision of this Lease,
Tenant shall have no right to make a Transfer unless on both (i) the date on
which Tenant notifies Landlord of its intention to enter into a Transfer and
(ii) the date on which such Transfer is to take effect, there is no Event of
Default under this Lease.  Notwithstanding anything to the contrary contained
herein, Tenant agrees that in no event shall Tenant make a Transfer to (a) any
government agency; (b) any tenant, subtenant or occupant of other space in the
Building if vacant space of a size and term comparable to the portion of the
Premises subject to the Transfer then exists in the Building; or (c) any entity
with whom Landlord is currently negotiating, or shall have negotiated in the
three (3) months immediately preceding such proposed Transfer, for space in the
Property.

13.7Exceptions to Requirement for Consent.  Notwithstanding anything to the
contrary herein contained, Tenant shall have the right, without obtaining
Landlord's consent and without giving Landlord a Recapture Notice, to (a) make a
Transfer to an Affiliated Entity (hereinafter defined) so long as the transfer
to such Affiliated Entity is for legitimate business purposes (and not for the
purpose of avoiding the provisions of this Section 13), and (b) assign all of
Tenant’s interest in and to the Lease to a Successor, provided that prior to or
simultaneously with any assignment pursuant to this Section 13.7, such
Affiliated Entity or Successor, as the case may be, and Tenant execute and
deliver to Landlord an assignment and assumption agreement in form and substance
reasonably acceptable to Landlord whereby such Affiliated Entity or Successor,
as the case may be, shall agree to be independently bound by and upon all the
covenants, agreements, terms, provisions and conditions set forth in the Lease
on the part of Tenant to be performed, and whereby such Affiliated Entity or
Successor, as the case may be, shall expressly agree that the provisions of this
Section 13 shall, notwithstanding such Transfer, continue to be binding upon it
with respect to all future Transfers.  For the purposes hereof, an “Affiliated
Entity” shall be defined as any entity which is controlled by, is under common
control with, or which controls Tenant. For the purposes hereof, a “Successor”
shall be defined as any entity into or with which Tenant is merged or with which
Tenant is consolidated or which acquires all or substantially all of Tenant’s
stock or assets, provided that the surviving entity shall have a net worth
immediately following the Transfer to such entity which is not less than
Tenant’s net worth immediately preceding such Transfer.  Affiliated Entities and
Successors are referred to collectively herein as “Permitted Transferees” and a
Transfer to a Permitted Transferee which is permitted pursuant to this Section
13.7 is referred to herein as a “Permitted Transfer”.

13.8Approved Users.  Notwithstanding anything to the contrary contained herein,
Tenant shall have the right, upon ten (10) Business Day’s prior notice to
Landlord, but without having to obtain Landlord’s consent, to permit Tenant’s
strategic business partners (each, an “Approved User”) to temporarily occupy
space within the Premises, provided that (a) Tenant does not separately demise
such space and the Approved Users utilize, in common with Tenant, common
entryways to the Premises as well as shared central services, such as reception,
photocopying and the like; (b) the Approved Users occupy space in the Premises
for the Permitted Use and for no other purpose; and (c) if requested by
Landlord, Tenant notifies Landlord, in writing, of the identity of any such
Approved Users prior to occupancy of the Premises by such Approved Users, (d) no
such “desk sharing” arrangement is effected solely for the purpose of qualifying
as a transaction which does not require Landlord’s consent (i.e. and thereby
avoiding the operation of the provisions of this Article XIII, and (e) the
Approved Users shall not occupy, in the aggregate, more than 5,000 rentable
square feet at any one time.  If any Approved Users

37

 



--------------------------------------------------------------------------------

 

occupy any portion of the Premises as described herein, (i) the Approved Users
shall comply with all provisions of this Lease, and a default by any Approved
User shall be deemed a default by Tenant under this Lease; (ii) all notices
required to be provided by Landlord under this Lease shall be forwarded only to
Tenant in accordance with the terms of this Lease and in no event shall Landlord
be required to send any notices to any Approved Users; (iii) in no event shall
any use or occupancy of any portion of the Premises by any Approved User release
or relieve Tenant from any of its obligations under this Lease; (iv) the
Approved Users shall be deemed to be contractors of Tenant for purposes of
Tenant’s indemnification obligations set forth in this Lease; and (v) in no
event shall the occupancy of any portion of the Premises by Approved Users be
deemed to create a landlord/tenant relationship between Landlord and such
Approved Users, and, in all instances, Tenant shall be considered the sole
tenant under this Lease notwithstanding the occupancy of any portion of the
Premises by the Approved Users.

14.

INSURANCE; INDEMNIFICATION; EXCULPATION

14.1Tenant’s Insurance.

(a)Tenant shall procure, pay for and keep in force throughout the Term (and for
so long thereafter as Tenant remains in occupancy of the Premises) commercial
general liability insurance insuring Tenant on an occurrence basis against all
claims and demands for personal injury liability (including, without limitation,
bodily injury, sickness, disease, and death) or damage to property which may be
claimed to have occurred from and after the time any of the Tenant Parties shall
first enter the Premises, of not less than One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate annually, and
from time to time thereafter shall be not less than such higher amounts, if
procurable, as may be reasonably required by Landlord. Tenant shall also carry
umbrella liability coverage in an amount of no less than Ten Million Dollars
($10,000,000). Such policy shall also include contractual liability coverage
covering Tenant’s liability assumed under this Lease, including without
limitation Tenant’s indemnification obligations.  Such insurance policy(ies)
shall name Landlord, Landlord’s managing agent and persons claiming by, through
or under them, if any, as additional insureds.

(b)Tenant shall take out and maintain throughout the Term a policy of fire,
vandalism, malicious mischief, extended coverage and so-called “all risk”
coverage insurance in an amount equal to one hundred percent (100%) of the
replacement cost insuring (i) all items or components of Alterations
(collectively, the “Tenant-Insured Improvements”), and (ii) all of Tenant’s
furniture, equipment, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or the Building, including without limitation
Tenant’s Penthouse Equipment and all of Tenant’s animals (collectively,
“Tenant’s Property”).  The insurance required to be maintained by Tenant
pursuant to this Section 14.1(b) (referred to herein as “Tenant Property
Insurance”) shall insure the interests of both Landlord and Tenant as their
respective interests may appear from time to time.

(c)Tenant shall take out and maintain a policy of business interruption
insurance throughout the Term sufficient to cover at least twelve (12) months of
Rent due hereunder and Tenant’s business losses during such 12-month period.

38

 



--------------------------------------------------------------------------------

 

(d)During periods when any Tenant’s Work or Alterations are being performed,
Tenant shall maintain, or cause to be maintained, so-called all risk or special
cause of loss property insurance or its equivalent and/or builders risk
insurance on 100% replacement cost coverage basis, including hard and soft costs
coverages. Such insurance shall protect and insure Landlord, Landlord’s agents,
Tenant and Tenant’s contractors, as their interests may appear, against loss or
damage by fire, water damage, vandalism and malicious mischief, and such other
risks as are customarily covered by so-called all risk or special cause of loss
property / builders risk coverage or its equivalent.

(e)Tenant shall procure and maintain at its sole expense such additional
insurance as may be necessary to comply with any Legal Requirements.

(f)Tenant shall cause all contractors and subcontractors to maintain during the
performance of any Alterations the insurance described in Exhibit 10 attached
hereto.

(g)The insurance required pursuant to Sections 14.1(a), (b), (c), (d) and (e)
(collectively, “Tenant’s Insurance Policies”) shall be effected with insurers
approved by Landlord, with a rating of not less than “A-XI” in the current
Best’s Insurance Reports, and authorized to do business in the Commonwealth of
Massachusetts under valid and enforceable policies.  Tenant’s Insurance Policies
shall each provide that it shall not be canceled or modified without at least
ten (10) days’ prior written notice to each insured named therein; provided,
however, in the event Tenant’s insurer will not provide such notice, Tenant
shall be obligated to provide Landlord with ten (10) days’ prior written notice
of any cancellation or modification.  Tenant’s Insurance Policies may include
deductibles in an amount no greater than the greater of $25,000 or commercially
reasonable amounts.  On or before the date on which any of the Tenant Parties
shall first enter the Premises and thereafter not less than five (5) days prior
to the expiration date of each expiring policy, Tenant shall deliver to Landlord
binders of Tenant’s Insurance Policies issued by the respective insurers setting
forth in full the provisions thereof together with evidence satisfactory to
Landlord of the payment of all premiums for such policies.  In the event of any
claim, and upon Landlord’s request, Tenant shall deliver to Landlord complete
copies of Tenant’s Insurance Policies.  Upon request of Landlord, Tenant shall
deliver to any Mortgagee copies of the foregoing documents.

14.2Indemnification.  Except to the extent caused by the negligence or willful
misconduct of any of the Landlord Parties, Tenant shall defend, indemnify and
save the Landlord Parties harmless from and against any and all Claims asserted
by or on behalf of any person, firm, corporation or public authority arising
from:

(a)Tenant’s breach of any covenant or obligation under this Lease;

(b)Any injury to or death of any person, or loss of or damage to property,
sustained or occurring in, at or upon the Premises;

(c)Any injury to or death of any person, or loss of or damage to property
arising out of the use or occupancy of the Premises by or the negligence or
willful misconduct of any of the Tenant Parties; and

39

 



--------------------------------------------------------------------------------

 

(d)On account of or based upon any work or thing whatsoever done (other than by
Landlord or any of the Landlord Parties) at the Premises during the Term and
during the period of time, if any, prior to the Term Commencement Date that any
of the Tenant Parties may have been given access to the Premises.

14.3Property of Tenant.  Tenant covenants and agrees that, to the maximum extent
permitted by Legal Requirements, all of Tenant’s Property at the Premises shall
be at the sole risk and hazard of Tenant, and that if the whole or any part
thereof shall be damaged, destroyed, stolen or removed from any cause or reason
whatsoever, no part of said damage or loss shall be charged to, or borne by,
Landlord, except, subject to Section 14.5 hereof, to the extent such damage or
loss is due to the negligence or willful misconduct of any of the Landlord
Parties.

14.4Limitation of Landlord’s Liability for Damage or Injury.  Landlord shall not
be liable for any injury or damage to persons, animals or property resulting
from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except, subject to Section 14.5, to the
extent caused by or due to the negligence or willful misconduct of any of the
Landlord Parties, and then, where notice and an opportunity to cure are
appropriate (i.e., where Tenant has an opportunity to know of such condition
sufficiently in advance of the occurrence of any such injury or damage resulting
therefrom as would have enabled Landlord to prevent such damage or loss had
Tenant notified Landlord of such condition) only after (i) notice to Landlord of
the condition claimed to constitute negligence or willful misconduct, and (ii)
the expiration of a reasonable time after such notice has been received by
Landlord without Landlord having commenced to take all reasonable and
practicable means to cure or correct such condition.  Notwithstanding the
foregoing, in no event shall any of the Landlord Parties be liable for any loss
which is covered by insurance policies actually carried or required to be so
carried by this Lease; nor shall any of the Landlord Parties be liable for any
such damage caused by other tenants or persons in the Building or caused by
operations in construction of any private, public, or quasi-public work; nor
shall any of the Landlord Parties be liable for any latent defect in the
Premises or in the Building.

14.5Waiver of Subrogation; Mutual Release.  Landlord and Tenant each hereby
waives on behalf of itself and its property insurers (none of which shall ever
be assigned any such claim or be entitled thereto due to subrogation or
otherwise) any and all rights of recovery, claim, action, or cause of action
against the other and its agents, officers, servants, partners, shareholders, or
employees (collectively, the “Related Parties”) for any loss or damage that may
occur to or within the Premises or the Building or any improvements thereto, or
any personal property of such party therein which is insured against under any
Property Insurance (as defined in Section 14.7) policy actually being maintained
by the waiving party from time to time, even if not required hereunder, or which
would be insured against under the terms of any Property Insurance policy
required to be carried or maintained by the waiving party hereunder, whether or
not such insurance coverage is actually being maintained, including, in every
instance, such loss or damage that may be caused by the negligence of the other
party hereto and/or its Related Parties.  Landlord and Tenant each agrees to
cause appropriate clauses to be included in its Property Insurance policies
necessary to implement the foregoing provisions.  For avoidance of doubt, each
party (“Waiving

40

 



--------------------------------------------------------------------------------

 

Party”) expressly waives any claim which it might have against the other party
(“Released Party”) for damage to property which is not covered by reason of any
deductible or self-insured retention under the Waiving Party’s Property
Insurance, or by reason of the fact that the Waiving Party is self-insuring
damage to its property.

14.6Tenant’s Acts--Effect on Insurance.  Tenant shall not do or permit any
Tenant Party to do any act or thing upon the Premises or elsewhere in the
Building which will invalidate or be in conflict with any insurance policies
covering the Building and the fixtures and property therein; and shall not do,
or permit to be done, any act or thing upon the Premises which shall subject
Landlord to any liability or responsibility for injury to any person or persons
or to property by reason of any business or operation being carried on upon said
Premises or for any other reason.  Notwithstanding anything to the contrary
contained herein, Tenant shall not be liable for any increases in the rate of
insurance unless such increases arise from Tenant’s manner of use of the
Premises (as opposed to Tenant’s use of the Premises for the Permitted
Uses).  If by reason of the failure of Tenant to comply with the provisions
hereof the insurance rate applicable to any policy of insurance shall at any
time thereafter be higher than it otherwise would be, Tenant shall reimburse
Landlord within thirty (30) days of Landlord’s written demand for that part of
any insurance premiums which shall have been charged because of such failure by
Tenant, together with interest at the Default Rate until paid in full, within
thirty (30) days after receipt of an invoice therefor.  In addition, Tenant
shall reimburse Landlord for any increase in insurance premium arising as a
result of Tenant’s use and/or storage of any Hazardous Materials in the
Premises.

14.7Landlord’s Insurance.  Landlord shall carry at all times during the Term of
this Lease: (i) commercial general liability insurance with respect to the
Building, the Land and the Common Areas thereof in an amount not less than Five
Million Dollars ($5,000,000) combined single limit per occurrence, (ii) with
respect to the Building, excluding Tenant-Insured Improvements and improvements
made by other tenants or occupants, insurance against loss or damage caused by
any peril covered under fire, extended coverage and all risk insurance with
coverage against vandalism, malicious mischief and such other insurable hazards
and contingencies as are from time to time normally insured against by owners of
similar first class offices/research/laboratory buildings/campuses in the Market
Area or which are required by Landlord’s mortgagee, in an amount equal to one
hundred percent (100%) of the full replacement cost thereof above foundation
walls (“Landlord Property Insurance”), and (iii) rent interruption insurance
covering at least eighteen (18) months.  Any and all such insurance: (x) may be
maintained under a blanket policy affecting other properties of Landlord and/or
its affiliated business organizations, and (y) may be written with commercially
reasonable deductibles as determined by Landlord.  The costs incurred by
Landlord related to such insurance shall be included in Operating Costs.  Tenant
Property Insurance and Landlord Property Insurance are referred to collectively
herein as “Property Insurance”.

15.

CASUALTY; TAKING

15.1Damage.  If the Premises are damaged in whole or part because of fire or
other insured casualty (“Casualty”), or if the Premises are subject to a taking
in connection with the exercise of any power of eminent domain, condemnation, or
purchase under threat or in lieu thereof (any of the foregoing, a “Taking”),
then unless this Lease is terminated in accordance with Section 15.2 below,
Landlord shall restore the Building and/or the Premises to substantially the
same

41

 



--------------------------------------------------------------------------------

 

condition as existed immediately following completion of Landlord’s Work, or in
the event of a partial Taking which affects the Building and the Premises,
restore the remainder of the Building and the Premises not so Taken to
substantially the same condition as is reasonably feasible.  Landlord shall,
within sixty (60) days after any Casualty, deliver to Tenant an engineering
estimate (“Restoration Estimate”) from a reputable contractor or engineer,
setting forth an estimate of the period of time (“Restoration Period”) that it
will take for Landlord to restore the Building and/or Premises, as
aforesaid.  If, in Landlord’s reasonable judgment, any element of the
Tenant-Insured Improvements can more effectively be restored as an integral part
of Landlord’s restoration of the Building or the Premises, such restoration
shall also be made by Landlord, but at Tenant’s sole cost and expense.  Subject
to rights of Mortgagees, Tenant Delays, Legal Requirements then in existence and
to delays for adjustment of insurance proceeds or Taking awards, as the case may
be, and instances of Force Majeure, Landlord shall substantially complete such
restoration within one (1) year after Landlord’s receipt of all required permits
therefor with respect to substantial reconstruction of at least 50% of the
Building, or, within one hundred eighty (180) days after Landlord’s receipt of
all required permits therefor in the case of restoration of less than 50% of the
Building.  Upon substantial completion of such restoration by Landlord, Tenant
shall use diligent efforts to complete restoration of the Premises to
substantially the same condition as existed immediately prior to such Casualty
or Taking, as the case may be, as soon as reasonably possible.  Tenant agrees to
cooperate with Landlord in such manner as Landlord may reasonably request to
assist Landlord in collecting insurance proceeds due in connection with any
Casualty which affects the Premises or the Building.  In no event shall Landlord
be required to expend more than the Net (hereinafter defined) insurance proceeds
Landlord receives for damage to the Premises and/or the Building or the Net
Taking award attributable to the Premises and/or the Building.  “Net” means the
insurance proceeds or Taking award actually paid to Landlord (and not paid over
to a Mortgagee) less all costs and expenses, including adjusters and attorney’s
fees, of obtaining the same.  In the Operating Year in which a Casualty occurs,
there shall be included in Operating Costs Landlord’s deductible under its
property insurance policy.  Except as Landlord may elect pursuant to this
Section 15.1, under no circumstances shall Landlord be required to repair any
damage to, or make any repairs to or replacements of, any Tenant-Insured
Improvements.  

15.2Termination Rights.  

(a)Landlord’s Termination Rights.  Landlord may terminate this Lease upon thirty
(30) days’ prior written notice to Tenant if:

(i)any material portion of the Building or any material means of access thereto
is taken;

(ii)more than thirty-five percent (35%) of the Building is damaged by Casualty;
or

(iii)if the estimated time to complete restoration exceeds one (1) year from the
date on which Landlord receives all required permits for such restoration

(b)Tenant’s Termination Rights. Tenant may terminate this Lease upon thirty (30)
days’ prior written notice to Landlord if:

42

 



--------------------------------------------------------------------------------

 

(i)any material portion of the Premises or any material means of access thereto
is taken, so that, in Tenant’s reasonable judgment, the continued operation of
Tenant’s business in the Premises is materially adversely affected;

(ii)if, 50% or more of the Building is damaged by a Casualty and the estimated
Restoration Period, as set forth in the Restoration Estimate, exceeds one (1)
year from the date on which Landlord receives all required permits for such
restoration; or

(iii)if less than 50% of the Building is damaged by a Casualty, Tenant’s use of
and/or access to the Premises is materially adversely affected by such Casualty,
estimated Restoration Period, as set forth in the Restoration Estimate, exceeds
six (6) months from the date on which Landlord receives all required permits for
such restoration; and the

(iv)if Landlord is so required but fails to complete restoration of the Premises
within the time frames and subject to the conditions set forth in Section 15.1
above, then Tenant may terminate this Lease upon thirty (30) days written notice
to Landlord; provided, however, that if Landlord completes such restoration
within thirty (30) days after receipt of any such termination notice on account
of Landlord’s failure to so complete within the time period required, such
termination notice shall be null and void and this Lease shall continue in full
force and effect.  

The remedies set forth in this Section 15.2(b) and in Section 15.2(c) below are
Tenant’s sole and exclusive rights and remedies based upon Landlord’s failure to
complete the restoration of the Premises as set forth herein.

(c)Either Party May Terminate.  In the case of any Casualty or Taking affecting
the Premises and occurring during the last twelve (12) months of the Term, then
(i) if such Casualty or Taking results in more than twenty-five percent (25%) of
the floor area of the Premises being unsuitable for the Permitted Uses, or (ii)
the damage to the Premises costs more than $250,000 to restore, then either
Landlord or Tenant shall have the option to terminate this Lease upon thirty
(30) days’ written notice to the other.  In addition, if Landlord’s Mortgagee
does not release sufficient insurance proceeds to cover the cost of Landlord’s
restoration obligations, then Landlord shall (i) notify Tenant thereof, and (ii)
have the right to terminate this Lease.  If Landlord does not terminate this
Lease pursuant to the previous sentence and such notice by Landlord does not
include an agreement by Landlord to pay for the difference between the cost of
such restoration and such released insurance proceeds, then Tenant may terminate
this Lease by written notice to Landlord on or before the date that is thirty
(30) days after such notice.

(d)Automatic Termination.  In the case of a Taking of the entire Premises, then
this Lease shall automatically terminate as of the date of possession by the
Taking authority.

15.3Rent Abatement.  In the event of a Casualty affecting the Premises, there
shall be an equitable adjustment of Base Rent, Operating Costs and Taxes based
upon the degree to which Tenant’s ability to conduct its business in the
Premises is impaired by reason of such Casualty from and after the date of a
Casualty, and continuing until the following portions of the repair and

43

 



--------------------------------------------------------------------------------

 

restoration work to be performed by Landlord, as set forth above, are
substantially completed: (i) any repair and restoration work to be performed by
Landlord within the Premises, and (ii) repair and restoration work with respect
to the Common Areas to the extent that damage to the Common Areas caused by such
Casualty materially adversely affects Tenant’s use of, or access to, the
Premises.

15.4Taking for Temporary Use.  If the Premises are Taken for temporary use, this
Lease and Tenant’s obligations, including without limitation the payment of
Rent, shall continue.  For purposes hereof, a “Taking for temporary use” shall
mean a Taking of ninety (90) days or less.

15.5Disposition of Awards.  Except for any separate award for Tenant’s movable
trade fixtures, relocation expenses, and unamortized leasehold improvements paid
for by Tenant (provided that the same may not reduce Landlord’s award), all
Taking awards to Landlord or Tenant shall be Landlord’s property without
Tenant’s participation, and Tenant hereby assigns to Landlord Tenant’s interest,
if any, in such award.  Tenant may pursue its own claim against the Taking
authority.

16.

ESTOPPEL CERTIFICATE.  

Tenant shall at any time and from time to time upon not less than ten (10)
business days’ prior notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), and the dates
to which Rent has been paid in advance, if any, stating to Tenant’s knowledge
whether or not Landlord is in default in performance of any covenant, agreement,
term, provision or condition contained in this Lease and, if so, specifying each
such default, and such other facts as Landlord may reasonably request, it being
intended that any such statement delivered pursuant hereto may be relied upon by
Landlord, any prospective purchaser of the Building or of any interest of
Landlord therein, any Mortgagee or prospective Mortgagee thereof, any lessor or
prospective lessor thereof, any lessee or prospective lessee thereof, or any
prospective assignee of any mortgage thereof.  Time is of the essence with
respect to any such requested certificate, Tenant hereby acknowledging the
importance of such certificates in mortgage financing arrangements, prospective
sales and the like.

17.

HAZARDOUS MATERIALS

17.1Prohibition.  

(a)Tenant shall not, without the prior written consent of Landlord, bring or
permit to be brought or kept in or on the Premises or elsewhere in the Building
or the Property (i) any inflammable, combustible or explosive fluid, material,
chemical or substance (except for standard office supplies stored in proper
containers); and (ii) any Hazardous Material (hereinafter defined), other than
the types and quantities of Hazardous Materials which are listed on an
initial  hazardous materials list to be provided by Tenant prior to the Term
Commencement Date and which shall be subject to Landlord’s approval, not to be
unreasonably withheld, conditioned or delayed (“Tenant’s Hazardous Materials”),
provided that the same shall at all times be:

44

 



--------------------------------------------------------------------------------

 

(i)brought upon, kept or used in Tenant’s Control Areas (as hereinafter
defined);

(ii)in compliance with the Control Area Limitations, as hereinafter defined;

(iii)in accordance with all applicable Legal Requirements, including, without
limitation, all applicable Environmental Laws (hereinafter defined); and

(iv)in accordance with prudent environmental practice and (with respect to
medical waste and so-called “biohazard” materials) good scientific and medical
practice.  

(b)“Tenant’s Control Areas” consist of the entirety of the Prime Premises and
the Storage Area.  The “Control Areas Limitations” are determined in accordance
with the International Building Code (2018) (“IBC”), and are as follows:

(i)Prime Premises.  The parties acknowledge that the Prime Premises shall be
deemed to consist of two (2) Control Areas, as defined by the IBC, and Tenant
shall not, in the Prime Premises, exceed the limitations which are imposed by
the IBC on use and storage of Hazardous Materials for premises consisting of two
Control Areas, and

(ii)Storage Area.  Tenant shall not, at any time, exceed in the Storage Area,
fifty percent (50%) of the solvent storage capacity permitted for a Control Area
under the IBC.

(c)Tenant shall be responsible for assuring that all laboratory uses are
adequately and properly vented.  On or before each anniversary of the Term
Commencement Date, and on any earlier date during the 12-month period on which
Tenant intends to add a new Hazardous Material or materially increase the
quantity of any Hazardous Material to the list of Tenant’s Hazardous Materials,
Tenant shall submit to Landlord an updated list of Tenant’s Hazardous Materials
for Landlord’s review and approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right, from time to
time, to inspect the Premises for compliance with the terms of this Section
17.1.  Notwithstanding the foregoing, with respect to any of Tenant’s Hazardous
Materials which Tenant does not properly handle, store or dispose of in
compliance with all applicable Environmental Laws (hereinafter defined), prudent
environmental practice and (with respect to medical waste and so-called
“biohazard materials”) good scientific and medical practice, Tenant shall, upon
written notice from Landlord, no longer have the right to bring such material
into the Building or the Property until Tenant has demonstrated, to Landlord’s
reasonable satisfaction, that Tenant has implemented programs to thereafter
properly handle, store or dispose of such material.  In order to induce Landlord
to waive its otherwise applicable requirement that Tenant maintain insurance in
favor of Landlord against liability arising from the presence of radioactive
materials in the Premises, and without limiting the foregoing, Tenant hereby
represents and warrants to Landlord that at no time during the Term will Tenant
bring upon, or permit to be brought upon, the Premises any radioactive materials
whatsoever.

17.2Environmental Laws.  For purposes hereof, “Environmental Laws” shall mean
all laws, statutes, ordinances, rules and regulations of any local, state or
federal governmental

45

 



--------------------------------------------------------------------------------

 

authority having jurisdiction concerning environmental, health and safety
matters, including but not limited to any discharge by any of the Tenant Parties
into the air, surface water, sewers, soil or groundwater of any Hazardous
Material (hereinafter defined) whether within or outside the Premises,
including, without limitation (a) the Federal Water Pollution Control Act, 33
U.S.C. Section 1251 et seq., (b) the Federal Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901 et seq., (c) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., (d)
the Toxic Substances Control Act of 1976, 15 U.S.C. Section 2601 et seq., and
(e) Chapter 21E of the General Laws of Massachusetts.  Tenant, at its sole cost
and expense, shall comply with (i) Environmental Laws, and (ii) any rules,
requirements and safety procedures of the Massachusetts Department of
Environmental Protection, the Town of Lexington and any insurer of the Building
or the Premises with respect to Tenant’s use, storage and disposal of any
Hazardous Materials.

17.3Hazardous Material Defined.  As used herein, the term “Hazardous Material”
means asbestos, oil or any hazardous, radioactive or toxic substance, material
or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials.  The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law.

17.4Chemical Safety Program.  Tenant shall establish and maintain a chemical
safety program administered by a licensed, qualified individual in accordance
with the requirements of any applicable governmental authority.  Tenant shall be
solely responsible for all costs incurred in connection with such chemical
safety program, and Tenant shall provide Landlord with such documentation as
Landlord may reasonably require evidencing Tenant’s compliance with the
requirements of (a) any applicable governmental authority with respect to such
chemical safety program and (b) this Section.  Tenant shall obtain and maintain
during the Term any permit required by any such applicable governmental
authority.

17.5Testing.  If any Mortgagee or governmental authority requires testing to
determine whether there has been any release of Hazardous Materials and such
testing is required as a result of the acts or omissions of any of the Tenant
Parties in violation of this Lease, then Tenant shall reimburse Landlord within
thirty (30) days of Landlord’s written demand, as Additional Rent, for the
reasonable costs thereof, together with interest at the Default Rate until paid
in full.  Tenant shall execute affidavits, certifications and the like, as may
be reasonably requested by Landlord from time to time concerning Tenant's best
knowledge and belief concerning the presence of Hazardous Materials in or on the
Premises, the Building or the Property.  In addition to the foregoing, if
Landlord reasonably believes that any Hazardous Materials have been released on
the Premises in violation of this Lease or any Legal Requirement, Landlord shall
have the right to conduct appropriate tests of the Premises or any portion
thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of any of the Tenant
Parties in violation of this Lease.  Tenant shall pay all reasonable costs of
such tests if such tests reveal that Hazardous Materials exist at the Premises
in violation of this Lease or any Legal Requirement.  Further, Landlord shall
have the right to cause a third party consultant retained by Landlord, at
Landlord’s expense (provided, however, that such costs shall be included in
Operating Costs, if allowable pursuant to Section 5.2), to review, but not more
than once in any calendar

46

 



--------------------------------------------------------------------------------

 

year, Tenant’s lab operations, procedures and permits to ascertain whether or
not Tenant is complying with law and adhering to best industry
practices.  Tenant agrees to cooperate in good faith with any such review and to
provide to such consultant any information requested by such consultant and
reasonably required in order for such consultant to perform such review, but
nothing contained herein shall require Tenant to provide proprietary or
confidential information to such consultant.

17.6Indemnity; Remediation.  

(a)Tenant hereby covenants and agrees to indemnify, defend and hold the Landlord
Parties harmless from and against any and all Claims against any of the Landlord
Parties arising out of contamination of any part of the Property or other
adjacent property, which contamination arises as a result of: (i) the presence
of Hazardous Material in the Premises, the presence of which is caused by any
act or omission of any of the Tenant Parties, or (ii) from a breach by Tenant of
its obligations under this Section 17.  This indemnification of the Landlord
Parties by Tenant includes, without limitation, reasonable costs incurred in
connection with any investigation of site conditions or any cleanup, remedial,
removal or restoration work or any other response actions required by any
federal, state or local governmental agency or political subdivision because of
Hazardous Material present in the soil, soil vapor or ground water on or under
or any indoor air in the Building based upon the circumstances identified in the
first sentence of this Section 17.6.  The indemnification and hold harmless
obligations of Tenant under this Section 17.6 shall survive the expiration or
any earlier termination of this Lease.  Without limiting the foregoing, if the
presence of any Hazardous Material in the Building or otherwise in the Property
is caused or permitted by any of the Tenant Parties and results in any
contamination of any part of the Property or any adjacent property, Tenant shall
promptly take all actions at Tenant’s sole cost and expense as are necessary to
return the Property and/or the Building or any adjacent property to their
condition as of the date of this Lease, provided that Tenant shall first obtain
Landlord’s written approval of such actions, which approval shall not be
unreasonably withheld, conditioned or delayed so long as such actions, in
Landlord’s reasonable discretion, would not potentially have any adverse effect
on the Property, and, in any event, Landlord shall not withhold its approval of
any proposed actions which are required by applicable Environmental Laws.  The
provisions of this Section 17.6 shall survive the expiration or earlier
termination of the Lease.

(b)Without limiting the obligations set forth in Section 17.6(a) above, if any
Hazardous Material is in, on, under, at or about the Building or the Property as
a result of the acts or omissions of any of the Tenant Parties and results in
any contamination of any part of the Property or any adjacent property that is
in violation of any applicable Environmental Law or that requires the
performance of any response action pursuant to any Environmental Law, Tenant
shall promptly take all actions at Tenant’s sole cost and expense as are
necessary to reduce such Hazardous Material to amounts below any applicable
Reportable Quantity, any applicable Reportable Concentration and any other
applicable standard set forth in any Environmental Law such that no further
response actions are required; provided that Tenant shall first obtain
Landlord’s written approval of such actions, which approval shall not be
unreasonably withheld, conditioned or delayed so long as such actions would not
be reasonably expected to have an adverse effect on the market value or utility
of the Property for the Permitted Uses, and in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws (such approved actions, “Tenant’s Remediation”).

47

 



--------------------------------------------------------------------------------

 

(c)In the event that Tenant fails to complete Tenant’s Remediation prior to the
end of the Term, then:

(i)until the completion of Tenant’s Remediation (as evidenced by the
certification of Tenant’s Licensed Site Professional (as such term is defined by
applicable Environmental Laws), who shall be reasonably acceptable to Landlord)
(the “Remediation Completion Date”), Tenant shall pay to Landlord, with respect
to the portion of the Premises which reasonably cannot be occupied by a new
tenant until completion of Tenant’s Remediation, (A) Additional Rent on account
of Operating Costs and Taxes and (B) Base Rent in an amount equal to the greater
of (1) the fair market rental value of such portion of the Premises (determined
in substantial accordance with the process described in Section 1.2 above), and
(2) Base Rent attributable to such portion of the Premises in effect immediately
prior to the end of the Term; and

(ii)Tenant shall maintain responsibility for Tenant’s Remediation and Tenant
shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with Environmental Laws.  If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord shall have the right to either (A)
assume control for overseeing Tenant’s Remediation, in which event Tenant shall
pay all reasonable costs and expenses of Tenant’s Remediation (it being
understood and agreed that all costs and expenses of Tenant’s Remediation
incurred pursuant to contracts entered into by Tenant shall be deemed
reasonable) within thirty (30) days of demand therefor (which demand shall be
made no more often than monthly), and Landlord shall be substituted as the party
identified on any governmental filings as the party responsible for the
performance of such Tenant’s Remediation or (B) require Tenant to maintain
responsibility for Tenant’s Remediation, in which event Tenant shall complete
Tenant’s Remediation as soon as reasonably practicable in accordance with
Environmental Laws, it being understood that Tenant’s Remediation shall not
contain any requirement that Tenant remediate any contamination to levels or
standards more stringent than those associated with the Property’s current
office, research and development, laboratory, and vivarium uses.

(d)The provisions of this Section 17.6 shall survive the expiration or earlier
termination of this Lease.

17.7Disclosures.  Prior to bringing any Hazardous Material into any part of the
Property, Tenant shall deliver to Landlord the following information with
respect thereto: (a) a description of handling, storage, use and disposal
procedures; (b) all plans or disclosures and/or emergency response plans which
Tenant has prepared, including without limitation Tenant’s Spill Response Plan,
and all plans which Tenant is required to supply to any governmental agency or
authority pursuant to any Environmental Laws; (c) copies of all Required Permits
relating thereto; and (d) other information reasonably requested by Landlord.

17.8Removal.  Tenant shall be responsible, at its sole cost and expense, for
Hazardous Material and other biohazard disposal services for the Premises.  Such
services shall be performed by contractors reasonably acceptable to Landlord and
on a sufficient basis to ensure that the Premises are at all times kept neat,
clean and free of Hazardous Materials and biohazards except in appropriate,
specially marked containers reasonably approved by Landlord.

48

 



--------------------------------------------------------------------------------

 

17.9Landlord Representations, Covenants and Indemnity.  Landlord hereby
represents and warrants to Tenant that, to the Best of Landlord’s Knowledge (as
that term is defined in clause (c) below), except to the extent (if any) as may
be disclosed in the following described environmental assessment reports which
have been made available by Landlord to Tenant (the “Disclosed Materials”),
there exist, as of the Execution Date of this Lease, no Hazardous Materials on
the Property which are in violation of applicable Environmental Laws or that
require reporting, investigation, remediation or other response under Chapter
21E or other Environmental Laws:

 



Phase I Environmental Site Assessment
45, 55, 65 Hayden Avenue
Lexington, MA 02421

Prepared for
King Street Properties
200 Cambridge Park Drive
Cambridge, MA 02141

Prepared by
Boston Environmental Corporation
338 Howard Street
Brockton, Massachusetts 02302

July 7, 2016
Project No. BEC 16-142

 

Landlord covenants that neither Landlord nor any of the Landlord Parties shall
bring any Hazardous Materials in or on to the Property or discharge any
Hazardous Materials in or on to the Property which are, in either case, in
violation of applicable Environmental Laws.  Landlord hereby indemnifies and
shall defend and hold Tenant, its officers, directors, employees, and agents
harmless from any Claims arising as result of any breach by Landlord of its
representations, warranties, or covenants under this Section 17.9(a).

 

(a)Landlord Remediation.  If Hazardous Materials are discovered in, on or under
the Property which are not in compliance with applicable Environmental Laws or
that require reporting, investigation, remediation or other response under
Chapter 21E or other Environmental Laws, and which are not the responsibility of
Tenant pursuant to this Article 17, then Landlord shall remove or remediate the
same, when, if, and in the manner required by applicable Environmental Laws.

(b)To the Best of Landlord’s Knowledge.  The phrase “to the Best of Landlord’s
Knowledge” under shall mean the best of the knowledge of Michael DiMinico,
Landlord’s asset manager with respect to the Property

49

 



--------------------------------------------------------------------------------

 

18.

RULES AND REGULATIONS.  

18.1Rules and Regulations.  Tenant will faithfully observe and comply with the
Rules and Regulations attached hereto as Exhibit 9 (“Current Rules and
Regulations”)  and reasonable rules and regulations as may be promulgated, from
time to time, with respect to the Building, the Property and construction within
the Property (collectively, the “Rules and Regulations”).  The Current Rules and
Regulations consist of the Building Rules and Regulations attached hereto as
Exhibit 9-1 and the Construction Rules and Regulations attached hereto as
Exhibit 9-2.  In the case of any conflict between the provisions of this Lease
and the Rules and Regulations or any future rules and regulations, the
provisions of this Lease shall control.  Nothing contained in this Lease shall
be construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations or the terms, covenants or conditions in any other lease as
against any other tenant and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its servants, employees, agents,
contractors, visitors, invitees or licensees.  

18.2Energy Conservation.  Landlord may institute upon written notice to Tenant
such policies, programs and measures as may be necessary, required, or expedient
for the conservation and/or preservation of energy or energy services
(collectively, the “Conservation Program”), provided however:  (i) that the
Conservation Program does not, by reason of such policies, programs and
measures, reduce the level of energy or energy services being provided to the
Premises below the level of energy or energy services then being provided in
comparable combination laboratory, research and development and office buildings
in the vicinity of the Premises, provided the same shall not come at a material
cost to Tenant, or materially adversely affect Tenant’s use of the Premises for
any of the Permitted Uses, or (ii) as may be necessary or required to comply
with Legal Requirements or standards or the other provisions of this
Lease.  Upon receipt of such notice, Tenant shall comply with the Conservation
Program.  

18.3Recycling.  Upon written notice, Landlord may establish policies, programs
and measures for the recycling of paper, products, plastic, tin and other
materials (a “Recycling Program”).  Upon receipt of such notice, Tenant will
comply with the Recycling Program at Tenant’s sole cost and expense.

19.

LAWS AND PERMITS.  

19.1Legal Requirements.  Tenant shall not cause or permit the Premises, or cause
the Property or the Building to be used in any way that violates any Legal
Requirement, order, permit, approval, variance, covenant or restrictions of
record or any provisions of this Lease, interferes with the rights of tenants of
the Building, or constitutes a nuisance or waste.  Tenant shall obtain, maintain
and pay for all permits and approvals needed for the operation of Tenant’s
business and/or Tenant’s Penthouse Equipment, as soon as reasonably possible,
and in any event shall not undertake any operations or use of Tenant’s Penthouse
Equipment unless all applicable permits and approvals are in place and shall,
promptly take all actions necessary to comply with all Legal Requirements,
including, without limitation, the Occupational Safety and Health Act,
applicable to Tenant’s use of the Premises, the Property or the
Building.  Tenant shall maintain in full force and effect all certifications or
permissions required by any authority having jurisdiction to authorize,
franchise or regulate Tenant’s use of the Premises.  Tenant shall be solely
responsible for procuring and complying at all times with any and all necessary
permits and approvals directly

50

 



--------------------------------------------------------------------------------

 

or indirectly relating or incident to: the conduct of its activities on the
Premises; its scientific experimentation, transportation, storage, handling, use
and disposal of any chemical or radioactive or bacteriological or pathological
substances or organisms or other hazardous wastes or environmentally dangerous
substances or materials or medical waste or animals or laboratory
specimens.  Within ten (10) days of a request by Landlord, which request shall
be made not more than once during each period of twelve (12) consecutive months
during the Term hereof, unless otherwise requested by any mortgagee of Landlord
or unless Landlord reasonably suspects that Tenant has violated the provisions
of this Section 19.1, Tenant shall furnish Landlord with copies of all such
permits and approvals that Tenant possesses or has obtained together with a
certificate certifying that such permits are all of the permits that Tenant
possesses or has obtained with respect to the Premises.  Tenant shall promptly
give written notice to Landlord of any warnings or violations relative to the
above received from any federal, state or municipal agency or by any court of
law and shall promptly cure the conditions causing any such violations.  Tenant
shall not be deemed to be in default of its obligations under the preceding
sentence to promptly cure any condition causing any such violation in the event
that, in lieu of such cure, Tenant shall contest the validity of such violation
by appellate or other proceedings permitted under applicable law, provided that:
(i) any such contest is made reasonably and in good faith, (ii) Tenant makes
provisions, including, without limitation, posting bond(s) or giving other
security, reasonably acceptable to Landlord to protect Landlord, the Building
and the Property from any liability, costs, damages or expenses arising in
connection with such alleged violation and failure to cure, (iii) Tenant shall
agree to indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold Landlord harmless from and against any and all liability, costs, damages,
or expenses arising in connection with such condition and/or violation, (iv)
Tenant shall promptly cure any violation in the event that its appeal of such
violation is overruled or rejected, and (v) Tenant’s decision to delay such cure
shall not, in Landlord’s good faith determination, be likely to result in any
actual or threatened bodily injury, property damage, or any civil or criminal
liability to Landlord, any tenant or occupant of the Building or the Property,
or any other person or entity.  Nothing contained in this Section 19.1 shall be
construed to expand the uses permitted hereunder beyond the Permitted
Uses.  Landlord shall comply with any Legal Requirements and with any direction
of any public office or officer relating to the maintenance or operation of the
structural elements of the Building and the Common Areas, and the costs so
incurred by Landlord shall be included in Operating Costs in accordance with the
provisions of Section 5.2.

20.

DEFAULT

20.1Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder by Tenant:

(a)If Tenant fails to make any payment of Rent or any other payment required
hereunder, as and when due, and such failure shall continue for a period of five
(5) business days after notice thereof from Landlord to Tenant; provided,
however, an Event of Default shall occur hereunder without any obligation of
Landlord to give any notice if (i) Tenant fails to make any payment within five
(5) days after the due date therefor, and (ii) Landlord has given Tenant written
notice under this Section 20.1(a) on more than two (2) occasions during the
twelve (12) month interval preceding such failure by Tenant;

(b)Intentionally omitted;

51

 



--------------------------------------------------------------------------------

 

(c)If Tenant shall fail to execute and deliver to Landlord an estoppel
certificate pursuant to Section 16 above or a subordination and attornment
agreement pursuant to Section 22 below, within the timeframes set forth therein;

(d)If Tenant shall fail to maintain any insurance required hereunder;

(e)If Tenant shall fail to restore the Security Deposit to its original amount
or deliver a replacement Letter of Credit as required under Section 7 above;

(f)If Tenant causes or suffers any release of Hazardous Materials in or near the
Property;

(g)If Tenant shall make a Transfer in violation of the provisions of Section 13
above, or if any event shall occur or any contingency shall arise whereby this
Lease, or the term and estate thereby created, would (by operation of law or
otherwise) devolve upon or pass to any person, firm or corporation other than
Tenant, except as expressly permitted under Section 13 hereof;

(h)Intentionally omitted;

(i)The failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified above, and such failure continues for more than thirty (30) days after
notice thereof from Landlord; provided, further, that if the nature of Tenant's
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently prosecute
such cure to completion, which completion shall occur not later than ninety (90)
days from the date of such notice from Landlord;

(j)Tenant shall be involved in financial difficulties as evidenced by an
admission in writing by Tenant of Tenant’s inability to pay its debts generally
as they become due, or by the making or offering to make a composition of its
debts with its creditors;

(k)Tenant shall make an assignment or trust mortgage, or other conveyance or
transfer of like nature, of all or a substantial part of its property for the
benefit of its creditors,

(l)an attachment on mesne process, on execution or otherwise, or other legal
process shall issue against Tenant or its property and a sale of any of its
assets shall be held thereunder;

(m)the leasehold hereby created shall be taken on execution or by other process
of law and shall not be revested in Tenant within thirty (30) days thereafter;

(n)a receiver, sequesterer, trustee or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or any part of Tenant’s
Property and such appointment shall not be vacated within thirty (30) days; or

52

 



--------------------------------------------------------------------------------

 

(o)any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding.

With respect to the defaults set forth in subsections (c), (d), (e), (f) and (g)
above, if Tenant shall fail to cure the default within the respective required
timeframes set forth in this Lease, and such failure shall continue for three
(3) business days after Tenant’s receipt of a Reminder Notice (as defined
below), then such events shall be deemed to be an Event of Default.  For
purposes hereof, a “Reminder Notice” shall be a notice from Landlord to Tenant
that states in bold faced capital letters at the top of the first page thereof
the following:  “TENANT’S FAILURE TO CURE DEFAULT WITHIN THREE (3) BUSINESS DAYS
AFTER RECEIPT OF THIS NOTICE SHALL CONSTITUTE AN EVENT OF DEFAULT.”  

20.2Remedies.  Upon an Event of Default, Landlord may, by notice to Tenant,
elect to terminate this Lease; and thereupon (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant or agreement and without prejudice to Tenant’s liability for
damages as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Expiration
Date.  Upon such termination, Landlord shall have the right to utilize the
Security Deposit or draw down the entire Letter of Credit, as applicable, and
apply the proceeds thereof to its damages hereunder.  Without being taken or
deemed to be guilty of any manner of trespass or conversion, and without being
liable to indictment, prosecution or damages therefor, Landlord may, by lawful
process, enter into and upon the Premises (or any part thereof in the name of
the whole); repossess the same, as of its former estate; and expel Tenant and
those claiming under Tenant.  The words “re-entry” and “re-enter” as used in
this Lease are not restricted to their technical legal meanings.

20.3Damages - Termination.  

(a)Upon the termination of this Lease under the provisions of this Section 20,
Tenant shall pay to Landlord Rent up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord, either:

(i)the amount (discounted to present value at the rate of five percent (5%) per
annum) by which, at the time of the termination of this Lease (or at any time
thereafter if Landlord shall have initially elected damages under Section
20.3(a)(ii) below), (x) the aggregate of Rent projected over the period
commencing with such termination and ending on the Expiration Date, exceeds (y)
the aggregate projected rental value of the Premises for such period, taking
into account a reasonable time period during which the Premises shall be
unoccupied, plus all Reletting Costs (hereinafter defined); or

(ii)amounts equal to Rent which would have been payable by Tenant had this Lease
not been so terminated, payable upon the due dates therefor specified herein
following such termination and until the Expiration Date, provided, however, if
Landlord shall re-let the Premises during such period, that Landlord shall
credit Tenant with the net rents received

53

 



--------------------------------------------------------------------------------

 

by Landlord from such re-letting, such net rents to be determined by first
deducting from the gross rents as and when received by Landlord from such
re-letting the expenses incurred or paid by Landlord in terminating this Lease,
as well as the expenses of re-letting, including altering and preparing the
Premises for new tenants, brokers’ commissions, and all other similar and
dissimilar expenses properly chargeable against the Premises and the rental
therefrom (collectively, “Reletting Costs”), it being understood that any such
re-letting may be for a period equal to or shorter or longer than the remaining
Term; and provided, further, that (x) in no event shall Tenant be entitled to
receive any excess of such net rents over the sums payable by Tenant to Landlord
hereunder and (y) in no event shall Tenant be entitled in any suit for the
collection of damages pursuant to this Section 20.3(a)(ii) to a credit in
respect of any net rents from a re-letting except to the extent that such net
rents are actually received by Landlord prior to the commencement of such
suit.  If the Premises or any part thereof should be re-let in combination with
other space, then proper apportionment on a square foot area basis shall be made
of the rent received from such re-letting and of the expenses of re-letting.

(b)In calculating the amount due under Section 20.3(a)(i), above, there shall be
included, in addition to the Base Rent, all other considerations agreed to be
paid or performed by Tenant, including without limitation Tenant’s Share of
Operating Costs and Taxes, on the assumption that all such amounts and
considerations would have increased at the rate of three percent (3%) per annum
for the balance of the full term hereby granted.

(c)Suit or suits for the recovery of such damages, or any installments thereof,
may be brought by Landlord from time to time at its election, and nothing
contained herein shall be deemed to require Landlord to postpone suit until the
date when the Term would have expired if it had not been terminated hereunder.

(d)Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any Event of Default hereunder.

20.4Landlord’s Self-Help; Fees and Expenses.  If Tenant shall default in the
performance of any covenant on Tenant’s part to be performed in this Lease
contained, including without limitation the obligation to maintain the Premises
in the required condition pursuant to Section 10.1 above, Landlord may, upon
reasonable advance notice, except that no notice shall be required in an
emergency, immediately, or at any time thereafter, perform the same for the
account of Tenant.  Tenant shall pay to Landlord within thirty (30) days of
Landlord’s demand therefor any costs incurred by Landlord in connection
therewith, together with interest at the Default Rate until paid in full.  In
addition, Tenant shall pay all of Landlord’s costs and expenses, including
without limitation reasonable attorneys’ fees, incurred (i) in enforcing any
obligation of Tenant under this Lease or (ii) as a result of Landlord or any of
the Landlord Parties, without its fault, being made party to any litigation
pending by or against any of the Tenant Parties.

20.5Waiver of Redemption, Statutory Notice and Grace Periods.  Tenant does
hereby waive and surrender all rights and privileges which it might have under
or by reason of any present or future Legal Requirements to redeem the Premises
or to have a continuance of this Lease for the Term hereby demised after being
dispossessed or ejected therefrom by process of law or

54

 



--------------------------------------------------------------------------------

 

under the terms of this Lease or after the termination of this Lease as herein
provided.  Except to the extent prohibited by Legal Requirements, any statutory
notice and grace periods provided to Tenant by law are hereby expressly waived
by Tenant.

20.6Landlord’s Remedies Not Exclusive.  The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

20.7No Waiver.  Landlord’s failure to seek redress for violation, or to insist
upon the strict performance, of any covenant or condition of this Lease, or any
of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation.  The receipt by Landlord of
Rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach.  The failure of Landlord to enforce any of such
Rules and Regulations against Tenant and/or any other tenant in the Building
shall not be deemed a waiver of any such Rules and Regulations.  No provisions
of this Lease shall be deemed to have been waived by either party unless such
waiver be in writing signed by such party.  No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy in this Lease provided.

20.8Restrictions on Tenant’s Rights.  During the continuation of any Event of
Default, (a) Landlord shall not be obligated to provide Tenant with any notice
pursuant to Sections 2.3 and 2.4 above; and (b) Tenant shall not have the right
to make, nor to request Landlord’s consent or approval with respect to, any
Alterations or Transfers.

20.9Landlord Default.  Notwithstanding anything to the contrary contained in the
Lease, Landlord shall in no event be in default in the performance of any of
Landlord’s obligations under this Lease unless Landlord shall have failed to
perform such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default, provided Landlord commences
cure within 30 days) after notice by Tenant to Landlord properly specifying
wherein Landlord has failed to perform any such obligation.  Except as expressly
set forth in this Lease, Tenant shall not have the right to terminate or cancel
this Lease or to withhold rent or to set-off or deduct any claim or damages
against rent as a result of any default by Landlord or breach by Landlord of its
covenants or any warranties or promises hereunder, except in the case of a
wrongful eviction of Tenant from the Premises (constructive or actual) by
Landlord, and then only if the same continues after notice to Landlord thereof
and a opportunity for Landlord to cure the same as set forth above.  In
addition, Tenant shall not assert any right to deduct the cost of repairs or any
monetary claim against Landlord from rent thereafter due and payable under this
Lease.

21.

SURRENDER; ABANDONED PROPERTY; HOLD-OVER

21.1Surrender

55

 



--------------------------------------------------------------------------------

 

(a)Upon the expiration or earlier termination of the Term, Tenant shall (i)
peaceably quit and surrender to Landlord the Premises (including, without
limitation, all fixed lab benches, fume hoods, electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment therein, Tenant’s Generator,
Landlord’s Work, and all other furniture, fixtures, and equipment that was
either provided by Landlord or paid for in whole or in part by any allowance
provided to Tenant by Landlord under this Lease) broom clean, in good order,
repair and condition excepting only ordinary wear and tear and damage by fire or
other insured Casualty; (ii) remove all of Tenant’s Property, all autoclaves and
cage washers and, at Landlord’s election, any Alterations made by Tenant (in
accordance with Section 11(a)); and (iii) repair any damages to the Premises or
the Building caused by the installation or removal of Tenant’s Property and/or
such Alterations.  Tenant’s obligations under this Section 21.1(a) shall survive
the expiration or earlier termination of this Lease.

(b)Prior to the expiration of this Lease (or within thirty (30) days after any
earlier termination), Tenant shall clean and otherwise decommission all interior
surfaces (including floors, walls, ceilings, and counters), piping, supply
lines, waste lines, acid neutralization systems and plumbing in and/or
exclusively serving the Premises, and all exhaust or other ductwork in and/or
exclusively serving the Premises, in each case which has carried or released or
been contacted by any Hazardous Materials or other chemical or biological
materials used in the operation of the Premises, and shall otherwise clean the
Premises so as to permit the Surrender Plan (defined below) to be issued.  At
least thirty (30) days prior to the expiration of the Term (or, if applicable,
within five (5) business days after any earlier termination of this Lease),
Tenant shall deliver to Landlord a reasonably detailed narrative description of
the actions proposed (or required by any Legal Requirements) to be taken by
Tenant in order to render the Premises (including any Alterations permitted or
required by Landlord to remain therein) free of Hazardous Materials and
otherwise released for unrestricted use and occupancy including without
limitation causing the Premises to be decommissioned in accordance with the
regulations of the U.S. Nuclear Regulatory Commission and/or the Massachusetts
Department of Public health (the “MDPH”) for the control of radiation, and cause
the Premises to be released for unrestricted use by the Radiation Control
Program of the MDPH (the “Surrender Plan”).  The Surrender Plan (i) shall be
accompanied by a current list of (A) all Required Permits held by or on behalf
of any Tenant Party with respect to Hazardous Materials in, on, under, at or
about the Premises, and (B) Tenant’s Hazardous Materials, and (ii) shall be
subject to the review and approval of Landlord’s environmental consultant.  In
connection with review and approval of the Surrender Plan, upon request of
Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning the use of and operations within the
Premises as Landlord shall request.  On or before the expiration of the Term (or
within thirty (30) days after any earlier termination of this Lease, during
which period Tenant’s use and occupancy of the Premises shall be governed by
Section 21.3 below), Tenant shall (i) perform or cause to be performed all
actions described in the approved Surrender Plan, and (ii) deliver to Landlord a
certification from a third party certified industrial hygienist reasonably
acceptable to Landlord certifying that the Premises do not contain any Hazardous
Materials and evidence that the approved Surrender Plan shall have been
satisfactorily completed by a contractor acceptable to Landlord, and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the expiration of the Term

56

 



--------------------------------------------------------------------------------

 

(or, if applicable, the date which is thirty (30) days after any earlier
termination of this Lease), free of Hazardous Materials and otherwise available
for unrestricted use and occupancy as aforesaid.  Landlord shall have the
unrestricted right to deliver the Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.   Such third parties and the Landlord Parties shall be entitled to rely
on the Surrender Report.  If Tenant shall fail to prepare or submit a Surrender
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Surrender Plan, or if such Surrender Plan, whether or not approved by Landlord,
shall fail to adequately address the use of Hazardous Materials by any of the
Tenant Parties in, on, at, under or about the Premises, Landlord shall have the
right to take any such actions as Landlord may deem reasonable or appropriate to
assure that the Premises and the Property are surrendered in the condition
required hereunder, the cost of which actions shall be reimbursed by Tenant as
Additional Rent within thirty (30) days of Landlord’s written demand.  Tenant’s
obligations under this Section 21.1(b) shall survive the expiration or earlier
termination of the Term.

(c)No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord.  Unless
otherwise agreed by the parties in writing, no employee of Landlord or of
Landlord’s agents shall have any power to accept the keys of the Premises prior
to the expiration or earlier termination of this Lease.  The delivery of keys to
any employee of Landlord or of Landlord’s agents shall not operate as a
termination of this Lease or a surrender of the Premises.  

(d)Notwithstanding anything to the contrary contained herein, Tenant shall, at
its sole cost and expense, remove from the Premises, prior to the end of the
Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

21.2Abandoned Property.  After the expiration or earlier termination hereof, if
Tenant fails to remove any property from the Building or the Premises which
Tenant is obligated by the terms of this Lease to remove within five (5)
business days after written notice from Landlord, such property (the “Abandoned
Property”) shall be conclusively deemed to have been abandoned, and may either
be retained by Landlord as its property or sold or otherwise disposed of in such
manner as Landlord may see fit.  If any item of Abandoned Property shall be
sold, Tenant hereby agrees that Landlord may receive and retain the proceeds of
such sale and apply the same, at its option, to the expenses of the sale, the
cost of moving and storage, any damages to which Landlord may be entitled under
Section 20 hereof or pursuant to law, and to any arrears of Rent.

21.3Holdover.  If any of the Tenant Parties holds over (which term shall
include, without limitation, the failure of Tenant or any Tenant Party to
perform all of its obligations under Section 21.1 above) after the end of the
Term, Tenant shall be deemed a tenant-at-sufferance subject to the provisions of
this Lease.  Whether or not Landlord has previously accepted payments of Rent
from Tenant:

(a)Tenant shall pay Base Rent at the Hold Over Percentage, as hereinafter
defined, of the highest rate of Base Rent payable during the Term,

57

 



--------------------------------------------------------------------------------

 

(b)Tenant shall continue to pay to Landlord all Additional Rent, and

(c)in the event such hold over extends beyond sixty (60) days after the end of
the Term, Tenant shall be liable for all damages, including without limitation
lost business and consequential damages, incurred by Landlord as a result of
such holding over, Tenant hereby acknowledging that Landlord may need the
Premises after the end of the Term for other tenants and that the damages which
Landlord may suffer as the result of Tenant’s holding over cannot be determined
as of the Execution Date.  Nothing contained herein shall grant Tenant the right
to holdover after the expiration or earlier termination of the Term.  The “Hold
Over Percentage” shall be 150% for the first sixty (60) days of such holdover,
and 200% for any period of hold over after the first sixty (60) days.  Nothing
contained herein shall grant Tenant the right to holdover after the expiration
or earlier termination of the Term.

21.4Warranties.  Tenant hereby assigns to Landlord any warranties in effect on
the last day of the Term with respect to any fixtures and Alterations installed
in the Premises.  Tenant shall provide Landlord with copies of any such
warranties prior to the expiration of the Term (or, if the Lease is earlier
terminated, within five (5) days thereafter).

22.

MORTGAGEE RIGHTS

22.1Subordination. Tenant’s rights and interests under this Lease shall be (i)
subject and subordinate to any ground lease, overleases, mortgage, deed of
trust, or similar instrument covering the Premises, the Building and/or the Land
and to all advances, modifications, renewals, replacements, and extensions
thereof (each of the foregoing, a “Mortgage”), or (ii) if any Mortgagee elects,
prior to the lien of any present or future Mortgage.  Tenant further shall
attorn to and recognize any successor landlord, whether through foreclosure or
otherwise, as if the successor landlord were the originally named landlord.  The
provisions of this Section 22.1 shall be self-operative and no further
instrument shall be required to effect such subordination or attornment;
however, Tenant agrees to execute, acknowledge and deliver such instruments,
confirming such subordination and attornment in such form as shall be requested
by any such holder within fifteen (15) days of request
therefor.  Notwithstanding the foregoing, it shall be a condition to Tenant’s
obligation to subordinate the Lease to any future Mortgage that the holder of
such future Mortgage enters into an SNDA with Tenant.  An “SNDA” shall be
defined as a subordination, non-disturbance and attornment agreement on the
standard form of SNDA then being used by the holder of the Mortgage in question,
with such commercially reasonable modifications as may be requested by
Tenant.  Tenant shall pay any reasonable charges (including legal fees) required
by such holder as a condition to entering into such SNDA.

22.2Notices.  Tenant shall give each Mortgagee the same notices given to
Landlord concurrently with the notice to Landlord, and each Mortgagee shall have
a reasonable opportunity thereafter to cure a Landlord default, and Mortgagee’s
curing of any of Landlord’s default shall be treated as performance by Landlord.

22.3Mortgagee Consent.  Tenant acknowledges that, where applicable, any consent
or approval hereafter given by Landlord may be subject to the further consent or
approval of a Mortgagee; and the failure or refusal of such Mortgagee to give
such consent or approval shall,

58

 



--------------------------------------------------------------------------------

 

notwithstanding anything to the contrary in this Lease contained, constitute
reasonable justification for Landlord’s withholding its consent or approval.

22.4Mortgagee Liability.  Tenant acknowledges and agrees that if any Mortgage
shall be foreclosed, (a) the liability of the Mortgagee and its successors and
assigns shall exist only so long as such Mortgagee or purchaser is the owner of
the Premises, and such liability shall not continue or survive after further
transfer of ownership; and (b) subject to the last sentence of this Section
22.4, such Mortgagee and its successors or assigns shall not be (i) liable for
any act or omission of any prior lessor under this Lease; (ii) liable for the
performance of Landlord’s covenants pursuant to the provisions of this Lease
which arise and accrue prior to such entity succeeding to the interest of
Landlord under this Lease or acquiring such right to possession; (iii) subject
to any offsets or defense which Tenant may have at any time against Landlord;
(iv) bound by any base rent or other sum which Tenant may have paid previously
for more than one (1) month; or (v) liable for the performance of any covenant
of Landlord under this Lease which is capable of performance only by the
original Landlord.  Notwithstanding the foregoing: (x) nothing shall relieve any
Mortgagee, purchaser at foreclosure, or grantee of a deed in lieu of foreclosure
from: (i) any liability which it has party-Landlord from and after the date
which it succeeds to Landlord’s interest under the Lease, and (y) any obligation
which Landlord has to perform repairs or maintenance under the Lease based upon
the fact that the need for such repairs or maintenance first arose after the
Succession Date.

23.

QUIET ENJOYMENT.  

Landlord covenants that so long as Tenant keeps and performs each and every
covenant, agreement, term, provision and condition herein contained on the part
and on behalf of Tenant to be kept and performed, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term from and against the
claims of all persons lawfully claiming by, through or under Landlord subject,
nevertheless, to the covenants, agreements, terms, provisions and conditions of
this Lease, any matters of record or of which Tenant has knowledge and to any
Mortgage to which this Lease is subject and subordinate, as hereinabove set
forth.

24.

NOTICES.  

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by hand or by nationally
recognized overnight courier (in either case with evidence of delivery or
refusal thereof) addressed as follows:  

If to Landlord:

HCP/King 75 Hayden LLC

c/o King Street Properties

800 Boylston Street, Suite 1570

Boston, MA 02199

Attention:  Stephen D. Lynch

59

 



--------------------------------------------------------------------------------

 

With a copy to:

Goulston & Storrs PC

400 Atlantic Avenue  

Boston, MA 02110

Attention:  King Street

if to Tenant:

Prior to the Term Commencement Date:

Tenant’s Mailing Address Prior to Occupancy

 

Following the Term Commencement Date:

Frequency Therapeutics, Inc.

75 Hayden Avenue

Lexington, MA 02421

Attention: Richard Mitrano

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered by email to those parties listed in Section 2.4.  Either party
may at any time change the address or specify an additional address for such
Notices by delivering or mailing, as aforesaid, to the other party a notice
stating the change and setting forth the changed or additional address, provided
such changed or additional address is within the United States.  Notices shall
be effective upon the date of receipt or refusal thereof.

25.

MISCELLANEOUS

25.1Separability.  If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

25.2Captions.  The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

25.3Broker. Tenant and Landlord each warrants and represents that it has dealt
with no broker in connection with the consummation of this Lease other than
Colliers International and JLL New England (collectively, “Broker”). Tenant and
Landlord each agrees to defend, indemnify and save the other harmless from and
against any Claims arising in breach of the representation and warranty set
forth in the immediately preceding sentence.  Landlord shall be solely
responsible for the payment of any brokerage commissions to the Broker pursuant
to separate agreements between Landlord and each of the Broker.

25.4Entire Agreement. This Lease, Lease Summary Sheet and Exhibits 1-12 attached
hereto and incorporated herein contain the entire and only agreement between the
parties and any and all statements and representations, written and oral,
including previous correspondence and agreements between the parties hereto, are
merged herein.  Tenant acknowledges that all representations and statements upon
which it relied in executing this Lease are contained herein and that Tenant in
no way relied upon any other statements or representations, written or oral.
This Lease may not be modified orally or in any manner other than by written
agreement signed by the parties hereto.

60

 



--------------------------------------------------------------------------------

 

25.5Governing Law.  This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts
and any applicable local municipal rules, regulations, by-laws, ordinances and
the like.

25.6Representation of Authority.  By his or her execution hereof, each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he or she is duly authorized to execute this Lease on behalf
of such party. Upon Landlord’s request, Tenant shall provide Landlord with
evidence that any requisite resolution, corporate authority and any other
necessary consents have been duly adopted and obtained.

25.7Expenses Incurred by Landlord Upon Tenant Requests.  

(a)Tenant shall, upon demand, reimburse Landlord for all reasonable expenses,
including, without limitation, legal fees, incurred by Landlord in connection
with all requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed Alterations to be made by Tenant to
the Premises or in connection with requests by Tenant for Landlord’s consent to
make a Transfer.  Such costs shall be deemed to be Additional Rent under this
Lease.

(b)Notwithstanding the foregoing: (i) the amount of legal fees which Tenant is
required to reimburse Landlord with respect to any Transfer shall not exceed the
Transfer Legal Fee Cap, as hereinafter defined, with respect to such Transfer,
and (ii) with respect any request by Tenant to review and approve Tenant’s plans
and specifications with respect to any Alteration, Tenant shall only be required
to reimburse Landlord for third party consultants engaged by Landlord to review
such plans and specifications as Landlord, in good faith determines is necessary
(e.g., reviews by structure engineers, MEP engineers, etc.).  The “Transfer
Legal Fees Cap” shall be defined as $2,500.00, except that (a) the Transfer
Legal Fees Cap shall increase by $500 every fifth (5th) anniversary of the Term
Commencement Date, and (b) the Transfer Legal Fees Cap shall not apply to
Tenant’s request for Landlord’s approval of any sub-sublease of any tier.

(c)In the case of litigation or other legal proceeding between Landlord and
Tenant relating to the provisions of this Lease or Tenant’s occupancy of the
Premises, the losing party shall, upon demand, reimburse the prevailing party
for its reasonable costs of prosecuting and/or defending such proceeding
(including, without limitation, reasonable attorneys’ fees.

25.8Survival.  Without limiting any other obligation of Tenant which may survive
the expiration or prior termination of the Term, all obligations on the part of
Tenant to indemnify, defend, or hold Landlord harmless, as set forth in this
Lease shall survive the expiration or prior termination of the Term.

25.9Limitation of Liability.

(a)Limitation on Landlord’s Liability.  Tenant shall neither assert nor seek to
enforce any claim against Landlord or any of the Landlord Parties, or the assets
of any of the Landlord Parties, for breach of this Lease or otherwise, other
than against Landlord’s interest in the Building and in the uncollected rents,
issues and profits thereof, and Tenant agrees to look solely to such interest
for the satisfaction of any liability of Landlord under this Lease.  This

61

 



--------------------------------------------------------------------------------

 

Section 25.9(a) shall not limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord.  Landlord and Tenant specifically
agree that in no event shall any officer, director, trustee, employee or
representative of Landlord or any of the other Landlord Parties ever be
personally liable for any obligation under this Lease, nor shall Landlord or any
of the other Landlord Parties be liable for consequential or incidental damages
or for lost profits whatsoever in connection with this Lease.

(b)Limitation on Tenant’s Liability.  Landlord shall neither assert nor seek to
enforce any claim against Tenant or any of the Tenant Parties for breach of this
Lease or otherwise, other than against the assets and property of Tenant, and
Landlord agrees to look solely to such assets and property for the satisfaction
of any liability of Tenant or any Tenant Parties under this Lease.  This Section
25.9(b) shall not limit any right that Landlord might otherwise have to obtain
injunctive relief against Tenant.  Landlord and Tenant specifically agree that
in no event: (i) any officer, director, trustee, employee or representative of
Tenant or any of the other Tenant Parties ever be personally liable for any
obligation under this Lease, and (ii) Tenant or any of the other Tenant Parties
be liable for consequential or incidental damages or for lost profits whatsoever
in connection with this Lease, except that nothing in this Section 25.9(b) shall
limit or affect any liability or obligation which Tenant may have in the event
of any breach by Tenant of its obligations under either Section 17 (Hazardous
Materials) or Section 21.3 (Holdover).

25.10Binding Effect.  The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, except that no violation of the provisions
of Section 13 hereof shall operate to vest any rights in any successor or
assignee of Tenant. A facsimile signature on this Lease shall be equivalent to,
and have the same force and effect as, an original signature.

25.11Landlord Obligations upon Transfer.  Upon any sale, transfer or other
disposition of the Building, Landlord shall be entirely freed and relieved from
the performance and observance thereafter of all covenants and obligations
hereunder on the part of Landlord to be performed and observed, it being
understood and agreed in such event (and it shall be deemed and construed as a
covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord, except as otherwise agreed in writing.

25.12No Grant of Interest.  Tenant shall not grant any interest whatsoever in
any fixtures within the Premises or any item paid in whole or in part by
Landlord’s Contribution or by Landlord.

25.13Financial Information.  Tenant shall deliver to Landlord, within thirty
(30) days after Landlord’s reasonable request (which request may be made no more
often than one time every twelve (12) month period provided that such limitation
shall not apply in the event of a sale or financing of any of Landlord’s
interest in the Lease or the Premises), Tenant’s most recently completed balance
sheet and related statements of income, shareholder’s equity and cash flows
statements (audited if available) reviewed by an independent certified public
accountant and certified by an officer of Tenant as being true and correct in
all material respects.  Any such

62

 



--------------------------------------------------------------------------------

 

financial information may be relied upon by any actual or potential lessor,
purchaser, or mortgagee of the Property or any portion thereof.

25.14OFAC Certificate and Indemnity.  Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot Act”)
prohibit certain property transfers.  Tenant hereby represents and warrants to
Landlord (which representations and warranties shall be deemed to be continuing
and re-made at all times during the Term) that neither Tenant nor to Tenant’s
knowledge any stockholder, manager, beneficiary, partner, or principal of Tenant
is subject to the Executive Order, that none of them is listed on the United
States Department of the Treasury Office of Foreign Assets Control (“OFAC”) list
of “Specially Designated Nationals and Blocked Persons” as modified from time to
time, and that none of them is otherwise subject to the provisions of the
Executive Order or the Patriot Act.  The most current list of “Specially
Designated Nationals and Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions.  No
assignment or subletting shall be effective unless and until the assignee or
subtenant thereunder delivers to Landlord written confirmation of such party’s
compliance with the provisions of this subsection, in form and content
satisfactory to Landlord.  If for any reason the representations and warranties
set forth in this subsection, or any certificate or other evidence of compliance
delivered to Landlord hereunder, is untrue in any respect when made or
delivered, or thereafter becomes untrue in any respect, then an Event of Default
hereunder shall be deemed to occur immediately, and there shall be no
opportunity to cure.  Tenant shall indemnify, defend with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any and all
liabilities, losses claims, damages, penalties, fines, and costs (including
attorneys’ fees and costs) arising from or related to the breach of any of the
foregoing representations, warranties, and duties of Tenant.  The provisions of
this subsection shall survive the expiration or earlier termination of this
Lease for the longest period permitted by law.

25.15Confidentiality.  Tenant acknowledges and agrees that the terms of this
Lease are confidential.  Disclosure of the terms hereof could adversely affect
the ability of Landlord to negotiate other leases with respect to the Building
and may impair Landlord’s relationship with other tenants of the
Building.  Tenant shall not disclose the terms and conditions of this Lease to
any other person or entity without the prior written consent of Landlord, which
may be given or withheld by Landlord, in Landlord’s sole discretion, except as
required for financial disclosures or securities filings, as required by the
order of any court or public body with authority over Tenant, or in connection
with any litigation between Landlord and Tenant with respect to this Lease or to
Tenant’s partners, officers, directors, employees, brokers, attorneys, or as may
be required as part of any financing or Tenant’s normal course of business.  It
is understood and agreed that damages alone would be an inadequate remedy for
the breach of this provision by Tenant, and Landlord shall also have the right
to seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

25.16Force Majeure.  Other than for Tenant’s obligations under this Lease that
can be performed by the payment of money (e.g., payment of Rent and maintenance
of insurance),

63

 



--------------------------------------------------------------------------------

 

whenever a period of time is herein prescribed for action to be taken by either
party hereto, such party shall not be liable or responsible for, and there shall
be excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, acts of
terrorism, governmental laws, regulations, or restrictions, or any other causes
of any kind whatsoever which are beyond the control of such party (collectively
“Force Majeure”).  In no event shall financial inability of a party be deemed to
be Force Majeure.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

64

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as a sealed
instrument as of the Execution Date.

LANDLORD

HCP/KING 75 HAYDEN LLC,

a Delaware limited liability company

 

 

By:

King Mattingly LLC, a Massachusetts limited

 

 

liability company, its Manager

 

 

 

 

 

 

 

By:

King Street Properties Investments LLC, a

 

 

 

Massachusetts limited liability company, its Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ragno

 

 

 

 

Name: Thomas Ragno

 

 

 

 

Its Manager

 

 

 

TENANT

 

FREQUENCY THERAPEUTICS, INC.,

a Delaware corporation

 

By:

/s/ David L. Lucchino

 

 

Name: David L. Lucchino

 

 

Title: President and Chief Executive Officer

 

 

 

 

65

 

--------------------------------------------------------------------------------

 

EXHIBIT 1A

LEASE PLAN – PRIME PREMISES

[gqr1p20dfppl000001.jpg]

 

Exhibit 1A, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 1B

LEASE PLAN – PH SYSTEM PREMISES

[gqr1p20dfppl000002.jpg]

 

 

Exhibit 1B, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 1C

LEASE PLAN –STORAGE PREMISES

[gqr1p20dfppl000003.jpg]

 

Exhibit 1C, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 1D

LEASE PLAN – PENTHOUSE EQUIPMENT PREMISES AND GENERATOR AREA

 

[gqr1p20dfppl000004.jpg]




Exhibit 1D, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 1E

LEASE PLAN – NITROGEN TANK AREA

 

[gqr1p20dfppl000005.jpg]

 

Exhibit 1E, Page 1

 



--------------------------------------------------------------------------------

 

[gqr1p20dfppl000006.jpg]

Exhibit 2A, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 2A

LEGAL DESCRIPTION - LAND

Building 75:

A certain portion of land in the Town of Lexington, Middlesex County, and
Commonwealth of Massachusetts, being shown as “Expansion Unit Development Area =
286,017 Square Feet 6.566+/- Acres on a plan entitled, “The Hayden Science
Center Condominium, Condominium Site Plan,” dated April 4, 2017, by Feldman Land
Surveyors, (the “Plan”), and being more particularly described as follows:

Commencing at the northwesterly corner of Parcel One, also being the
northeasterly corner of Parcel Three, (being shown on the Plan as “POC-E”);

thence running S 02°20’56” W, a distance of 76.99 feet to a point;

thence turning and running N 87°03’28” W, a distance of 12.00 feet to the point
of beginning (being shown on the Plan as “POB-E”);

thence turning and running S 87°03’28” E, a distance of 693.77 feet to a point
of curvature;

thence running along a curve to the right having a radius of 310.00 feet, an arc
length of 466.24 feet, a chord bearing of S 43°58’17” E, and a chord distance of
423.52 feet to a point;

thence turning and running N 87°39’04” W, a distance of 661.94 feet to a point;

thence turning and running S 28°10’16” W, a distance of 38.74 feet to a point;

thence turning and running N 87°39’04” W, a distance of 321.21 feet to a point;

thence turning and running N 02°20’56” E, a distance of 334.55 feet to the point
of beginning.

Said portion of land contains an area of 286,017 square feet, or 6.566 acres,
more or less.

 

 

 

Exhibit 1E, Page 1

 



--------------------------------------------------------------------------------

 

EXHIBIT 2B

LEGAL DESCRIPTION

Real property in the Town of Lexington, County of Middlesex, Commonwealth of
Massachusetts, described as follows:

Parcel One (45 & 55 Hayden Avenue):

A certain parcel of land in the Commonwealth of Massachusetts, County of
Middlesex, Town of Lexington, and shown as Lot 2 on a plan entitled “Plan of
Land in Lexington, Mass. (Middlesex County),” dated March 27, 1998, recorded
October 6, 1998, with Middlesex South Registry of Deeds as Plan No. 1088 of 1998
in Book 29190, Page 447, prepared by Beals and Thomas, Inc., more particularly
bounded and described as follows:

Beginning at the most southwesterly corner of the premises, at the southeasterly
corner of Lot 1 as shown on said plan, then running:

N 02° 20’ 56” E 180.68 feet to a point, thence turning and running;

N 87° 39” 04” W 40.00 feet to a point, thence turning and running;

N 02° 20’ 56” E 122.19 feet to a point, thence turning and running;

N 87° 39’ 04” E 40.00 feet to a point, thence turning and running;

N 02° 20’ 56” E 547.13 feet to a point, thence turning and running, said last
five courses being bounded by Lot 1, as shown on said plan, thence turning and
running;

S 87° 36’ 20” E 1,330.04 feet to a point of curvature, thence running;

Northeasterly to a curve to the left having a radius of 135.00 feet and a length
of 58.90 feet to a point of tangency, thence running;

N 67° 23’ 52” E 146.89 feet to a point, thence turning and running;

S 03° 52’ 06” E 111.25 feet to a point, said last four courses being bounded by
land now or formerly of the Town of Lexington, thence turning and running;

S 44° 07’ 54 W 561.19 feet to a point, thence turning and running;

S 22° 29’ 38” E 435.76 feet to a point, said last two courses are bounded in
part by land now or formerly the Town of Lexington and, in part now or formerly
of Hayden Office Trust, thence running;

Southwesterly by a curve to the right, having a radius of 985.00 feet and a
length of 12.11 feet to a point of tangency, thence turning and running;

Exhibit 2B, Page 1

 

--------------------------------------------------------------------------------

 

N 87° 36’ 20” W 1,329.27 feet to the point of beginning, said last two courses
being bounded by the northerly sideline of Hayden Avenue.

Containing 1,123,722 square feet more or less, or 25.797 acres, more or less.

A portion of said Lot 2 is registered land, described as follows:

Lot 293 on Land Court Plan 19485 N as approved by the Land Court and filed in
the Land Registration Office; and

Lots 10 and 11 on Land Court Plan 16660 O as approved by the Land Court and
filed with the Land Registration Office.

Parcel Two (Appurtenant Easements - 45 & 55 Hayden Avenue):

A.

There is appurtenant to the above described Lot 11 the right and easement to use
the drainage ditch running from west to east across the northerly portion of Lot
10, shown on said plan, as set forth in Registered Document No. 517903.

B.

There is appurtenant to the above described Lot 11 rights and easements for
sewer purposes as set forth in Registered Document No. 479201.

C.

There is appurtenant to said Lot 293 the benefits of the agreement and
reservation as to trunk sewer more particularly set forth in deed filed as
Document No. 479738.

D.

Lot 10 has the benefit of a reservation in the strip of land marked sewer
easement as shown on said plan, set forth in Document 517903 and the rights and
easements for sewer purposes as set forth in Registered Document No. 479201,
insofar as applicable.

E.

Together with the benefit of the appurtenant easements over Lot B shown on plan
entitled “A Compiled Plan of Land in Lexington, Mass.” Dated August 27, 1970, by
John J. McSweeney, recorded with Middlesex South District Deeds in Book 11928,
Page 614, as shown on said plan, as reserved in a taking by the Town of
Lexington dated November 30, 1970, recorded with said Deeds in Book 11928, Page
611, and in a deed from George H. Crawford to the Town of Lexington of the said
Lot B dated December 7, 1970, recorded with said Deeds in Book 11928, Page 614.

F.

Together with the benefit of the appurtenant easements set forth in Declaration
of Covenants and Easements dated September 18, 1998 filed as Document No.
1084070 and recorded in Book 29287, Page 189; as affected by Amended and
Restated Declaration of Covenants and Easements dated November 8, 1999, filed as
Document No. 1123738, and recorded in Book 30855, Page 323; as affected by First
Amendment to Amended and Restated Declaration of Covenants and Easements dated
March 26, 2002, filed as Document No. 1261521, recorded in Book 37256, Page 364.

 

 

Exhibit 2B, Page 2

 



--------------------------------------------------------------------------------

 

Parcel Three (65 Hayden Avenue):

That certain parcel of land situate in Lexington in the County of Middlesex and
Commonwealth of Massachusetts shown as Lot 292 on Land Court Plan No. 19485-N.

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 1178 Page 11.

Parcel Four (Appurtenant Easements - 65 Hayden Avenue):

There is appurtenant to said Lot 292 the right to use the whole of Grassland
Street and Valleyfield Street as shown on the plan Registered in the
Registration Book 383 Page 149 in common with others entitled thereto; the right
to use all streets or roads as shown on the plan Registered in Registration Book
506 Page 153, in common with all others legally entitled thereto; the benefit of
the agreement and reservation as to trunk sewer more particularly set forth in
the deed Registered as Document No. 479738; and the benefit of the appurtenant
easements set forth in Declaration of Covenants and Easements dated September
18, 1998 filed as Document No. 1084070 and recorded in Book 29287, Page 189; as
affected by Amended and Restated Declaration of Covenants and Easements dated
November 8, 1999, filed as Document No. 1123738, and recorded in Book 30855,
Page 323; as affected by First Amendment to Amended and Restated Declaration of
Covenants and Easements dated March 26, 2002, filed as Document No. 1261521,
recorded in Book 37256, Page 364.

 

 

Exhibit 2B, Page 3

 



--------------------------------------------------------------------------------

 

EXHIBIT 3

PARKING AREAS

[gqr1p20dfppl000007.jpg]

 

Exhibit 3, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 4

WORK LETTER

This Exhibit is attached to and made a part of the Lease (the “Lease”) by and
between HCP/KING 75 HAYDEN LLC, a Delaware limited liability company
(“Landlord”), and FREQUENCY THERAPEUTICS, INC., a Delaware corporation
(“Tenant”), for space located at 75 Hayden Avenue, Lexington,
Massachusetts.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to the improvements to be performed in preparing the Premises for
Tenant’s use.  This Exhibit shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.

1.

Definitions.  This Work Letter shall set forth the obligations of Landlord and
Tenant with respect to the improvements to be performed in the Premises for
Tenant’s use.  For the purposes of this Lease, “Landlord’s Work” consists of:
(a) the Base Building Work described on Exhibit 4-1, and (b) the Tenant
Improvement Work, as hereinafter defined. “Tenant’s Work” consists of the
construction and/or installation, at Tenant’s sole cost and expense (subject to
Section 11 below), all of Tenant’s furniture, fixtures and equipment, the card
access system for Tenant’s entrances and interior doors, all telephone and data
wiring throughout the Premises, and other equipment Tenant intends to install in
connection with the initial preparation of the Premises for Tenant’s occupancy
(including, without limitation, any equipment, alarms, audio visual equipment
and wiring, white noise equipment and wiring, and UPS).  The “Tenant Improvement
Work” consists of the items listed on Exhibit 4-2 (Tenant/Landlord
Responsibility Matrix) as “Landlord” (except to the extent included in the Base
Building Work).  The parties intend that the Tenant Improvement Work will be in
accordance with construction documents (the “Construction Documents”) prepared
by Landlord and approved by Tenant in accordance with this Exhibit 4, and the
Construction Documents will be based upon design development level plans (which
plans shall include sufficient detail with respect to finishes selected by
Tenant and engineering of the mechanical, electrical, and plumbing systems to be
completed by the Contractor so as to be submitted for a building permit and
enable Landlord to prepare the Construction Documents) (“Initial Plans”) to be
prepared by Tenant and delivered to Landlord on or before February 15, 2020 (the
“Plan Delivery Deadline”) for Landlord’s review and approval, which approval
shall not be unreasonably withheld, conditioned or delayed.  Tenant shall also
deliver to Landlord by not later than the Plan Delivery Deadline a list of
Tenant’s equipment that will be installed in the Premises. Landlord and Tenant
acknowledge that the Construction Documents have not yet been prepared and,
therefore, it is impossible to determine the exact cost of the Tenant
Improvement Work at this time.  Accordingly, Landlord and Tenant agree that
Landlord’s obligation to pay for the Cost of Tenant Improvement Work, as
hereinafter defined, shall be limited to an amount (“Landlord’s Contribution”)
which shall not exceed $11,035,260.00 (i.e., the TI Allowance, as hereinafter
defined) or, $11,954,865.00 if Tenant timely elects to receive the Additional TI
Allowance (as hereinafter defined) (the “Maximum Amount”) and that Tenant shall
be

Exhibit 4, Page 1

 

--------------------------------------------------------------------------------

 

responsible for the Cost of Tenant Improvement Work to the extent that it
exceeds the Maximum Amount.  The “TI Allowance” shall mean $11,035,260.00 (i.e.,
$180.00 per rentable square foot of the Premises).  The “Additional TI
Allowance” shall mean $919,605.00 (i.e., $15.00 per rentable square foot of the
Premises).  Tenant shall give Landlord written notice on or before March 15,
2020 advising Landlord whether and how much of the Additional TI Allowance
Tenant desires to use (failing which Tenant shall be deemed to have elected not
to use the Additional TI Allowance).  The “Cost of Tenant Improvement Work”
shall be defined as all hard costs (“Hard Costs”) incurred by Landlord relating
to the performance of the Tenant Improvement Work (including, without
limitation, the cost of obtaining permits and any applicable state sales and use
taxes) and soft costs (“Soft Costs”) incurred by Landlord in connection with the
Tenant Improvement Work (including, without limitation, the cost of preparing
the Initial Plans and the Construction Documents). For avoidance of doubt, and
without limiting the generality of the foregoing, the Cost of Tenant Improvement
Work shall not include the costs of the Tenant’s Work or other costs and fees
incurred by Tenant in connection with the preparation of the Premises for
Tenant’s initial occupancy (including, without limitation, consulting fees).  

2.

Contractor; GMP.  Landlord shall enter into a contract (“Contract”) for the
Tenant Improvement Work with B.W. Kennedy & Company, LLC (“Contractor”).  The
Contract may be on the basis of a guaranteed maximum price (“GMP”).  The GMP
shall be determined based upon the sum of the following:

 

•

Contractor’s Fee:  3% of the sum (“Cost of the Work”) of: (i) Direct Cost of the
Work, and (ii) General Conditions Costs.

 

•

General Conditions Costs:  9% of the Direct Cost of the Work.

 

•

Direct Cost of the Work:  Determined by bids obtained from subcontractors in
accordance with Section 5 below.

 

•

Contingency:  3% of the Cost of the Work.

 

To the extent that the Cost of the Work plus the Contractor’s Fee is less than
the GMP set forth in the Contract for the Tenant Improvement Work, the
Contractor shall each be entitled to fifty percent (50%) of such savings and the
other fifty (50%) of such savings shall be applied by Landlord to the Cost of
Tenant Improvement Work to reduce Excess Costs, as hereinafter defined.

3.

Preparation of Construction Documents.  Landlord shall engage R.E. Dinneen
Architects & Planners, Inc. and B.W. Kennedy & Company, LLC as subconsultants to
prepare the Construction Documents for Tenant’s approval.  Tenant shall be
required to approve the Construction Documents if the same are consistent with
the Initial Plans.  Otherwise, Tenant shall not unreasonably withhold or
condition its approval of the Construction Documents.  

4.

Tenant Responses.  Tenant shall respond, in writing, to any requests from
Landlord or the Contractor for approvals, information, consents, or
authorizations to proceed, within five (5) business days of Tenant’s receipt of
such request.  Any failure by Tenant to respond in writing to Landlord within
such time period shall be deemed to be a Tenant Delay. Tenant shall have the
right to hire a mutually approved Tenant Construction Representative to oversee
all required construction relative to the Tenant Premises.  Tenant agrees to
cooperate, and to cause any Tenant Party to cooperate, with Landlord in such
manner as Landlord may reasonably request in

Exhibit 4, Page 2

 



--------------------------------------------------------------------------------

 

connection with Landlord’s Work in order to perform Landlord’s Work in a timely
and cost-effective manner.

5.

Bid Process.  Tenant hereby acknowledges that:

 

(i)

the Contractor will receive a single bid for each of the following portions of
Landlord’s Work from the designated subcontractors (“Designated Subcontractors”)
listed below who will perform both the design and construction such portions of
Landlord’s Work:

 

•

Mechanical/HVAC:  Environmental Systems, Inc.

 

•

Plumbing: North Shore Mechanical Contractors, Inc.

 

•

Fire Protection:  Legacy Fire Protection, Inc.

 

•

Electrical:  Nappa Electrical Contractors

 

(ii)

Landlord will cause the Contractor to use reasonable efforts to obtain at least
three (3) bidders for other portions of Landlord’s Work; however, given the
current market, it may not be possible to obtain more than one or two bidders
with respect to portions of Landlord’s Work.

If Tenant reasonably determines that the GMP is higher than is acceptable to
Tenant, then Tenant shall have a one-time right to give request changes to
Tenant Improvement Work.  In order to exercise such one-time right to request
changes to Tenant Improvement Work in order to reduce the GMP, Tenant shall, on
or before the date five (5) business days after Tenant receives Landlord’s
notice to Tenant of the GMP, give written notice to Landlord specifying the
changes in Tenant Improvement Work requested by Tenant.  Such changes shall be
subject to Landlord’s prior written approval (which approval shall not be
unreasonably withheld, conditioned, or delayed).   Based upon the revised
Construction Documents for Tenant Improvement Work, which are based upon the
changes requested by Tenant, as approved by Landlord, as aforesaid, the
Contractor shall revise the GMP for the construction of Tenant Improvement Work
in accordance with this Section 5.  Tenant shall pay for the design cost
associated with the preparation of the revised Construction Documents. Tenant
shall have the right to review the revised GMP within three (3) business days
after receipt thereof.

6.

Tenant’s Share.  For the purposes of this Exhibit 4: (i) if the Cost of Tenant
Improvement Work is equal to, or less than, the Maximum Amount, then “Tenant’s
Share” shall be 0%, or (ii) if the Cost of Tenant Improvement Work is greater
than the Maximum Amount, then Tenant’s Share shall be a fraction, the numerator
of which is the amount by which the total Cost of Tenant Improvement Work
exceeds the sum of (x) the Maximum Amount plus (y) if Tenant has elected to use
any portion of the Additional Landlord Contribution pursuant to Section 12 of
this Exhibit 4, the Elected Amount of Additional Landlord Contribution, and the
denominator of which is the total Cost of Tenant Improvement Work.  

7.

Tenant’s Obligation to Pay.  If the Cost of Tenant Improvement Work exceeds the
Maximum Amount (the “Excess Costs”), Tenant shall pay to Landlord such Excess
Costs as follows:  (i) Tenant shall pay Tenant’s Share of the Cost of Tenant
Improvement Work within thirty (30) days of Billing, as hereinafter defined,
(ii) with respect to any Changes to Tenant

Exhibit 4, Page 3

 



--------------------------------------------------------------------------------

 

Improvement Work, Tenant shall pay for the cost of such changes in accordance
with Section 8 below, and (iii) with respect to any increases in the Cost of
Tenant Improvement Work arising from Claims by the Contractor, Tenant shall pay
for the cost of such Claims as set forth in Section 9 below.  “Billing” shall be
defined as any invoice from Landlord setting forth, reasonable detail, the
amount due from Tenant, and shall include invoices from vendors and service
providers, and applications for payment from the Contractor for work completed
through the date of Billing, as certified by the Contractor.  Billing may not be
submitted to Tenant more than one time per calendar month.  The amounts payable
by Tenant hereunder constitute Rent payable pursuant to the Lease, and the
failure to timely pay same constitutes an event of default under the Lease.

8.

Changes.  If Tenant shall request any change, addition or alteration in any of
the Plans after approval by Landlord (“Changes”), Landlord shall have such
revisions to the drawings prepared.  Promptly upon completion of the revisions,
Landlord shall notify Tenant in writing of the increased cost, if any, which
will be chargeable to Tenant by reason of such change, addition or
deletion.  Tenant, within three (3) business days, shall notify Landlord in
writing whether it desires to proceed with such Change.  In the absence of such
written authorization, Landlord shall have the option to continue work on the
Premises disregarding the requested Change.  To the extent that the cost of
performing such revisions cause the cost of Tenant Improvement Work to exceed
the Maximum Amount, Tenant shall reimburse Landlord for the Cost of Tenant
Improvement Work associated with such Changes within thirty (30) days of
approving the Changes.  

9.

Claims.  To the extent that any claims (“Claims”) by the Contractor cause the
Cost of Tenant Improvement Work to exceed the Maximum Amount, Tenant shall pay
for such excess within thirty (30) days of Billing. Claims shall include any
amounts properly due to the Contractor under the Contract based upon the claims
of the Contractor under the Contract, provided however, that the Claims shall
not include any amounts arising from the default or negligence of Landlord, or
Landlord’s agents or employees, under the Contract.

10.

Performance of Landlord’s Work.  Following approval of the Construction
Documents and Tenant’s written authorization to proceed with Tenant Improvement
Work, Landlord shall cause the Tenant Improvement Work to be constructed in all
material respects in accordance with the approved Construction Documents.  

11.

Landlord’s Contribution:

a.

Except as set forth in this Section 11, any portion of Landlord’s Contribution
which exceeds the Cost of the Landlord’s Work shall accrue to the sole benefit
of Landlord, it being agreed that Tenant shall not be entitled to any credit,
offset, abatement or payment with respect thereto.  

b.

Requisitions.  If there is any remaining portion of Landlord’s Contribution
after full completion of Landlord’s Work and the final determination of the
costs thereof, Tenant may submit Requisitions, as hereinafter defined, to
Landlord to pay for costs incurred by Tenant in connection with Tenant’s Work
(“Other Permitted Costs”), as follows:

(1)A “Requisition” shall mean (1) an application for payment (accompanied by,
without limitation, invoices from Tenant’s contractors, vendors, service
providers and

Exhibit 4, Page 4

 



--------------------------------------------------------------------------------

 

consultants (collectively, “Contractors”) listing in reasonable detail Other
Permitted Costs, (2) a certification executed by an authorized representative of
Tenant that the amount of the Requisition in question does not exceed the cost
of the items, services and work covered by such Requisition, and (3) only with
respect to those items and services covered by such Requisition for which
mechanic’s lien rights arise under Massachusetts Law, partial lien waivers and
subordinations of lien, as specified in M.G.L. Chapter 254, Section 32 (“Lien
Waivers”).  Landlord shall have the right, upon reasonable advance notice to
Tenant, to inspect Tenant’s books and records relating to each Requisition in
order to verify the amount thereof.  Tenant shall submit Requisition(s) no more
often than monthly.

(2)On the condition that Tenant is not in default of its obligations under the
Lease at the time that Landlord receives a Requisition, Landlord shall pay the
amount properly due under such Requisition within forty-five (45) days of
receipt of such Requisition.  Notwithstanding the foregoing, if Landlord
declines to pay Tenant on account of any Requisition based upon Tenant then
being in default of its obligations under the Lease, and if Tenant subsequently
cures such default, then Tenant shall have the right to resubmit such
Requisition, and Landlord shall pay the amount due on account of such
Requisition, provided that the Lease is then in full force and effect and all of
the conditions to payment on account of such Requisition are then satisfied.

(3)Notwithstanding anything to the contrary herein contained:  (i) Landlord
shall have no obligation to advance funds on account of Landlord’s Contribution
more than once per month; (ii) if any contractor, subcontractor of any tier, or
materialman records a Notice of Contract which is not discharged or bonded over
by, on or behalf of, Tenant, Landlord shall thereafter have the right to have
the relevant portion of Landlord’s Contribution paid directly to such lienor
upon receipt of requisite documentation from such lienor evidencing payment to
be due and owing, only upon Landlord notifying Tenant in writing of its intent
to pay such portion of Landlord’s Contribution directly to such contractors and
Tenant failing within five (5) business days of receipt of such notice to (x)
bond over or discharge such lien, as a matter of record or (y) pay such lienor
(and provide evidence of such payment to Landlord) the amounts claimed owing to
such lienor; (iii) Landlord shall have no obligation to pay any portion of
Landlord’s Contribution with respect to any Requisition submitted after the
Outside Requisition Date, as hereinafter defined.  The “Outside Requisition
Date” shall be May 15, 2021.

12.

Additional Landlord Contribution.

(a)

At Tenant’s written election (“Additional TI Allowance Election”) Tenant shall
have the right to require Landlord to provide the Additional TI Allowance
towards Hard Costs only.  Tenant must give the Additional TI Allowance Election
on or before the commencement of the Tenant Improvement Work.  The Additional TI
Allowance Election shall set forth the amount (“Elected Amount”) of Additional
TI Allowance which Tenant elects to apply towards Hard Costs. Landlord shall
provide the Additional TI Allowance to Tenant on the same terms and conditions
as Landlord provides the Landlord Contribution to Tenant, except as set forth in
this Section 12.  The Additional TI Allowance may only be used to pay for Hard
Costs, and shall not

Exhibit 4, Page 5

 



--------------------------------------------------------------------------------

 

be used to pay for Other Permitted Costs (i.e. Subsections b and c of Section 11
above shall not apply to the Additional TI Allowance).

(b)

Construction Rent.  If Tenant elects that Landlord provide the Additional TI
Allowance to Tenant, then, commencing as of Construction Rent Commencement Date,
as hereinafter defined, and continuing on the first day of each month thereafter
throughout the Initial Term of the Lease, Tenant shall pay to Landlord, as
Additional Rent, Construction Rent, as hereinafter defined.  The “Construction
Rent Commencement Date” shall be the Term Commencement Date, if the Term
Commencement Date is the first day of a calendar month; otherwise, the
Construction Rent Commencement Date shall be the first day of the calendar month
next following the Term Commencement Date,

(1)

“Construction Rent” shall be the monthly payments, based upon the Elected Amount
of Additional TI Allowance, equal to the monthly payment of principal and
interest which would be necessary to repay a loan in the amount of the Elected
Amount, together with interest at the rate of eight (8%) percent per annum, on a
level direct reduction basis over the period commencing as of the Construction
Rent Commencement Date and ending as of the expiration of the initial Term of
the Lease.  

(2)

Monthly payments of Construction Rent shall be payable at the same time and in
the same manner as Base Rent is payable under the Lease.  Construction Rent
shall not be abated or reduced for any reason whatsoever (including, without
limitation, untenantability of the Premises or termination of the
Lease).  Without limiting the foregoing, the rent abatement provisions of
Sections 10.7 and 15.3 of the Lease shall not apply to Construction Rent.  Since
the payment of Construction Rent represents a reimbursement to Landlord of costs
which Landlord will incur in connection with the construction of the Premises,
if there is any default (beyond the expiration of any applicable grace periods)
of any of Tenant’s obligations under the Lease (including, without limitation,
its obligation to pay Construction Rent) of if the Term of this Lease is
terminated for any reason whatsoever prior to the termination of the Term of the
Lease, Tenant shall pay to Landlord, immediately upon demand, the unamortized
balance of the Elected Amount.  Tenant’s obligation to pay the unamortized
balance of the Construction Contribution shall be in addition to all other
rights and remedies which Landlord has based upon any default of Tenant under
the Lease, and Tenant shall not be entitled to any credit or reduction in such
payment based upon amounts collected by Landlord from reletting the Premises
after the default of Tenant.

13.

Punchlist.  Promptly following Substantial Completion of Landlord’s Work,
Landlord shall provide Tenant with a punchlist prepared by Landlord’s architect
(the “Punchlist”) incorporating those items jointly identified by Landlord and
Tenant during their joint inspection of Landlord’s Work, of outstanding items
(the “Punchlist Items”).  Promptly after Substantial Completion of Landlord’s
Work, Landlord and Tenant shall jointly inspect the Premises.  Subject to Force
Majeure and Tenant Delays, Landlord shall complete all Punchlist Items within
thirty (30) days of the date of the Punchlist (other than seasonal items, such
as landscaping, requiring a longer period), provided that Tenant reasonably
cooperates in connection with the completion of such Punchlist Items.

14.

Landlord’s Warranty.

Exhibit 4, Page 6

 



--------------------------------------------------------------------------------

 

(a)

Landlord’s Warranty. Landlord hereby warrants and represents to Tenant that
Landlord’s Work shall be performed: (i) in a good and workmanlike manner; (ii)
in all material respects, in accordance with the Construction Documents, and
(iii) in accordance with all applicable Legal Requirements (“Landlord’s
Warranty”).  

(b)Tenant’s Remedies in the Event of Breach of Landlord’s Warranty.  If, on or
before the Warranty Expiration Date (as hereinafter defined), Tenant gives
Landlord written notice of any breach of Landlord’s Warranty promptly after
Tenant becomes aware of such breach, Landlord shall, at no cost to Tenant,
correct or repair such breach as soon as conditions reasonably permit and as to
which, in either case, Tenant shall have given notice to Landlord, as
aforesaid.   The “Warranty Expiration Date” shall be defined as the date eleven
(11) months and two (2) weeks after the Term Commencement Date.  Except to the
extent to which Tenant shall have given Landlord notice of respects in which
Landlord has breached Landlord’s Warranty or Landlord has otherwise failed  to
perform Landlord’s construction obligations under this Exhibit 4, Tenant shall
be deemed conclusively to have: (i) approved the Landlord’s Work, (ii) waived
any claim that Landlord has breached Landlord’s Warranty, and (iii) have agreed
that Tenant has no claim that Landlord has failed to perform any of Landlord’s
obligations under this Work Letter.  The provisions of this Section 14(b) set
forth the Tenant’s sole remedies for any breach of the Landlord’s Warranty;
however nothing in this Section 14(b) shall be deemed to relieve the Landlord of
its responsibilities to perform maintenance and repairs as required pursuant to
Section 10.2 of the Lease or affect or limit the provisions of Section 10.7 of
the Lease.  With respect to any latent defects in Landlord’s Work discovered by
Tenant after the Warranty Expiration Date, Landlord shall, upon request of
Tenant, assign to Tenant its rights against any contractor, subcontractor,
and/or designer engaged by Landlord in connection with Landlord’s Work to the
extent necessary to enable Tenant to assert claims against such contractor,
subcontractor and/or designer in connection with such latent defect.  Upon the
Warranty Expiration Date, any then existing manufacturer warranties related to
any portion of Landlord’s Work which Tenant is required to maintain shall be
deemed assigned to Tenant.

(c)Tenant shall have the right, during the performance of the Landlord’s Work,
to have Tenant’s Representative participate in weekly construction meetings with
Landlord and Landlord’s contractor as to the status of the performance of the
Landlord’s Work.

15.

Miscellaneous

(a)Tenant’s Authorized Representative.  Tenant designates Richard Mitrano
(email: rmitrano@frequencytx.com; telephone 781-315-4604) “Tenant’s
Representative”) as the only person(s) authorized to act for Tenant pursuant to
this Work Letter.  Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Work Letter unless such Communication
is in writing from Tenant’s Representative.  Tenant may change either Tenant’s
Representative at any time upon not less than five (5) business days advance
written notice to Landlord.  

Exhibit 4, Page 7

 



--------------------------------------------------------------------------------

 

(b)Landlord’s Authorized Representative.  Landlord designates Michael DiMinico
(email: mdiminico@ks-prop.com telephone 617-910-5503; “Landlord’s
Representative”) as the only person authorized to act for Landlord pursuant to
this Work Letter.  Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative.  Landlord may change either Landlord’s Representative
at any time upon not less than five (5) business days advance written notice to
Tenant.

(c)Tenant shall have the right, during the performance of Landlord’s Work, to
have Tenant’s Representative participate in weekly construction meetings with
Landlord and Contractor as to the status of the performance of Tenant
Improvement Work.

16.

Disputes. Any disputes relating to provisions or obligations in this Lease in
connection with Landlord’s Work or the Tenant Improvement Work or this Exhibit 4
shall be submitted to arbitration in accordance with the provisions of
applicable state law, as from time to time amended.  Arbitration proceedings,
including the selection of an arbitrator, shall be conducted pursuant to the
rules, regulations and procedures from time to time in effect as promulgated by
the American Arbitration Association.  Notwithstanding the foregoing, the
parties hereby agree that the arbitrator for any disputes relating to Landlord’s
Work or the Tenant Improvement Work shall be a construction consultant,
experienced in the construction of offices/research/laboratory
buildings/campuses in the Market Area, as mutually agreed upon by the parties,
or, if not then designated by the parties, within ten (10) days after either
party makes a request for arbitration hereunder, or (if the parties do not
mutually agree upon such arbitrator) as designated by the Boston office of the
American Arbitration Association upon request by either party.  Prior written
notice of application by either party for arbitration shall be given to the
other at least ten (10) days before submission of the application to the said
Association’s office in Boston, Massachusetts.  The arbitrator shall hear the
parties and their evidence.  The decision of the arbitrator shall be binding and
conclusive, and judgment upon the award or decision of the arbitrator may be
entered in the appropriate court of law; and the parties consent to the
jurisdiction of such court and further agree that any process or notice of
motion or other application to the Court or a Judge thereof may be served
outside the Commonwealth of Massachusetts by registered mail or by personal
service, provided a reasonable time for appearance is allowed.  The costs and
expenses of each arbitration hereunder and their apportionment between the
parties shall be determined by the arbitrator in his award or decision.  Except
where a specified period is referenced in this Lease, no arbitrable dispute
shall be deemed to have arisen under this Lease prior to the expiration of the
period of twenty (20) days after the date of the giving of written notice by the
party asserting the existence of the dispute together with a description thereof
sufficient for an understanding thereof.  In connection with the foregoing, it
is expressly understood and agreed that the parties shall continue to perform
their respective obligations under the Lease during the pendency of any such
arbitration proceeding hereunder (with any adjustments or reallocations to be
made on account of such continued performance as determined by the arbitrator in
his or her award).

Exhibit 4, Page 8

 



--------------------------------------------------------------------------------

 

EXHIBIT 4-1

BASE BUILDING PLANS

 

 

Exhibit 4-1, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 4-2

TENANT/LANDLORD RESPONSIBILITY MATRIX

[gqr1p20dfppl000008.jpg]

Exhibit 4-2, Page 1

 

--------------------------------------------------------------------------------

 

[gqr1p20dfppl000009.jpg][gqr1p20dfppl000010.jpg][gqr1p20dfppl000011.jpg]

 

 

 

 

Exhibit 4-2, Page 2

 



--------------------------------------------------------------------------------

 

EXHIBIT 5

BASE BUILDING CAPACITIES

Air flow to Premises: 53,000 CFM

Electric Capacity for Tenant Premises and Equipment: 471,560 watts




Exhibit 5, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 5-1

FLOOR LOAD CAPACITIES

[gqr1p20dfppl000012.jpg]

 

 

 

Exhibit 5-1, Page 1

 



--------------------------------------------------------------------------------

 

EXHIBIT 6

FORM OF LETTER OF CREDIT

 

 

 

Exhibit 6, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 7

LANDLORD’S SERVICES

 

1.

Hot and cold water to the common area lavatories

2.

Electricity for building common areas

3.

HVAC services to the Building common areas and the Premises (but excepting those
areas served by HVAC solely dedicated to any tenant)

5.

Elevator service

6.

Trash removal

7.

Snow removal

8.

Exterior grounds and parking maintenance

9.

Management services

10.

Building security systems and services

11.

Maintenance of life safety systems (fire alarm and sprinkler)

12.

Such other services as Landlord reasonably determines are necessary or
appropriate for the Property

 

 

 

Exhibit 7, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 8

[INTENTIONALLY OMITTED]

 

 

Exhibit 8, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 9-1

BUILDING RULES AND REGULATIONS

75 HAYDEN AVENUE, LEXINGTON, MA

A.General

1.Tenant and its employees shall not in any way obstruct the sidewalks, halls,
stairways, or exterior vestibules of the Building, and shall use the same only
as a means of passage to and from their respective offices. At no time shall
Tenants permit its employees, contractors, or other representatives to loiter in
Common Areas or elsewhere in and about the Property.

2.Corridor doors, when not in use, shall be kept closed.

3.Areas used in common by tenants shall be subject to such regulations as are
posted therein.

4. Any Tenant or vendor sponsored activity or event in the Common Area must be
approved and scheduled through Landlord’s representative, which approval shall
not be unreasonably withheld.

5No animals, except Seeing Eye dogs, shall be brought into or kept in, on or
about the Premises or Common Areas, except as approved by Landlord.

6.Alcoholic beverages (without Landlord’s prior written consent), illegal drugs
or other illegal controlled substances are not permitted in the Common Areas,
nor will any person under the influence of the same be permitted in the Common
Areas. Landlord reserves the right to exclude or expel from the Building any
persons who, in the judgment of the Landlord, is under the influence of alcohol
or drugs, or shall do any act in violation of the rules and regulations of the
Building.

7.No firearms or other weapons are permitted in the Common Areas.

8.No fighting or “horseplay” will be tolerated at any time in the Common Areas.

9.Tenant shall not cause any unnecessary janitorial labor or services in the
Common Areas by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

10.Smoking and discarding of smoking materials by Tenant and/or any Tenant Party
is permitted only in exterior locations designated by Landlord. Tenant will
instruct and notify its employees and visitors of such policy.

11.Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes

Exhibit 9-1, Page 1

 

--------------------------------------------------------------------------------

 

12.Tenant shall not operate or permit to be operated on the Premises any coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages food, candy, cigarettes or other goods), except for those vending
machines or similar devices which are for the sole and exclusive use of tenant’s
employees and located within the Tenant Premises.

13.Canvassing, soliciting, and peddling in or about the Building is prohibited.
Tenant, its employees, agents and contractors shall cooperate with said policy,
and Tenant shall cooperate and use best efforts to prevent the same by Tenant’s
invitees.

14.Fire protection and prevention practices implemented by the Landlord from
time to time in the Common Areas, including participation in fire drills, must
be observed by Tenant at all times.

15.Except as provided for in the Lease, no signs, advertisements or notices
shall be painted or affixed on or to any windows, doors or other parts of the
Building that are visible from the exterior of the Building unless approved in
writing by the Landlord.

16.The restroom fixtures shall be used only for the purpose for which they were
constructed and no rubbish, ashes, or other substances of any kind shall be
thrown into them. Tenant will bear the expense of any damage resulting from
misuse.

17.Tenant will not interfere with or obstruct any building central HVAC,
electrical, or plumbing systems.

18.Tenant shall utilize the pest control service designated by Landlord to
control pests in the Premises. Except as included in Landlord’s Services,
tenants shall bear the cost and expense of such pest control services.

19.Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements of the
Building.

20.Tenants shall not use more than its proportionate share of telephone lines
available to service the Building.

21.Tenants shall not perform improvements or alterations within the Building or
their Premises, if the work has the potential of disturbing the fireproofing
which has been applied on the surfaces of structural steel members, without the
prior written consent of Landlord, subject to the provisions of the Lease.

22.Tenant shall manage its waste removal and janitorial program, at its sole
cost and expense, keeping any recyclables, garbage, trash, rubbish and refuse in
vermin proof containers for Tenants sole use within the Landlord designated area
until removed with all work to be performed during non-business hours.

Exhibit 9-1, Page 2

 



--------------------------------------------------------------------------------

 

23.Lab operators who travel outside lab space must abide by the one glove rule
and remove lab coats where predetermined.

24.To the extent required by the Chemical Safety Program, chemical lists and
MSDS sheets must be readily available at the entrance to each lab area. In the
event of an emergency, first responders will require this information in order
to properly evaluate the situation.

25.Tenant shall provide Landlord, in writing, the names and contact information
of two (2) representatives authorized by Tenant to request Landlord services,
either billable or non-billable and to act as a liaison for matters related to
the Premises.

26.Parking of any trailers, trucks, motor homes, or unregistered vehicles in the
parking lots is prohibited.

27.Tenants shall not use more than its proportionate share of Base Building
Central HVAC or electrical capacity, subject to the provisions of the lease.

B. Access & Security

1.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during the hours Landlord may deem advisable for the
adequate protection of the Property. Use of the Building and the leased Premises
before 8 AM or after 6 PM, or any time during Saturdays, Sundays or legal
holidays shall be allowed only to persons with a key/card key to the Building or
guests accompanied by such persons. Any persons found in the Building after
hours without such keys/card keys are subject to the surveillance of building
staff.

2. Tenant shall not place any additional lock or locks on any exterior door in
the Premises or Building or on any door in the Building core within the
Premises, including doors providing access to the telephone and electric closets
and the slop sink, without Landlord’s prior written consent. A reasonable number
of keys to the locks on the doors in the Premises shall be furnished by Landlord
to Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys
made. All keys shall be returned to Landlord at the expiration or earlier
termination of this Lease.

3. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents, provided that Tenant shall have access to the Building 24 hours per
day, 7 days a week. Tenant, Tenant’s agents, employees, contractors, guests and
invitees shall comply with Landlord’s reasonable requirements relative thereto.

4. Tenant acknowledges that Property security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Common Areas. Accordingly, Tenant agrees to cooperate and cause its
employees, contractors, and other representatives to cooperate fully with
Landlord in the implementation of any reasonable security procedures concerning
the Common Areas.

5. Tenant and its employees, agents, contractors, invitees and licensees are
limited to the Premises and the Common Areas. Tenants and its employees, agents,
contractors, invitees and

Exhibit 9-1, Page 3

 



--------------------------------------------------------------------------------

 

licensees may not enter other areas of the Project (other than the Common Areas)
except when accompanied by an escort from the Landlord.

C. Shipping/Receiving

1. Dock areas for the Building shall not be used for storage or staging by
Tenant except in the Loading Dock Premises as permitted in the Lease.

2.In no case shall any truck or trailer be permitted to remain in a loading dock
area for more than 60 minutes, except with prior written notice to Landlord,
which notice may be given via email, provided that, in any event Landlord shall
have the right, in good faith, to require Tenant to adjust its schedule for the
use of the dock areas based upon the needs of the other tenants of the Building
and Building operations.

3.There shall not be used in any Common Area, either by Tenant or by delivery
personnel or others, in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires and sole guards.

4.Lab operators carrying any lab related materials may only travel within the
Premises. At no time should any lab materials travel in the Common Areas, except
at the Loading Dock and Freight Elevator.

5.Any dry ice brought into the building must be delivered through the loading
dock.

6. All nitrogen tanks must travel through the loading dock and should never be
left unattended outside of the Premises.

 

 

Exhibit 9-1, Page 4

 



--------------------------------------------------------------------------------

 

EXHIBIT 9-2

TENANT CONSTRUCTION

BUILDING RULES AND REGULATIONS

LINCOLN PROPERTY COMPANY
TENANT CONSTRUCTION
BUILDING RULES AND REGULATIONS

THE RULES MUST BE POSTED AT THE JOB SITE AT ALL TIMES!

1.

Parking.  Parking areas are designated by the Management Office and are subject
to change at any time.  Construction personnel are required to park in the
parking areas designated by the Management Office.  Failure to adhere to this
regulation will result in the towing of the vehicle in violation at the owner’s
expense.

2.

Access.  Building entrances; lobbies, passages, corridors, public elevators,
stairways, and other common areas may not be encumbered, or obstructed by the
contractor, or contractor’s agents during construction of the tenant’s lease
premises.  Material deliveries must be scheduled in advance through the
Management Office and coordinated with the Lincoln Property Company
representative.  Contractors are not to use Tenant phones, or Restrooms under
any circumstances.  Construction personnel found using phones, or restrooms
located in the tenant’s suite will be asked to immediately leave the premises
and will not be allowed to return.

3.

Each contractor is responsible for their subcontractor(s), and for the actions
of their personnel including clean-up of work and construction traffic.  No
alcoholic beverages, glass containers, or “controlled substances” are allowed on
the premises.  All work must be scheduled through the Management Office and
include a list of contractors performing work prior to the start of the
work.  After-hours work must be scheduled through the Management Office 24 hours
before the activity will occur.  Weekend activity must be scheduled by Friday at
9 a.m.  Contractors will not be allowed to work in the Building after hours, or
on weekends unless the procedures outlined above have been followed.

All after-hours work must be supervised by the general contractor. There will be
no exceptions to this rule.

Prior to the commencement and upon completion of each job, a walk-through of
public areas will be made, i.e. restrooms, etc., and any subsequent damages will
be the responsibility of the contractor.  The contractor shall be responsible
for cleaning the assigned restrooms each day at his own expense.

4.

Noise and Vapor Restrictions.  Any work that would cause inconvenience to other
tenants in the Building, or that must be done in an occupied space must be done
after hours or on the weekend.  Structural modifications, floor penetrations
created with the use of core drilling machines, pneumatic hammers, etc., shall
be performed before 7:30 a.m. or after

Exhibit 9-2, Page 1

 

--------------------------------------------------------------------------------

 

7:00 p.m.  Likewise, any construction operations causing excessive noise, dust,
vapors must be conducted during these hours.

When construction is on an occupied multi-tenant floor, noise, i.e., radios,
loud talking, noise from equipment, etc., must be kept to a minimum.  On these
multi-tenant floors, public restrooms are not to be used by contractors.  

A Lincoln Property Company superintendent, or the Property Manager will have the
sole authority to determine if an operation is causing excessive noise, dust, or
vapors.

5.

Lincoln Property Company has the right to inspect work at any time and may
reject work that does not conform to code, tenant’s plans, or work that may
affect the exterior appearance, structural components, or service system of the
building.

6.

Mechanical and electrical shop drawings must be reviewed and approved by
Landlord’s approved engineer.  Prior to starting work, the general, mechanical,
and electrical contractors must review the work with the Facilities Manager and
Facilities Supervisor.

All panels and transformers are to match the building standard systems and all
materials and methods used to connect panels and transformers must be approved
by Landlord.

Unscheduled outages of any utility, or building service is strictly prohibited.

7.

Dust and air contamination are to be controlled with temporary partitions which
are sealed adequately to prevent dust from entering leased areas or mechanical
equipment.  Floor sweep or a comparable material will be used when sweeping
concrete or tile floors.

8.

Clean-up of Common and Lease Areas.  Premises must be kept in a clean, orderly
fashion at all times and free of potential safety and fire hazards.  A general
clean-up of the space under construction is to be performed on a daily
basis.  Final clean-up will be the responsibility of the contractor, which is to
include all vacuuming and dusting as required.  Failure to adequately keep the
work area clean and accessible will result in Lincoln Property Company using its
own forces to achieve this through whatever means determined necessary, and the
total cost will be deducted from the contract.

9.

Trash Removal.  Contractor is responsible for removing all construction debris
and trash from the construction site. UNDER NO circumstances shall trash, or
construction debris be allowed to accumulate.  Trash removal must be coordinated
through the Lincoln Property Company Management Office. No vehicles, or
dumpsters will be allowed to remain stationary on the site.  

Under no circumstances is the Landlord’s dumpster to be used.

10.

If any fire sprinkler work, or modification to the fire sprinkler system is
required, the system must be back in operation at the end of the work
day.  Under no circumstances shall the fire sprinkler system be left inoperative
overnight.  The facilities manager must be notified each morning of the location
of and type of sprinkler work to be performed.   The

Exhibit 9-2, Page 2

 



--------------------------------------------------------------------------------

 

engineer hourly rate of $75.00 will be charged for routine work and/or extended
regular hour work.

11.

Existing pull stations and horns and strobes located throughout the Building
will remain live during construction.

12.

It shall be the responsibility of the general contractor to complete all punch
list items before the tenant move-in date or the stipulated completion date.

13.

All construction staging, storage, and temporary contractor facilities will be
located in specific areas assigned by the Lincoln Property Company.  Contractors
will be responsible for the maintenance, housekeeping, and demolition of all
temporary facilities.

14.

Any removal, replacement, or repair work to a base building system to
accommodate work directed by the tenant, or unforeseen interference (i.e.,
sprinkler head conflicts) which is not part of the Work, will be performed by
the tenant’s contractor at tenant’s sole expense.

15.

No fire arms or weapons are permitted on the property.

16.

Insurance.  Contractors will be required to carry standard requirements
incorporating both the owner and LPC Commercial Services, Inc. as additionally
insured parties.

17.

At no time is any welding, or cutting with a torch to be used in the building
without prior approval and coordination from the Management Office.  Hot work
permits may be required depending on the status of the project for all hot work
including welding, soldering, and torch cutting.  All hot work requires a fire
extinguisher supplied by the contractor and must be in the immediate vicinity
and easily accessible.  Fire extinguishers must be inspected at least monthly.

18.

A copy of these regulations shall be posted on the job site for all parties to
observe.  Contractor is responsible for instructing all of his personnel,
subcontractors and supplies to comply with these regulations.

19.

ALL PASSENGER ELEVATORS AND PUBLIC AREAS SHALL BE RESTRICTED AND OFF LIMITS TO
ALL CONSTRUCTION PERSONNEL.  Under no circumstances shall the exit stairwells be
used for access to/from the first floor.  All construction personnel for this
project shall only use the freight elevator from the first floor back
lobby.  Under no circumstances shall the main entrance to the Building or the
garage passenger elevators be used for access.

All deliveries of materials and equipment must be scheduled at least twenty-four
(24) hours prior to their delivery through the Lincoln Property Company
Management Office.  The contractor will be provided access to the freight
elevator to be used in the “independent mode” for after-hours deliveries.  The
Contractor shall provide an operator during work hours to ensure correct and
safe usage.  Contractor shall keep the elevator cab and door tracks clean and
free of all debris.  Contractor shall be responsible for repair costs incurred
due to misuse or damage caused by his forces.  All major deliveries must be made
between the hours of 11:00 p.m. to 7:00 a.m. Monday through Friday and all day
long on Saturday

Exhibit 9-2, Page 3

 



--------------------------------------------------------------------------------

 

and Sunday.  Contractor will be charged for having an engineer on duty to assist
with deliveries when the loading dock is closed.  Additional charges incurred
due to non-standard elevator use (i.e., moving freight on top of elevator cab)
shall be paid by the General Contractor.

Your signature below signifies that you have read the rules above and agree to
abide by all of them.

 

                                         

Signature

                             

Date

                              

Firm Name

 

 

 

Effective Date:____________

 

 

Exhibit 9-2, Page 4

 



--------------------------------------------------------------------------------

 

EXHIBIT 10

TENANT WORK INSURANCE SCHEDULE

Tenant shall, at its own expense, maintain and keep in force, or cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third party entities where required by contract, throughout any period of
alterations to the Premises or the Building by Tenant, the following insurance
coverages:

(1)

Property Insurance.  “All-Risk” or “Special” Form property insurance, and/or
Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises.  Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing and shall provide coverage comparable to the coverage in the standard
ISO “All-Risk” or “Special” form, when such coverage is supplemented with the
coverages required above.  Property policy shall also include coverage for Plate
Glass, where required by written contract.

Builders Risk insurance coverage may be provided by the general contractor on a
blanket builders risk policy with limits adequate for the project, and
evidencing the additional insureds as required in the Lease.

(2)

Liability Insurance.  General Liability, Umbrella/Excess Liability, Workers
Compensation and Auto Liability coverage as follows:

(a)General Liability

$1,000,000 per occurrence

$1,000,000 personal & advertising injury

$2,000,000 products/completed operations aggregate

The General Contractor is required to maintain, during the construction period
and up to 3 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, completed
operations, with limits to include a $1,000,000 limit for blanket contractual
liability coverage and adding Landlord as additional insured as respects the
project during construction and for completed operations up to 3 years after the
end of the project.  Landlord requires a copy of the ISO 20 10 11 85 Additional
Insured endorsement, showing Landlord as an additional insured to the GC’s
policy.

(b)Auto Liability

$1,000,000 combined single limit (Any Auto) for bodily injury and property
damage, hired and non-owned cover.

Exhibit 10, Page 1

 

--------------------------------------------------------------------------------

 

(c)Workers Compensation Employers Liability

Statutory Limits

$1,000,000 each accident*

$1,000,000 each employee*

$1,000,000 policy limit*

* or such amounts as are customarily obtained by operators of comparable
businesses

General Contractor shall ensure that any and all sub-contractors shall maintain
equal limits of coverage for Workers Compensation/EL and collect insurance
certificates verifying same.

(d)Umbrella/Excess Liability

$10,000,000 per occurrence

(e)Environmental Insurance

To the extent required by Landlord Contractors’ commercial general
liability/umbrella insurance policy(ies) shall include Landlord and Landlord’s
designees as additional insureds’, and shall include a primary non-contributory
provision.  Liability policy shall contain a clause that the insurer may not
cancel or materially change coverage without first giving Landlord thirty (30)
days prior written notice, except cancellation for non-payment of premium, in
which ten (10) days prior written notice shall be required.

(3)

Deductibles.  If any of the above insurances have deductibles or self-insured
retentions, the Tenant and/or contractor (policy Named Insured) shall be
responsible for the deductible amount.

All of the insurance policies required in this Exhibit 10 shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A and a financial size category of not less than
VII.  Tenant shall provide Landlord with certificates of insurance upon request,
prior to commencement of the Tenant/contractor work, or within thirty (30) days
of coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

 

Exhibit 10, Page 2

 



--------------------------------------------------------------------------------

 

EXHIBIT 11

[INTENTIONALLY OMITTED]

 

Exhibit 11, Page 1

 

--------------------------------------------------------------------------------

 

EXHIBIT 12

PLAN—LOADING DOCKS, RECEPTION AREA, AND FREIGHT ELEVATORS

[gqr1p20dfppl000013.jpg]

Exhibit 12, Page 1

 